Exhibit 10.1

 

 

CREDIT AGREEMENT

dated as of August 10, 2018

among

BLUE MOUNTAIN MIDSTREAM LLC,

as Borrower,

ROYAL BANK OF CANADA,

as Administrative Agent and Issuing Bank,

CITIBANK, N.A. and CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

ABN AMRO CAPITAL USA LLC and PNC BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

The Lenders Party Hereto

 

 

RBC CAPITAL MARKETS, CITIGROUP GLOBAL MARKETS INC. and CAPITAL ONE SECURITIES,
INC.,

as Joint Lead Arrangers and Joint Bookrunners

ABN AMRO CAPITAL USA LLC and PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1  

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  Types of Loans and Borrowings      41  

Section 1.03

  Terms Generally; Rules of Construction      41  

Section 1.04

  Accounting Terms and Determinations; GAAP      41  

ARTICLE II THE CREDITS

     42  

Section 2.01

  Commitments      42  

Section 2.02

  Loans and Borrowings      42  

Section 2.03

  Requests for Borrowings      43  

Section 2.04

  Interest Elections      44  

Section 2.05

  Funding of Borrowings      45  

Section 2.06

  Termination, Reduction and Increase of Commitments      46  

Section 2.07

  Letters of Credit      49  

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     55  

Section 3.01

  Repayment of Loans      55  

Section 3.02

  Interest      55  

Section 3.03

  Alternate Rate of Interest      56  

Section 3.04

  Prepayments      57  

Section 3.05

  Fees      59  

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     60  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      60  

Section 4.02

  Payments by the Borrower; Presumptions by the Administrative Agent      61  

Section 4.03

  Certain Deductions by the Administrative Agent      61  

Section 4.04

  Defaulting Lenders      61  

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     64  

Section 5.01

  Increased Costs      64  

Section 5.02

  Break Funding Payments      65  

Section 5.03

  Taxes      66  

Section 5.04

  Mitigation Obligations; Replacement of Lenders      69  

Section 5.05

  Illegality      70  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

ARTICLE VI CONDITIONS PRECEDENT

     71  

Section 6.01

  Effective Date      71  

Section 6.02

  Each Credit Event      75  

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     77  

Section 7.01

  Organization; Powers      77  

Section 7.02

  Authority; Enforceability      77  

Section 7.03

  Approvals; No Conflicts      77  

Section 7.04

  Financial Condition; No Material Adverse Effect      77  

Section 7.05

  Litigation      78  

Section 7.06

  Environmental Matters      78  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      80  

Section 7.08

  Investment Company Act      80  

Section 7.09

  Taxes      80  

Section 7.10

  ERISA      80  

Section 7.11

  Disclosure; No Material Misstatements      80  

Section 7.12

  Insurance      81  

Section 7.13

  EEA Financial Institutions      81  

Section 7.14

  Subsidiaries      82  

Section 7.15

  Capitalization; Location of Business and Offices      82  

Section 7.16

  Properties; Titles, Etc      82  

Section 7.17

  Maintenance of Properties      84  

Section 7.18

  Effective Date Properties      84  

Section 7.19

  [Reserved]      84  

Section 7.20

  Use of Loans and Letters of Credit      84  

Section 7.21

  Solvency      84  

Section 7.22

  Common Enterprise      84  

Section 7.23

  Material Contracts      85  

Section 7.24

  Broker’s Fees      85  

Section 7.25

  Employee Matters      85  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 7.26

  Anti-Terrorism Laws; Sanctions      85  

Section 7.27

  Federal and State Regulation      86  

Section 7.28

  [Reserved]      86  

Section 7.29

  Availability of Funds      87  

Section 7.30

  Accounts      87  

Section 7.31

  Flood Insurance Related Matters      87  

ARTICLE VIII AFFIRMATIVE COVENANTS

     87  

Section 8.01

  Financial Statements; Ratings Change; Other Information      87  

Section 8.02

  Notices of Material Events      90  

Section 8.03

  Existence; Conduct of Business      91  

Section 8.04

  Payment of Obligations      91  

Section 8.05

  Performance of Obligations under Loan Documents      91  

Section 8.06

  Operation and Maintenance of Properties      92  

Section 8.07

  Insurance      92  

Section 8.08

  Books and Records; Inspection Rights      93  

Section 8.09

  Compliance with Laws      93  

Section 8.10

  Compliance with Agreements; Maintenance of Material Contracts      93  

Section 8.11

  Environmental Matters      94  

Section 8.12

  Further Assurances      95  

Section 8.13

  Phase I Environmental Site Assessments      95  

Section 8.14

  Additional Collateral; Additional Guarantors      95  

Section 8.15

  ERISA Compliance      96  

Section 8.16

  Maintenance of Gathering Systems and Processing Plants      97  

Section 8.17

  Commodity Exchange Act Keepwell Provisions      97  

Section 8.18

  Accounts      97  

Section 8.19

  Unrestricted Subsidiaries      98  

Section 8.20

  Minimum Fixed Revenues      99  

Section 8.21

  Construction Report      99  

ARTICLE IX NEGATIVE COVENANTS

     99  

Section 9.01

  Financial Covenants      100  

Section 9.02

  Indebtedness      102  

Section 9.03

  Liens      104  

Section 9.04

  Restricted Payments      104  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 9.05

 

Investments, Loans and Advances

     106  

Section 9.06

 

Nature of Business; International Operations

     108  

Section 9.07

 

Proceeds of Loans

     108  

Section 9.08

 

ERISA Compliance

     109  

Section 9.09

 

Sale or Discount of Receivables

     109  

Section 9.10

 

Mergers, Etc

     109  

Section 9.11

 

Sale of Properties

     110  

Section 9.12

 

[Reserved]

     111  

Section 9.13

 

Transactions with Affiliates

     111  

Section 9.14

 

Subsidiaries

     111  

Section 9.15

 

[Reserved]

     111  

Section 9.16

 

Negative Pledge Agreements; Dividend Restrictions

     111  

Section 9.17

 

Swap Agreements

     112  

Section 9.18

 

Sale and Leaseback

     112  

Section 9.19

 

Amendments to Organization Documents, Material Contracts, or Fiscal Year End

     112  

Section 9.20

 

Redemption or Repayment of Permitted Senior Notes or Permitted Refinancing
Indebtedness

     113  

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     114  

Section 10.01

 

Events of Default

     114  

Section 10.02

 

Remedies

     116  

ARTICLE XI THE ADMINISTRATIVE AGENT

     117  

Section 11.01

 

Appointment; Powers

     117  

Section 11.02

 

Duties and Obligations of Administrative Agent

     117  

Section 11.03

 

Action by Administrative Agent

     118  

Section 11.04

 

Reliance by Administrative Agent

     119  

Section 11.05

 

Subagents

     119  

Section 11.06

 

Resignation or Removal of Administrative Agent

     119  

Section 11.07

 

Administrative Agent as Lender

     120  

Section 11.08

 

No Reliance

     120  

Section 11.09

 

Administrative Agent May File Proofs of Claim

     121  

Section 11.10

 

Withholding Tax

     121  

Section 11.11

 

Authority of Administrative Agent to Release Collateral and Liens

     122  

Section 11.12

 

Credit Bidding

     122  

Section 11.13

 

The Arrangers, Documentation Agents and Syndication Agents

     122  

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

ARTICLE XII MISCELLANEOUS

     123  

Section 12.01

 

Notices

     123  

Section 12.02

 

Waivers; Amendments

     125  

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     126  

Section 12.04

 

Assignments and Participations

     129  

Section 12.05

 

Commodity Exchange Act Keepwell Provisions

     133  

Section 12.06

 

Survival; Revival; Reinstatement

     133  

Section 12.07

 

Counterparts; Integration; Effectiveness; Electronic Execution

     134  

Section 12.08

 

Severability

     135  

Section 12.09

 

Right of Setoff

     135  

Section 12.10

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     135  

Section 12.11

 

Headings

     136  

Section 12.12

 

Confidentiality

     136  

Section 12.13

 

Interest Rate Limitation

     137  

Section 12.14

 

EXCULPATION PROVISIONS

     138  

Section 12.15

 

Collateral Matters; Swap Agreements; Cash Management Agreements

     139  

Section 12.16

 

No Third Party Beneficiaries

     139  

Section 12.17

 

USA Patriot Act Notice

     139  

Section 12.18

 

Non-Fiduciary Status

     139  

Section 12.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     140  

 

v



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I   Commitments Exhibit A   Form of Note Exhibit B   Form of Borrowing
Request Exhibit C   Form of Interest Election Request Exhibit D-1   Form of
Compliance Certificate (Effective Date) Exhibit D-2   Form of Compliance
Certificate (Ongoing) Exhibit E-1   Form of U.S. Tax Compliance Certificate
(Foreign Lenders; Not Partnerships) Exhibit E-2   Form of U.S. Tax Compliance
Certificate (Foreign Participants; Not Partnerships) Exhibit E-3   Form of U.S.
Tax Compliance Certificate (Foreign Participants; Partnerships) Exhibit E-4  
Form of U.S. Tax Compliance Certificate (Foreign Lenders; Partnerships) Exhibit
F-1   Form of Guarantee and Collateral Agreement Exhibit F-2   Form of Mortgage
Exhibit G   Form of Assignment and Assumption Exhibit H-1   Form of Commitment
Increase Agreement Exhibit H-2   Form of Additional Lender Agreement Exhibit I  
Form of Prepayment Notice Schedule 1.01(a)   Security Instruments Schedule
1.01(b)   Effective Date Properties Schedule 7.04(c)   Indebtedness and
Liabilities Schedule 7.14   Subsidiaries Schedule 7.15   Capitalization and
Organizational Information Schedule 7.19   Mortgage Filing Jurisdictions
Schedule 7.23   Material Contracts Schedule 7.30   Accounts Schedule 7.31  
Improved Mortgaged Properties Schedule 9.05   Existing Investments Schedule 9.13
  Transactions with Affiliates

 

vi



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of August 10, 2018, is among: Blue Mountain
Midstream LLC, a Delaware limited liability company (the “Borrower”), each of
the Lenders from time to time party hereto, and Royal Bank of Canada (in its
individual capacity, “RBC”), as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) for the
Lenders (as defined below).

R E C I T A L S

A.    The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B.    The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.

C.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Commitments” has the meaning assigned to such term in
Section 2.06(d)(i).

“Additional Lender” has the meaning assigned to such term in Section 2.06(d)(i).

“Additional Lender Agreement” has the meaning assigned to such term in
Section 2.06(d)(iii).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents, and any other agent appointed from
time to time in connection with this Agreement; and “Agent” means any one of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents and any other agent, as the context requires.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, amended and restated, supplemented or otherwise modified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period beginning on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.0%; provided that, for
purposes of this definition, the Adjusted LIBO Rate for any day shall be the
rate determined by the Administrative Agent by reference to the rate set by ICE
Benchmark Administration (or any successor or substitute administrator)
applicable to dollar deposits in the London interbank market with a one month
Interest Period (as set forth by any service selected by the Administrative
Agent that has been nominated by ICE Benchmark Administration, or any successor
or substitute administrator, as an authorized information vendor for the purpose
of displaying such rates, or any successor to or substitute for any such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on
such day (or the immediately preceding Business Day if such day is not a day on
which banks are open for dealings in dollar deposits in the London interbank
market). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Borrower or its Affiliates from time to time concerning or
relating to anti-money laundering.

“Annualization Factor” means, (i) with respect to the Rolling Period ending on
the last day of the Covenant Changeover Quarter, an annualization factor equal
to 4, (ii) with respect to the first Rolling Period ending after the Covenant
Changeover Quarter, an annualization factor equal to 2 and (iii) with respect to
the second Rolling Period ending after the Covenant Changeover Date, an
annualization factor equal to 4/3.

 

2



--------------------------------------------------------------------------------

“Annualized Consolidated EBITDA” means, for purposes of calculating the
Consolidated Interest Coverage Ratio, the Consolidated Total Leverage Ratio or
the Consolidated Total Secured Leverage Ratio, as applicable, for the Rolling
Periods ending on the last day of the Covenant Changeover Quarter and for the
next two fiscal quarters ending thereafter, an amount equal to the sum of:

(a)    an amount equal to the product of (x) the Borrower’s Unadjusted
Consolidated EBITDA for such Rolling Period multiplied by (y) the applicable
Annualization Factor; plus

(b)    Material Project EBITDA Adjustments, if any, in accordance with the
definition of the term “Consolidated EBITDA”.

“Annualized Consolidated Interest Expense” means, for purposes of calculating
the Consolidated Interest Coverage Ratio for each Rolling Period ending on the
last day of the Covenant Changeover Quarter and for the next two fiscal quarters
ending thereafter, the product of (a) the Borrower’s Consolidated Interest
Expense for such Rolling Period multiplied by (b) the applicable Annualization
Factor.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” means, subject to the second proviso below, for any day,
with respect to any ABR Loan or Eurodollar Loan, or with respect to the
Commitment Fee Rate, as the case may be, the rate per annum set forth in the
grid below determined by reference to the Consolidated Total Leverage Ratio as
of the last day of the fiscal quarter or fiscal year of the Borrower, as
applicable, as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 8.01(d):

 

Level

  

Consolidated Total

Leverage Ratio

   Eurodollar
Loans     ABR
Loans     Commitment
Fee Rate   I   

Less than or equal to 2.50 to 1.00

     2.00 %      1.00 %      0.375 %  II   

Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00

     2.25 %      1.25 %      0.375 %  III   

Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00

     2.50 %      1.50 %      0.375 %  IV   

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

     2.75 %      1.75 %      0.50 %  V   

Greater than 4.00 to 1.00

     3.00 %      2.00 %      0.50 % 

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Margin resulting from a change in the Consolidated
Total Leverage Ratio shall become effective on and after the first Business Day
immediately following the date on which financial statements and a Compliance
Certificate are delivered to the Lenders pursuant to Section 8.01(a) or (b), as
applicable, and Section 8.01(d) and shall remain in effect until the next change
to be effected pursuant to this paragraph; provided, however, that if at any
time the Borrower fails to deliver any financial statements and a Compliance
Certificate required by Section 8.01(a) or (b), as applicable, and
Section 8.01(d), then, for the period commencing on the date of such Default and
ending on the date on which such Default is cured, the “Applicable Margin” means
the rate per annum set forth on the grid when the Consolidated Total Leverage
Ratio is at level “V” in the grid set forth above; provided, further, that for
the period commencing on the Effective Date and until the Covenant Changeover
Date, the “Applicable Margin” means the rate per annum set forth on the grid
when the Consolidated Total Leverage Ratio is at level “V” in the grid set forth
above. In the event that any financial statement or the Consolidated Total
Leverage Ratio set forth in the Compliance Certificate delivered pursuant to
Section 8.01(a) or (b), as applicable, and Section 8.01(d) is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall promptly (a) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period,
(b) determine the Applicable Margin for such Applicable Period based upon the
corrected Compliance Certificate, and (c) promptly pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.01. The
preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Section 3.02(c) and Section 10.02 and other of their
respective rights under this Agreement.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment (or, if the
Commitments have terminated or expired, the percentage of the total Revolving
Credit Exposures represented by such Lender’s Revolving Credit Exposure at such
time).

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person, if such Person or its credit support provider has a long
term senior unsecured debt rating of BBB/Baa2 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, RBC Capital Markets, Citigroup Global Markets
Inc. and Capital One Securities, Inc., in their capacities as joint lead
arrangers and joint bookrunners, and ABN AMRO Capital USA LLC and PNC Capital
Markets LLC, in their capacities as joint lead arrangers.

 

4



--------------------------------------------------------------------------------

“Asset Sale” means any Disposition of Property by the Borrower or any of its
Subsidiaries to any Person (including, without limitation, any Disposition of
any Equity Interests or other securities of, or Equity Interests in, another
Person, but excluding any (a) Dispositions resulting from a Casualty Event and
(b) Disposition permitted by Section 9.11(a) through (e), (g)(i), (g)(iii), (h)
and (i)).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit G or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blue Mountain Delivery Line” means the interstate pipeline owned by Borrower
and subject to the jurisdiction of FERC under the Limited Jurisdiction
Certificate of Public Convenience and Necessity granted in FERC Docket No.
CP18-14-000.

“Board” means the Board of Governors of the Federal Reserve System of the United
States or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Budget” means a capital expenditure budget for the Borrower and the Restricted
Subsidiaries in respect of the Subject Project for the period from and including
January 1, 2018 through December 31, 2019, in form and substance reasonably
satisfactory to the Administrative Agent, which shall include, among other
matters, (i) a monthly breakdown of Capital Expenditures in connection with the
construction of the Subject Project, (ii) for any Budget delivered after the
Effective Date, a variance to budget analysis and a description of material
variances and (iii) estimated timing of construction milestones for the Subject
Project.

 

5



--------------------------------------------------------------------------------

“Building” has the meaning assigned to such term in the applicable Flood
Insurance Regulations.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means all expenditures by the Borrower and the Restricted
Subsidiaries for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with Section 1.04, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder; provided that for purposes of
this Agreement and the other Loan Documents, the amount of obligations under any
Capital Lease shall be the amount thereof accounted for as a liability on the
balance sheet of such Person in accordance with Section 1.04.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank, as collateral for
obligations of the Loan Parties in respect of Letters of Credit or obligations
of Lenders to acquire participations in Letters of Credit, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means Investments of the type described in clauses
(c) through (f) of Section 9.05.

“Cash Receipts” means all cash received by or on behalf of the Borrower or any
of its Restricted Subsidiaries, including without limitation: (a) any amounts
payable under or in connection with any Midstream Properties; (b) cash
representing operating revenue earned or to be earned by the Borrower or any of
its Restricted Subsidiaries; (c) proceeds from Loans; and (d) any other cash
received by the Borrower or any of its Restricted Subsidiaries from whatever
source (including, without limitation, amounts received in respect of the
Liquidation of any Swap Agreement), but excluding amounts described in the
definition of “Excluded Accounts” which are deposited in Excluded Accounts.

 

6



--------------------------------------------------------------------------------

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any other Relevant Party.

“Change in Control” means (a) prior to a Separation Transaction, Linn Energy
Holdco LLC ceases to own and control, directly or indirectly, 100% of the voting
and at least 95% of the economic Equity Interests of the Borrower, (b) from and
after a Separation Transaction, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted
Holders, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than
thirty-five percent (35%) of the then-outstanding voting Equity Interests of the
Borrower (or, in the event the Separation Transaction results in the New Parent
becoming a standalone public company, the New Parent), (c) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower (or, after the Separation Transaction, in the event the Separation
Transaction results in the New Parent becoming a standalone public company, the
board of directors of the New Parent) by Persons who were neither (i) members of
the board of directors of the Borrower on the Effective Date, (ii) nominated,
appointed nor approved by the board of directors of the Borrower (or, after the
Separation Transaction, the board of directors of the New Parent) nor
(iii) appointed by directors so nominated, appointed or approved, (d) in the
event the Separation Transaction results in the New Parent becoming a standalone
public company, the New Parent ceases to own and control, directly or
indirectly, 100% of the voting and at least 95% of the economic Equity Interests
of the Borrower or (e) any “change in control” (or other similar event,
howsoever designated) shall occur under any agreement, document or instrument
governing Material Indebtedness.

“Change in Law” means the occurrence, after the date of this Agreement, or with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith (whether or not having the force of law) or in
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted,
promulgated, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

7



--------------------------------------------------------------------------------

“Collateral” means all Property of the Loan Parties now owned or hereafter
acquired upon which a Lien is purported to be created by any Security
Instruments, including, without limitation, the Mortgaged Properties.

“Commercial Operation Date” means the date on which a Material Project is
commercially operational.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The initial amount of each Lender’s Commitment is set forth on
Annex I hereto, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment or in the Additional Lender Agreement pursuant
to which any Additional Lender shall have provided any Additional Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments on the Effective
Date is $200,000,000.

“Commitment Fee Rate” means, at any time, the applicable rate per annum set
forth in the grid contained in the definition of the term “Applicable Margin”
under the heading “Commitment Fee Rate” as determined in accordance with the
terms of such definition.

“Commodity Account” has the meaning assigned to such term in UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodities Futures Trading Commission (or the application or
official interpretation of any thereof).

“Communications” has the meaning assigned to such term in Section 12.01(d)(ii).

“Compliance Certificate” has the meaning assigned to it in Section 8.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period of determination, the sum, without
duplication, of:

(a)    Unadjusted Consolidated EBITDA for such period; plus

(b)    at the Borrower’s option, any Material Project EBITDA Adjustments as
provided below, which adjustments under clause (i) and (ii) below shall be made
in a manner, and subject to documentation, reasonably acceptable to the
Administrative Agent. As used herein, “Material Project” means the construction
or expansion of any capital project of the Borrower or any of its Consolidated
Subsidiaries, the aggregate capital cost of which (inclusive of capital costs
expended prior to the acquisition thereof) is reasonably

 

8



--------------------------------------------------------------------------------

expected by the Borrower to exceed $20,000,000. As used herein, “Material
Project EBITDA Adjustments” means, with respect to each Material Project:

(i)    prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Unadjusted Consolidated EBITDA with respect to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined based on contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, capital costs and expenses, the scheduled Commercial Operation
Date, and other factors reasonably deemed appropriate by the Administrative
Agent), which may, at the Borrower’s option, be added to actual Unadjusted
Consolidated EBITDA for any Rolling Period, during the period beginning with the
fiscal quarter during which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Unadjusted Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for any fiscal quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (A) 90 days or less, 0%, (B) longer than 90 days, but not more than 180
days, 25%, (C) longer than 180 days but not more than 270 days, 50%, and
(D) longer than 270 days, 100%; and

(ii)    beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Unadjusted Consolidated EBITDA (determined in the same manner as set
forth in clause (i) above) attributable to such Material Project for the balance
of the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Borrower’s option, be added to actual Unadjusted Consolidated
EBITDA for such Rolling Period (but net of any actual Unadjusted Consolidated
EBITDA attributable to such Material Project following such Commercial Operation
Date).

Notwithstanding the foregoing:

(1)    no such Material Project EBITDA Adjustment shall be allowed with respect
to a Material Project unless:

(x)    at least 15 days (or such lesser period as is reasonably acceptable to
the Administrative Agent) prior to the last day of the fiscal quarter for which
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA (the “Initial Quarter”), the Borrower shall
have delivered to the Administrative Agent written pro forma projections of
Unadjusted Consolidated EBITDA attributable to such Material Project; and

 

9



--------------------------------------------------------------------------------

(y)    prior to the date on which financial statements are required to be
delivered for the Initial Quarter, the Administrative Agent shall have approved
(acting reasonably) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent; and

(2)    the aggregate amount of all Material Project EBITDA Adjustments during
any period shall not exceed 20% of Unadjusted Consolidated EBITDA for such
period.

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated EBITDA for the Rolling
Period ending on such date (or, with respect to any Rolling Period ending on the
Covenant Changeover Quarter and for the next two fiscal quarters ending
thereafter, Annualized Consolidated EBITDA for the Rolling Period ending on such
date) to (b) the Consolidated Interest Expense for such Rolling Period ending on
such date (or, with respect to any Rolling Period ending on the Covenant
Changeover Quarter and for the next two fiscal quarters ending thereafter,
Annualized Consolidated Interest Expense for the Rolling Period ending on such
date).

“Consolidated Interest Expense” means, for any period, the sum (determined
without duplication) of the aggregate gross interest expense of the Borrower and
the Consolidated Subsidiaries for such period, whether paid or accrued,
including (i) all interest expense determined in accordance with GAAP,
(ii) amortization of debt discount, (iii) capitalized interest, (iv) the portion
of any payments or accruals under Capital Leases allocable to interest expense,
plus the portion of any payments or accruals under Synthetic Leases allocable to
interest expense whether or not the same constitutes interest expense under
GAAP, (v) all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period and (vi) financing fees (including arrangement,
amendment and contract fees), debt issuance costs, commissions and expenses and,
in each case, the amortization thereof; and (vii) all cash dividend payments or
other cash distributions made in respect of any Disqualified Capital Stock or on
any series of preferred equity of the Borrower during such period (but
excluding, for the avoidance of doubt, any dividends or distributions
capitalized and added to the outstanding amount of any series of preferred
equity of the Borrower during such period (i.e., “paid in kind”)).

“Consolidated Net Income” means, for any period of determination, the aggregate
of the net income (or loss) of the Borrower and its Consolidated Subsidiaries
after allowances for Taxes for such period determined on a consolidated basis in
accordance with Section 1.04; provided that there shall be excluded from the
calculation of such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which the Borrower or any of its
Consolidated Subsidiaries has an interest, other than any Consolidated
Subsidiary, except net income to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to any Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement,

 

10



--------------------------------------------------------------------------------

instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with Section 1.04; (c) the net income (or loss) of any Person accrued
prior to the date it becomes a Consolidated Subsidiary or is merged into or
consolidated with the Borrower or any of its Consolidated Subsidiaries; (d) any
net after-tax effect of extraordinary, non-recurring or unusual gains or losses
during such period; and (e) any gains or losses attributable to writeups or
writedowns of assets.

“Consolidated Net Indebtedness” means, at any date, Consolidated Total
Indebtedness as of such date minus Unrestricted Cash on the balance sheet of the
Borrower and the Restricted Subsidiaries as of such date and held in Deposit
Accounts or Securities Accounts subject to Control Agreements in an aggregate
amount not to exceed $25,000,000.

“Consolidated Subsidiaries” means, collectively, each Restricted Subsidiary of
the Borrower (whether now existing or hereafter created or acquired) the
financial statements of which are (or should be) consolidated with the financial
statements of the Borrower in accordance with Section 1.04.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Capitalization” means, at any date, an amount equal to the
sum of (a) Consolidated Total Indebtedness as of such date plus (b) Consolidated
Total Owners’ Equity as of such date.

“Consolidated Total Indebtedness” means, on any date of determination, all
Indebtedness of the Borrower and the Restricted Subsidiaries of the type
described in (i) clauses (a), (d) and (e) of the definition of “Indebtedness”
and (ii) clauses (f), (g) and (i) of the definition of “Indebtedness”, but only
to the extent such liabilities relate to Indebtedness described in clause (i) of
this definition.

“Consolidated Total Indebtedness/Capitalization Ratio” means, at any date, the
quotient of (a) Consolidated Total Indebtedness as of such date divided by
(b) Consolidated Total Capitalization as of such date.

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated Net Indebtedness as of
such date to (b) Consolidated EBITDA for the Rolling Period ending on such date
(or, with respect to any Rolling Period ending on the last day of the Covenant
Changeover Quarter and for the next two fiscal quarters ending thereafter,
Annualized Consolidated EBITDA for the Rolling Period ended on such date).

“Consolidated Total Owners’ Equity” means, as of any date of determination, the
consolidated owners’ equity (including preferred equity, if any) of the Borrower
and its Consolidated Subsidiaries determined in accordance with Section 1.04,
but excluding the amount of any retained earnings or accumulated deficit.

“Consolidated Total Secured Indebtedness” means, at any date, all Consolidated
Net Indebtedness as of such date that is secured by a Lien on any Property of
the Borrower or any Consolidated Subsidiary (including the total Revolving
Credit Exposures as of such date).

 

11



--------------------------------------------------------------------------------

“Consolidated Total Secured Leverage Ratio” means, as of the last day of any
fiscal quarter of the Borrower, the ratio of (a) Consolidated Total Secured
Indebtedness as of such date to (b) Consolidated EBITDA for the Rolling Period
ending on such date (or, with respect to any Rolling Period ending on the last
day of the Covenant Changeover Quarter and for the next two fiscal quarters
ending thereafter, Annualized Consolidated EBITDA for the Rolling Period ended
on such date).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, providing for the Administrative Agent’s
exclusive control of a Deposit Account, Securities Account or Commodity Account,
as applicable, after notice, executed and delivered by the applicable Loan Party
and the applicable securities intermediary (with respect to a Securities
Account), bank (with respect to a Deposit Account) or commodity intermediary
(with respect to a Commodity Account), in each case at which such relevant
account is maintained.

“Control Agreement Delivery Date” has the meaning assigned to such term in
Section 8.18(b).

“Covenant Changeover Date” means (i) if the Subject Project is fully operational
during each day of the fiscal quarter ending September 30, 2018, the date on
which financial statements and a Compliance Certificate are delivered for the
fiscal quarter ending on September 30, 2018 pursuant to Section 8.01(b) and
(d) or (ii) if the Subject Project is not fully operational for each day of the
fiscal quarter ending September 30, 2018, the date on which the Borrower
delivers unaudited financial statements and a Compliance Certificate for the
fiscal quarter ending on December 31, 2018 (for the avoidance of doubt, without
limiting the Borrower’s obligations pursuant to Section 8.01(a) and (d));
provided, however, if the Subject Project has not been fully operational during
each day of the fiscal quarter ending September 30, 2018, the Borrower may elect
to cause the Covenant Changeover Date to occur after the last day of any
calendar month, beginning with the calendar month ending September 30, 2018, by
delivering unaudited consolidated financial statements of the Borrower for such
calendar month, a notice of such election and a Compliance Certificate to the
Administrative Agent, demonstrating compliance as of the last day of such
calendar month with (A) a Consolidated Interest Coverage Ratio of not less than
2.50 to 1.00 (as such ratio is recomputed using (x) Consolidated EBITDA and
Consolidated Interest Expense for such calendar month multiplied by an
annualization factor of 12) and (B) a Consolidated Total Leverage Ratio of not
more than 4.50 to 1.00 (as such ratio is recomputed using Consolidated EBITDA
for such calendar month multiplied by an annualization factor of 12), and the
Covenant Changeover Date shall be the date of the delivery of such financial
statements, notice of such election and Compliance Certificate to the
Administrative Agent.

“Covenant Changeover Quarter” means the fiscal quarter ending immediately prior
to the Covenant Changeover Date.

 

12



--------------------------------------------------------------------------------

“Credit Bid” means an offer submitted by the Administrative Agent (on behalf of
the Lenders), based upon the instruction of the Required Lenders, to acquire the
Property or Equity Interests of the Borrower or any Guarantor or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by the Administrative Agent, based upon the instruction of the
Required Lenders) of the claims and Obligations under this Agreement and other
Loan Documents.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Deeds” has the meaning assigned to such term in Section 7.16(d).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.04(a), any Lender, as determined
by the Administrative Agent, that has (a) failed to fund all or any portion of
its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) notified the Borrower, the Administrative Agent, the Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) failed, within three (3)
Business Days after request by the Administrative Agent or the Borrower, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, or (e) (i) become or is insolvent
or has a parent company that has become or is insolvent or (ii) become the
subject of (A) a Bail-In Action or (B) a proceeding under any Debtor Relief Law,
or has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a
proceeding under any Debtor Relief Law, or has had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other

 

13



--------------------------------------------------------------------------------

state or federal regulatory authority acting in such a capacity, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.04(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, and each Lender.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Disposition” means with respect to any Property, any sale, lease, Sale and
Leaseback Transaction, Casualty Event, assignment, conveyance, transfer or other
disposition thereof (including by way of merger or consolidation). The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures (excluding any
maturity as a result of an optional redemption by the issuer thereunder) or is
mandatorily redeemable (other than upon the occurrence of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments) for any consideration other than other Equity
Interests (which would not constitute Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is convertible or exchangeable for
Indebtedness or redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Capital Stock) at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the earlier of (a) the Maturity Date and (b) the date
on which there are no Loans, LC Exposure or other Obligations outstanding and
all of the Commitments are terminated.

“Documentation Agents” means, collectively, ABN AMRO Capital USA LLC and PNC
Bank National Association.

“dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of

 

14



--------------------------------------------------------------------------------

an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Effective Date Properties” means the fee-owned real property, easement
property, and leased real property (including terminal and storage facilities)
of the Borrower or any of its Subsidiaries listed on Schedule 1.01(b).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required by Section 12.04(b)(iii)).

“Energy Policy Act” means the Energy Policy Act of 1992, Pub.L. No. 102-486, 106
Stat. 2776 (codified as amended in scattered sections of 15, 16, 25, 20, 42
U.S.C.), and any successor thereto.

“Environmental Laws” means any and all Governmental Requirements pertaining to
public health or safety (to the extent related to exposure to Hazardous
Materials), the protection, preservation, restoration, or reclamation of the
environment or natural resources (including species, habitats, and wetlands), or
the management, transportation, Release or threatened Release of any Hazardous
Materials, including the National Environmental Policy Act, as amended; the
Endangered Species Act, as amended; the Oil Pollution Act of 1990 (“OPA”), as
amended; the Clean Air Act, as amended; the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended; the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended; the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended; the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended; the Hazardous Materials Transportation Act,
as amended; the Natural Gas Pipeline Safety Act of 1968, the Hazardous Liquid
Pipeline Act of 1979, the Pipeline Safety Improvement Act of 2002, the Pipeline
Inspection, Protection, Safety and Enforcement Act of 2006, and the Pipeline
Safety, Regulatory Certainty, and Job Creation Act of 2011, all as amended; and
their state counterparts.

“Environmental Permit” means any permit, registration, license, notice, approval
(including approval of any spill, response, or integrity management plan),
consent, exemption, variance or other authorization required under applicable
Environmental Laws.

“Equity Cure Amount” has the meaning assigned to such term in
Section 9.01(c)(ii).

 

15



--------------------------------------------------------------------------------

“Equity Cure Contribution” has the meaning assigned to such term in
Section 9.01(c)(ii).

“Equity Cure Contribution Date” has the meaning assigned to such term in
Section 9.01(c)(ii).

“Equity Cure Delivery Date” has the meaning assigned to such term in
Section 9.01(c)(i).

“Equity Cure Notice” has the meaning assigned to such term in
Section 9.01(c)(i).

“Equity Cure Right” has the meaning assigned to such term in Section 9.01(c).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code and, solely
for purposes of ERISA Section 302 and Section 412 of the Code, (m) or (o) of
section 414 of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Plan; (b) the withdrawal of the Borrower, any Subsidiary or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(c) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of
liability due to the complete or partial withdrawal from any Multiemployer Plan;
(d) with respect to any Multiemployer Plan, the receipt by the Borrower or any
Subsidiary of a notice of insolvency or termination under Section 4041A of
ERISA; (e) the receipt by the Borrower or any Subsidiary of a notice of intent
to terminate a Plan under Section 4041 of ERISA; (f) the receipt by the Borrower
or any Subsidiary of any notice of the institution of proceedings to terminate a
Plan by the PBGC; (g) the failure by the Borrower or any Subsidiary or any ERISA
Affiliate to make by its due date any required contribution under Section 430(j)
of the Code to any Plan; (h) the imposition of a Lien (other than an Excepted
Lien) under Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on
any property (or rights to property, whether real or personal) of the Borrower
or any Subsidiary.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

16



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means:

(a)    Liens for Taxes, assessments or other governmental charges or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b)    Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(c)    statutory landlord’s liens and operators’, vendors’, carriers’,
warehousemen’s, bailees’, repairmen’s, mechanics’, suppliers’, workers’,
materialmens’, construction or other like Liens that either arise by operation
of law in the ordinary course of business or are incident to the operation and
maintenance of the Midstream Properties, each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(d)    Liens arising solely by virtue of customary deposit account agreements
with the depositary institution or any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Borrower or any of its respective
Subsidiaries to provide collateral to the depository institution (other than for
the payment of administrative fees and expenses incurred in the ordinary course
of business in connection with the maintenance of such deposit account) or any
other Person (other than the Secured Parties pursuant to the Security
Instruments or otherwise to secure the Obligations);

(e)    (i) immaterial title defects and irregularities, zoning and land use
requirements, rights and interests of owners or lessees of a mineral estate to
use of the related surface estate, and other easements, rights of way,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in Property of the Borrower or any Subsidiary and (ii) Liens
disclosed in the title insurance policies required under the terms of this
Agreement that, in each case of clause (e)(i) and (e)(ii), do not secure
Indebtedness for borrowed money and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto;

(f)    Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations, obligations in respect of workers’ compensation, unemployment
insurance or other forms of government benefits or insurance and other
obligations of a like nature incurred in the ordinary course of business;

 

17



--------------------------------------------------------------------------------

(g)    (i) any interest or title of a lessor or sub-lessor under any lease
entered into by the Borrower or a Restricted Subsidiary covering only the assets
so leased and (ii) with respect to Rights of Way and leases of real Property,
Liens securing Indebtedness of the owner(s) or master tenant(s) of the
underlying real Property, provided, that the foreclosure of any such Liens would
not extinguish or terminate such Rights of Way and leases of real Property;
provided that in the case of (i) and (ii), such Liens do not secure Indebtedness
for borrowed money of the Borrower or any Subsidiary and do not encumber
Property of the Borrower or any Subsidiary other than the Property that is the
subject of such leases and items located thereon;

(h)    Liens, titles and interests of licensors of software and other intangible
Property licensed by such licensors to the Borrower or any Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such Property and the Borrower’s or such Subsidiary’s interests therein
imposed by such licenses, and Liens and encumbrances encumbering such licensors’
titles and interests in such Property and to which the Borrower’s or such
Subsidiary’s license interests may be subject or subordinate, in each case,
whether or not evidenced by UCC financing statement filings or other documents
of record, provided that such Liens do not secure Indebtedness for borrowed
money of the Borrower or any Subsidiary and do not encumber Property of the
Borrower or any Subsidiary other than the Property that is the subject of such
licenses;

(i)    judgment and attachment Liens not giving rise to an Event of Default;

(j)    contractual Liens arising in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, contracts for sale, transportation or exchange of oil and natural
gas, marketing agreements, processing agreements, injunction, repressuring and
recycling agreements, disposal agreements, and other agreements which are usual
and customary in the Borrower’s business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided that any such Lien referred to in this clause (j) does not materially
impair the use of the Property covered by such Lien for the purpose of which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject hereto;

(k)    purported Liens evidenced by filing of UCC financing statements relating
solely to operating leases or consignment or bailee arrangements entered into in
the ordinary course of business; and

(l)    Liens consisting of any condemnation or eminent domain proceeding
affecting real property, so long as appropriate legal proceedings have been duly
initiated for the review of any such judgment or attachment Lien and have not
been finally terminated or the period within which such proceeding may be
initiated has not expired and no action to enforce such Lien has been commenced;

provided that if an action to enforce any Lien described in clauses (a) through
(d) has been commenced and is not being contested in good faith by appropriate
action or has not been adequately reserved for in accordance with GAAP, such
Lien will not be an “Excepted Lien”. The term “Excepted Liens” shall not include
any Lien securing Indebtedness for borrowed money other than the Obligations.

 

18



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Accounts” means (i) tax withholding accounts funded in the ordinary
course of business or required by applicable law, (ii) deposit accounts used
only for payroll obligations in the ordinary course of business, (iii) zero
balance accounts, (iv) trust fund or other fiduciary accounts maintained for the
primary benefit of any Person other than a Relevant Party or any Affiliate
thereof and (v) petty cash accounts holding amounts not exceeding $250,000
individually or in the aggregate at any one time.

“Excluded Swap Obligations” means, with respect to any Loan Party, individually
determined on a Loan Party by Loan Party basis, any Obligations in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Obligations in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or grant of a security interest becomes effective with respect to such
related Obligations in respect of any Swap Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes imposed on it (in lieu of net income Taxes) and
branch profits Taxes, in each case, (i) imposed as a result of such recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in such Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 5.04(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
to this Agreement (or to such Lender immediately before it changed its lending
office), (c) Taxes attributable to such recipient’s failure to comply with
Section 5.03(f) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor sections that are substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into
pursuant to the implementation of the foregoing and any fiscal or regulatory
legislation, rule, practices or official guidance treaty, or convention entered
into in connection with the implementation of the foregoing.

 

19



--------------------------------------------------------------------------------

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that the “Federal Funds Effective
Rate” shall not be less than zero.

“Fee Letter” means that certain Fee Letter dated as of June 13, 2018, between
RBC and the Borrower.

“FEMA” means the Federal Emergency Management Agency, a component of the United
States Department of Homeland Security that administers the National Flood
Insurance Program.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Financial Covenant Default” has the meaning assigned to such term in
Section 9.01(c).

“Financial Officer” means, for any Person, a Person having the responsibility of
a chief executive officer, president, chief financial officer, principal
accounting officer, treasurer or controller of such Person. Unless otherwise
specified, all references herein to a Financial Officer mean a Financial Officer
of the Borrower.

“Financial Statements” has the meaning assigned to such term in Section 7.04(a).

“Flood Insurance” means, for any owned real property located in a Special Flood
Hazard Area, Federal Flood Insurance or private insurance that meets or exceeds
the requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.

“Flood Insurance Regulations” means, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto,
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto, (e) the Biggert-Waters Flood Insurance Reform Act of
2012 as now or hereafter in effect or any successor statute thereto and (f) all
regulations promulgated by applicable Governmental Authorities pursuant to any
of the foregoing.

 

20



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a U.S. Person as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with respect
to Letters of Credit issued by such Issuing Bank other than Letters of Credit as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, subject to the terms and conditions set forth in
Section 1.04.

“Gathering Systems” means any pipeline systems owned or leased by any Relevant
Party.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including
(i) the National Association of Insurance Commissioners and (ii) any
supranational bodies, such as the European Union or the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement executed by the Borrower and the Guarantors on the Effective Date in
substantially the form of Exhibit F-1 granting security interests in certain
Collateral and unconditionally guarantying on a joint and several basis, payment
of the Obligations, as the same may be amended, modified or supplemented from
time to time.

“Guarantor” and “Guarantors” mean, collectively or individually as the context
requires, each Subsidiary that is a party to the Guarantee and Collateral
Agreement as a “Guarantor” and “Grantor” (as such terms are defined in the
Guarantee and Collateral Agreement) and guarantees the Obligations (including
pursuant to Section 6.01 and Section 8.14(a). On the Effective Date, there are
no Guarantors.

 

21



--------------------------------------------------------------------------------

“Hazardous Material” means any substance regulated or as to which liability may
be imposed under any applicable Environmental Law, including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” found in any
applicable Environmental Law; (b) Hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any derivatives
thereof; (c) produced and frack water; and (d) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom (including gasoline, diesel fuel, jet
fuel, asphalt and asphalt products).

“Immaterial Subsidiary” means any Restricted Subsidiary that (a) does not own
Property with an aggregate fair market value in excess of one percent (1%) of
Consolidated Total Assets as of the last day of the most recent fiscal quarter
for which financial statements have been delivered hereunder, (b) has not
contributed greater than one percent (1%) of Consolidated EBITDA for the Rolling
Period most recently ended for which financial statements have been delivered
hereunder (or, with respect to any Rolling Period ending on the last day of the
Covenant Changeover Quarter and for the next two fiscal quarters ending
thereafter, Annualized Consolidated EBITDA for the Rolling Period ended on such
date), (c) has not incurred, created, assumed or suffered to exist any
Indebtedness and (d) does not own any Property comprising any portion of any
Processing Plant or Gathering System; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Restricted Subsidiaries that are Immaterial Subsidiaries
exceeds two percent (2%) of Consolidated Total Assets as of the last day of any
such fiscal quarter or two percent (2%) of Consolidated EBITDA (or Annualized
Consolidated EBITDA, as applicable) for any such Rolling Period, then the
Borrower shall (or, in the event the Borrower has failed to do so, the
Administrative Agent shall), on the date on which financial statements for such
fiscal quarter are delivered hereunder, designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries that no longer
constitute “Immaterial Subsidiaries” to eliminate any such excess, and such
designated Restricted Subsidiaries shall for all purposes of this Agreement no
longer constitute Immaterial Subsidiaries.

“Improved Mortgaged Property” means all improved real property that contains
Buildings or Manufactured (Mobile) Homes (as those terms are defined in
applicable Flood Insurance Regulations), including all real property listed on
Schedule 7.31.

“Indebtedness” means, for any Person, the sum of the following (without
duplication):

(a)    all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;

 

22



--------------------------------------------------------------------------------

(b)    all obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments;

(c)    all accounts payable, liabilities or other obligations of such Person to
pay the deferred purchase price of Property or services (excluding accounts
payable, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services (including in respect of firm
transportation, storage or drilling services), from time to time incurred in the
ordinary course of business which are not greater than ninety (90) days past due
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP);

(d)     all obligations under Capital Leases;

(e)    all obligations under Synthetic Leases;

(f)    all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person (it being
understood that, for purposes of this Agreement, the amount of Indebtedness in
this clause (f) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness or (ii) the fair market value of the Property
encumbered);

(g)    all Indebtedness (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against monetary loss of the Indebtedness (howsoever such assurance
shall be made, including by means of obligations to pay for goods or services
even if such goods or services are not actually taken, received or utilized) to
the extent of the lesser of the amount of such Indebtedness and the maximum
stated amount of such guarantee or assurance against monetary loss;

(h)    all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or liquidity of others or to purchase the
Indebtedness or Property of others, regardless of form;

(i)    any Indebtedness of a partnership for which such Person is liable either
by agreement, by operation of law or by a Governmental Requirement but only to
the extent of such Person’s liability; and

(j)    Disqualified Capital Stock; provided, however, that the term
“Indebtedness” does not include ordinary course intercompany accounts payable
among the Borrower and its Restricted Subsidiaries.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in the
foregoing clause (a), Other Taxes.

 

23



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, advance, loan or capital contribution to, assumption
of Indebtedness of, purchase or other acquisition of any other Indebtedness or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit or
(d) the entering into of any guarantee, regardless of form, with respect to
Indebtedness of any other Person. Notwithstanding anything to the contrary in
this Agreement, “Investment” shall not include any advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but giving effect to any repayments of principal in
the case of Investments in the form of loans and any return of initial capital
invested (but not other distributions or dividends) in the case of equity
Investments.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices” published by the Institute of International Banking Law & Practice,
Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

24



--------------------------------------------------------------------------------

“Issuing Bank” means RBC, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.07(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“LC Commitment” means, at any time, $25,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, as extended or otherwise modified by the Issuing Bank from time to
time.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent by reference
to the rate set by ICE Benchmark Administration (or any successor or substitute
administrator) for dollar deposits in the London interbank market with a
maturity comparable to such Interest Period (as set forth by any service
selected by the Administrative Agent that has been nominated by ICE Benchmark
Administration, or any successor or substitute administrator, as an authorized
information vendor, or any successor to or substitute for any such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at

 

25



--------------------------------------------------------------------------------

approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of an
amount comparable to such Eurodollar Borrowing and for a maturity comparable to
such Interest Period are offered in London, England by the Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that the “LIBO Rate” shall not be less than zero.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, deed of trust, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment,
encumbrance or bailment for security purposes. The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations for such purposes. For the purposes of this Agreement, the
Borrower and its Subsidiaries shall be deemed to be the owners of any Property
which they have acquired or hold subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing. It being understood that in no event
shall an operating lease in and of itself be deemed a Lien.

“Liquidate” means, with respect to any Swap Agreement, (a) the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement or
(b) the creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.

“Liquidity” means, at any time, the sum of (a) the difference of (i) the Loan
Limit minus (ii) the total Revolving Credit Exposures at such time (but only to
the extent the Borrower is permitted to borrow such amount under the terms of
this Agreement, including, without limitation, Section 6.02) plus
(b) Unrestricted Cash on hand at such time.

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of Borrower dated as of July 1, 2018.

“Loan” means a loan made to the Borrower pursuant to Section 2.01.

“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Agreements, the Letters of Credit, the Security Instruments, the Fee
Letter, any fee letter entered into between the Borrower or any other Loan Party
and the Administrative Agent, the Arrangers or any Lender from time to time in
respect of the Loans or other extensions of credit under this Agreement, any
certificate required to be delivered under this Agreement or any other Loan
Document by or on behalf of the Borrower or any other Loan Party, and any
agreements entered into in connection herewith by any Borrower or any other Loan
Party with or in favor of the Administrative Agent and/or the Lenders, including
any amendments, modifications or supplements thereto or waivers thereof, and any
other documents prepared in connection with the other Loan Documents, if any.

 

26



--------------------------------------------------------------------------------

“Loan Limit” means, (i) at any time prior to the Covenant Changeover Date, the
lesser of (a) the Maximum Availability at such time and (b) the aggregate amount
of the Lenders’ Commitments at such time and (ii) at any time on and after the
Covenant Changeover Date, the aggregate amount of the Lenders’ Commitments at
such time.

“Loan Party” and “Loan Parties” mean, individually or collectively as the
context requires, the Borrower and each Guarantor.

“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Regulations.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, (a) the business, Property, operations or financial condition
of the Relevant Parties taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, (c) the ability of
any Loan Party to perform its payment obligations under the Loan Documents to
which it is or is to become a party or (d) the validity or enforceability of any
Loan Document.

“Material Contracts” means, individually or collectively as the context requires
(a) each Material Gathering Contract, and (b) each Material Sales Contract.

“Material Gathering Contract” means (i) any gathering contracts set forth on
Schedule 7.23 and (ii) each other gathering, treating or processing contract
entered into by a Relevant Party that (a) if a fee-based contract, provides for
aggregate payments to such Relevant Party during any twelve (12) month period in
excess of $10,000,000 and (b) if a percentage of proceeds contract, is
reasonably anticipated to result in a share of proceeds retained by such
Relevant Party for its own account during any twelve (12) month period in excess
of $10,000,000.

“Material Indebtedness” means, at any time, Indebtedness (other than the Loans
and Letters of Credit) or obligations in respect of Swap Agreements owed by any
one or more of the Borrower and any other Relevant Party in an aggregate
outstanding principal amount exceeding $10,000,000 at such time. For purposes of
determining Material Indebtedness, the “outstanding principal amount” of the
obligations of the Borrower or any other Relevant Party in respect of any Swap
Agreement at any time shall be the Swap Termination Value thereof at such time.

“Material Project” the meaning assigned to such term in clause (b) of the
definition of the term “Consolidated EBITDA”.

“Material Project EBITDA Adjustment” has the meaning assigned to such term in
clause (b) of the definition of the term “Consolidated EBITDA”.

“Material Sales Contract” means (i) any sales contracts set forth on Schedule
7.23 and (ii) each sales contract entered into by a Relevant Party (a) that
provides for aggregate payments to such Relevant Party during any twelve
(12) month period in excess of $10,000,000 after excluding payments over to
third parties of their shares of the Hydrocarbon proceeds received under such
sales contracts or (b) that requires such Relevant Party to make payments during
any twelve (12) month period in excess of $10,000,000 for Hydrocarbons purchased
by such Relevant Party under such contract.

 

27



--------------------------------------------------------------------------------

“Maturity Date” means August 10, 2023.

“Maximum Availability” means, during the period from and including the Effective
Date to but excluding the Covenant Changeover Date, an amount equal to the
maximum amount that, if added to Consolidated Total Indebtedness at such time,
would not cause the Consolidated Total Indebtedness/Capitalization Ratio to
exceed 0.35 to 1.00.

“Midstream Properties” means all tangible and intangible Property owned or
leased by any Relevant Party used in (a) gathering, compressing, treating,
processing and transporting Hydrocarbons, fresh water and produced water;
(b) fractionating and transporting Hydrocarbons; or (c) marketing Hydrocarbons,
including, without limitation, processing plants, gathering lines, pipelines,
storage facilities, surface leases, Rights of Way and servitudes related to each
of the foregoing.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Properties” means (a) the Effective Date Properties and (b) each item
of fee-owned real property, easement property, or leased real property which
shall be subject to a Mortgage delivered after the Effective Date (whether
pursuant to Section 8.14 or otherwise).

“Mortgages” means each of the mortgages and deeds of trust or any other
document, creating and evidencing a Lien on any Mortgaged Property, made by the
Borrower or any other Relevant Party in favor of, or for the benefit of, the
Administrative Agent (or its agent or subagent, as collateral agent) for the
benefit of the Secured Parties, which shall be substantially in the form of
Exhibit F-2 (with such changes thereto as shall be advisable under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded), or
other form reasonably satisfactory to the Administrative Agent, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local law.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, which (a) is currently contributed to by the Borrower, a
Subsidiary or an ERISA Affiliate or (b) was at any time during the six calendar
years preceding the date hereof contributed to by the Borrower, a Subsidiary or
an ERISA Affiliate (if any liability to the Borrower, a Subsidiary or an ERISA
Affiliate remains).

“National Flood Insurance Program” means the program created by any Governmental
Authority of the United States pursuant to the Flood Insurance Regulations, that
mandates the purchase of flood insurance to cover real property improvements
located in Special Flood Hazard Areas in participating communities and provides
protection to property owners through a federal insurance program.

 

28



--------------------------------------------------------------------------------

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the gross proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Instrument) and other customary fees and expenses
actually incurred in connection therewith and net of Taxes and Permitted Tax
Distributions paid or reasonably estimated to be payable as a result thereof
(after taking into account any available Tax credits or deductions and any Tax
sharing arrangements) and, in the case of any Asset Sale, any amounts to be set
aside in any reserve established in accordance with GAAP or any amount placed in
escrow in accordance with GAAP, in either case for adjustment in respect of the
sale price of such property or for liabilities associated with such Asset Sale
and retained by any Loan Party until such time as such reserve is reversed or
such escrow arrangement is terminated, in which case Net Cash Proceeds shall
include the amount of the reserve so reversed or the amount returned to any Loan
Party from such escrow arrangement, as the case may be, and (b) in connection
with any issuance or sale of Equity Interests or capital contributions or any
incurrence of Indebtedness, the cash proceeds received from such issuance, sale,
capital contribution or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, other professional fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Parent” has the meaning assigned to such term in the definition of
“Separation Transaction”.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.02(b), and (b) has been approved by the
Required Lenders.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Obligations” means (a) any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising) to the Administrative Agent, the
Arrangers, the Issuing Bank, any Lender or any Related Party of any of the
foregoing under any Loan Document; (b) all Secured Swap Obligations; (c) all
Secured Cash Management Obligations; and (d) all renewals, extensions and/or
rearrangements of any of the above. Without limitation of the foregoing, the
term “Obligations” shall include the unpaid principal of and interest on the
Loans and LC Exposure (including, without limitation, interest accruing at the
then applicable rate provided in this Agreement after the maturity of the Loans
and LC Exposure and interest accruing at the then applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, any of its Subsidiaries or any Guarantor, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations (including, without limitation, to reimburse LC
Disbursements), obligations to post cash collateral in respect of Letters of
Credit, payments in respect of an early termination of Secured Swap

 

29



--------------------------------------------------------------------------------

Obligations and unpaid amounts, fees, expenses, indemnities, costs, and all
other obligations and liabilities of every nature of the Borrower, any
Restricted Subsidiary or any Guarantor, whether absolute or contingent, due or
to become due, now existing or hereafter arising under this Agreement, the other
Loan Documents, any Secured Swap Agreement or any Secured Cash Management
Agreement.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in the Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.04).

“Participant” has the meaning assigned to such term in Section 12.04(d)(i).

“Participant Register” has the meaning assigned to such term in
Section 12.04(d)(iii).

“Payment in Full” means with respect to Obligations, the time at which (a) the
Commitments shall have been terminated, (b) the Administrative Agent, the
Issuing Bank and the Lenders shall not have any Obligations, Loans, LC
Disbursements, fees or other amounts payable to any of them under the Loan
Documents (other than contingent indemnification obligations and other
provisions under the Loan Documents that by their terms expressly survive
payment of the Obligations and termination of the Loan Documents) unpaid,
unsatisfied or outstanding and (c) there shall not be any Letters of Credit
outstanding that have not been Cash Collateralized in accordance with the terms
hereof or had other arrangements made with respect thereto that are satisfactory
to the Issuing Bank; (d) all Secured Swap Agreements have been terminated or
novated and each Secured Swap Party has received payment of all amounts, if any,
payable to it in connection therewith, or other arrangements satisfactory to
each Secured Swap Party have been made with respect to

 

30



--------------------------------------------------------------------------------

any Secured Swap Agreement, and (e) all Secured Cash Management Agreements have
been terminated and each Secured Cash Management Provider has received payment
of all amounts, if any, payable to it in connection with such termination, or
other arrangements satisfactory to each Secured Cash Management Provider have
been made with respect to any Secured Cash Management Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Holder” means a Person or “group” (within the meaning of Rule 13d-5
of the Exchange Act) issued Equity Interests on February 28, 2017 as part of the
Plan Rights Offering or any Affiliate of such Person or “group” (within the
meaning of Rule 13d-5 of the Exchange Act).

“Permitted Investment Equity Proceeds” has the meaning assigned to such term in
Section 9.05(o).

“Permitted Lien” means any Lien permitted under Section 9.03.

“Permitted Redemption Equity Proceeds” has the meaning assigned to such term in
Section 9.04(j).

“Permitted Refinancing Indebtedness” means unsecured senior or unsecured senior
subordinated notes (whether registered or privately placed and whether
convertible into Equity Interests or not), issued or incurred by the Borrower
(for purposes of this definition, “new Indebtedness”) incurred in exchange for,
or proceeds of which are used to refinance, refund, renew, replace or extend all
or any portion of the Permitted Senior Notes (the “Refinanced Indebtedness”) or
all or any portion of any Refinanced Indebtedness; provided that (a) such new
Indebtedness is in an aggregate principal amount not in excess of the aggregate
principal amount then outstanding of the Refinanced Indebtedness, plus an amount
necessary to pay accrued and unpaid interest and any fees and expenses,
including premiums related to such exchange, refinancing, refunding, renewal,
replacement or extension and original issue discount, related to such new
Indebtedness; (b) such new Indebtedness has a stated maturity no earlier than
the stated maturity of the Refinanced Indebtedness and an average life no
shorter than the average life of the Refinanced Indebtedness; (c) such new
Indebtedness does not have any scheduled principal amortization prior to the
date that is 180 days after the Maturity Date; (d) such new Indebtedness does
not have any mandatory prepayment, redemption, defeasance, tender, sinking fund
or repurchase provisions (other than (A) a customary change of control tender
offer provision and (B) a customary asset tender offer provision to the extent
proceeds from asset dispositions are permitted to be applied first to the
prepayment of the Obligations); (e) such new Indebtedness does not mature sooner
than the date that is 180 days after the Maturity Date; (f) the terms and
conditions of such new Indebtedness and any guarantees thereof, taken as a
whole, are at least as favorable to the Borrower and its Restricted Subsidiaries
as market terms for issuers of similar size and credit quality given the then
prevailing market conditions and in any event are not more restrictive, taken as
a whole, than those contained in this Agreement and the other Loan Documents or
the Refinanced Indebtedness, and the terms of such Indebtedness does not contain
any financial covenant maintenance tests; (g) no Subsidiary or other Person is
required to guarantee such new Indebtedness unless such Subsidiary or other
Person has guaranteed the Obligations pursuant to the Guarantee and Collateral
Agreement; and (h) if such new

 

31



--------------------------------------------------------------------------------

Indebtedness is senior subordinated Indebtedness, such Indebtedness is expressly
subordinate to the payment in full of all of the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent.

“Permitted Senior Notes” means any unsecured senior or unsecured senior
subordinated notes (whether registered or privately placed and whether
convertible into Equity Interests or not) issued or incurred by the Borrower, as
issuer, as the same may from time to time be amended, modified, supplemented or
restated to the extent permitted by Section 9.20(b).

“Permitted Tax Distributions” means, for any taxable period or portion thereof
in which the Borrower is a pass through entity (including a disregarded entity
or partnership) for U.S. federal income tax purposes, payments and distributions
which are distributed to the direct or indirect holders of the Equity Interests
of the Borrower on or prior to each estimated payment date as well as each other
applicable due date to enable such holders to timely make payments of U.S.
federal, state and local taxes for such taxable period as a result of the
operations of the Borrower not to exceed the product of (a) the net taxable
income (which shall mean the net taxable income of the Borrower and its
Subsidiaries that are pass through entities required to be reported by
Borrower’s direct or indirect holders for U.S. federal income tax purposes) of
the Borrower and its Subsidiaries for such period (calculated, if the tax rate
being used is the individual rate, by taking into account the deduction pursuant
to Section 199A of the Code, to the extent then reasonably applicable, and, if
the rate being used is the corporate rate, any applicable state and local tax
deductions), and (b) the highest applicable marginal U.S. federal, state and
local tax rates applicable to any such holder (taking into account whether such
holder is an individual or a corporation and the character as capital gain or
ordinary income of any such net taxable income) resident in New York City, New
York; provided that if the aggregate amount of such estimated distributions paid
for any tax year exceeds the amount which would be calculated as of the end of
any such applicable tax year, such excess shall be deducted from the next
distribution(s) to occur after the completion of the Borrower’s annual audited
financial statements and tax returns for such fiscal year.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA, subject to the provisions of Section 412 of the Code, Section 302 or
Title IV of ERISA (other than a Multiemployer Plan), which (a) is currently
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by a Loan Party or an
ERISA Affiliate (if any liability to a Loan Party or an ERISA Affiliate
remains).

“Plan of Reorganization” means the plan of reorganization filed by Linn Energy,
LLC and its Affiliates with the United States Bankruptcy Court for the Southern
District of Texas on December 3, 2016, as amended or supplemented from time to
time, and confirmed by the Bankruptcy Court on January 24, 2017.

 

32



--------------------------------------------------------------------------------

“Plan Rights Offering” means the offering of rights to purchase shares of Linn
Energy, Inc. and the issuance of such shares at an aggregate price of
$530,000,000 in accordance with the terms of the Plan of Reorganization.

“Platform” has the meaning assigned to such term in Section 12.01(d)(i).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime commercial lending rate for
loans in dollars in the United States; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Pro Forma Compliance” means, as of any date of determination, that the Borrower
would be in compliance with each of the covenants contained in
Section 9.01(b)(i), Section 9.01(b)(ii) and, to the extent applicable,
Section 9.01(b)(iii), after giving pro forma effect to any incurrence or
Redemption of Indebtedness to be made on such date of determination, calculated
in a manner reasonably acceptable to the Administrative Agent, as each such
ratio is recomputed on such date of determination using (a) Consolidated Net
Indebtedness, and to the extent applicable, Consolidated Total Secured
Indebtedness, outstanding on such date of determination; (b) Consolidated EBITDA
for the Rolling Period ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are
available; and (c) Consolidated Interest Expense for the Rolling Period ending
on the last day of the fiscal quarter immediately preceding the date of
determination for which financial statements are available, determined on a pro
forma basis as if any incurrence or Redemption of Indebtedness since the last
day of such Rolling Period, and any incurrence or Redemption of Indebtedness to
be made on such date of determination, had occurred at the beginning of such
Rolling Period.

“Processing Plants” means the Midstream Properties of the Relevant Parties
comprised of processing plants, terminals, tankage and loading racks, including,
without limitation, the Subject Project.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including, without limitation,
cash, securities, accounts, contract rights and Equity Interests or other
ownership interests of any Person), whether now in existence or owned or
hereafter acquired.

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction, or improvement of inventory, equipment
or other Property in the ordinary course of business.

“RBC” has the meaning assigned to such term in the introductory paragraph
hereto.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

33



--------------------------------------------------------------------------------

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or other insurance claim or any condemnation
proceeding or condemnation award relating to any Property of the Borrower or any
other Relevant Party that yields proceeds to the Borrower or any other Relevant
Party (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds).

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(c).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any other Relevant
Party in connection therewith that are not applied to prepay the Borrowings
(and/or cash collateralize LC Exposure) pursuant to Section 3.04(b)(ii) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice to the Administrative Agent.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to make capital expenditures, make acquisitions or invest
in or otherwise repair Property (other than inventory or working capital) useful
in the businesses permitted pursuant to Section 9.06.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Borrower’s business.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 180 days (or if the Borrower obtains a
binding commitment for reinvestment during such 180 day period, 360 days) in
each case after such Reinvestment Event and (b) the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.

 

34



--------------------------------------------------------------------------------

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Relevant Party” means, collectively or individually as the context requires,
the Borrower and each Restricted Subsidiary.

“Remedial Work” has the meaning assigned to such term in Section 8.11.

“Required Lenders” means, at any time, (a) if there are less than three Lenders
at such time, all Lenders, and (b) if there are three or more Lenders at such
time, (i) at any time while no Loans or LC Exposure are outstanding, Lenders
having greater than fifty percent (50%) of the aggregate Commitments; and
(ii) at any time while any Loans or LC Exposure are outstanding, Lenders holding
greater than fifty percent (50%) of the outstanding aggregate principal amount
of the Loans and participation interests in Letters of Credit (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(d));
provided that the Commitments and the principal amount of the Loans and
participation interests in Letters of Credit of the Defaulting Lenders (if any)
shall be excluded from the determination of Required Lenders.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries.

“Restricted Subsidiaries” means all direct and indirect Subsidiaries of the
Borrower other than Unrestricted Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Rights of Way” has the meaning assigned to such term in Section 7.16(b).

“Rolling Period” means, with respect to any fiscal quarter ending on or after
Covenant Changeover Quarter, the following specified period:

(a)    for Covenant Changeover Quarter, the Covenant Changeover Quarter;

(b)    for the first fiscal quarter ending after the Covenant Changeover
Quarter, the period of two fiscal quarters then ended;

 

35



--------------------------------------------------------------------------------

(c)    for the second fiscal quarter ending after the Covenant Changeover
Quarter, the period of three fiscal quarters then ended; and

(d)    for each fiscal quarter thereafter, the period of four fiscal quarters
ending on the last day of such fiscal quarter.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sale and Leaseback Transaction” means any sale or other transfer of any
Property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) the Borrower or any other Relevant Party and (b) a Secured Cash Management
Provider.

“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by the Borrower or any other Relevant Party to any Secured
Cash Management Provider under any Secured Cash Management Agreement.

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, each Lender, each Secured Swap Party, and each Secured Cash Management
Provider.

 

36



--------------------------------------------------------------------------------

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Restricted Subsidiary and any Person that entered into such Swap Agreement prior
to the time, or during the time, that such Person was, a Lender or an Affiliate
of a Lender (including any such Swap Agreement in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate
of a Lender) for any reason (any such Person, a “Secured Swap Party”); provided
that, for the avoidance of doubt, the term “Secured Swap Agreement” shall not
include any Swap Agreement or transactions under any Swap Agreement entered into
after the time that such Secured Swap Party ceases to be a Lender or an
Affiliate of a Lender.

“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

“Securities Account” has the meaning assigned to such term in the UCC.

“Security Instruments” means the Guarantee and Collateral Agreement, the
Mortgages, Control Agreements, the other agreements, instruments or certificates
described or referred to in Schedule 1.01(a), and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any Restricted Subsidiary (other than Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Obligations, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“Separation Transaction” shall mean a transaction pursuant to which the Borrower
(or a newly formed holding company that, directly or indirectly owns the
Borrower (the “New Parent”)) becomes a standalone public company (whether by
spinoff or otherwise) pursuant to an effective registration statement filed with
the SEC in accordance with the Exchange Act.

“Solvent” means, with respect to the Borrower and its Consolidated Subsidiaries,
or any group or subset thereof, as applicable, taken as a whole, as of any date,
that (a) the value of the assets of such group or subset (at fair value) is, on
the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such group or subset as
of such date, (b) as of such date, such group or subset is able to pay all
liabilities of such group or subset as such liabilities mature in the ordinary
course, and (c) as of such date, such group or subset does not have unreasonably
small capital given the nature of its business. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

37



--------------------------------------------------------------------------------

“Specified Acquisition Period” means a period commencing on the date any
Relevant Party consummates an acquisition for which the Relevant Parties paid
aggregate net consideration of at least $10,000,000 and ending on the last day
of the second full fiscal quarter ending after the date such acquisition is
consummated.

“State Pipeline Regulatory Agencies” means, collectively, the Oklahoma
Corporation Commission (including the Pipeline Safety Department), any similar
Governmental Authorities in other jurisdictions, and any successor Governmental
Authorities of any of the foregoing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subject Project” means the construction and commissioning of the 225 MMcf/d
Chisholm Trail Cryogenic Gas Plant located in Grant County, Oklahoma as further
described in that certain engineering and construction agreement dated June 13,
2017 between the Borrower and BCCK Engineering Incorporated filed as an exhibit
to Linn Energy, Inc.’s quarterly report on Form 10-Q for the quarterly period
ended June 30, 2017 filed with the SEC on August 3, 2017.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

 

38



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Syndication Agents” means, collectively, Citibank, N.A. and Capital One,
National Association.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with Section 1.04, treated as operating
leases on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to make payments prior to
the 91st day after the Maturity Date to either purchase for an amount in excess
of, or pay upon early termination an amount in excess of, 80% of the residual
value of the Property subject to such operating lease upon expiration or early
termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means the earlier of (a) the Maturity Date and (b) the date
of termination of the Commitments.

“Test Date” has the meaning assigned to such term in Section 9.01(c)(i).

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by such Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
the issuance of Letters of Credit hereunder, and the grant of security interests
and Liens and the provision of Collateral by the Borrower on Collateral pursuant
to the Security Instruments, and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which such Guarantor is a
party (including, without limitation, this Agreement with respect to the
Borrower), the guaranteeing of the Obligations and the other obligations under
the Guarantee and Collateral Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of Collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Collateral pursuant to
the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

39



--------------------------------------------------------------------------------

“Unadjusted Consolidated EBITDA” means, for any period of determination, the sum
of (without duplication, and without giving effect to any extraordinary losses
or gains during such period) the following determined on a consolidated basis:
(a) Consolidated Net Income during such period, plus (b) to the extent deducted
in determining Consolidated Net Income in such period: (i) income Tax expense,
(ii) franchise Tax expense, (iii) Consolidated Interest Expense,
(iv) amortization and depreciation expense, (v) other non-cash, non-recurring
charges or losses during such period, (vi) non-recurring costs and expenses
incurred in connection with the creation, organization, and capitalization of
the Borrower and the establishment of its organizational existence (before and
after the Separation Transaction), including legal and professional fees,
organizational entity costs, hiring and recruiting costs, and other related
costs associated with starting the Borrower’s businesses and costs and expenses
incurred with the start-up of each Material Project, in each case documented in
writing to the Administrative Agent and in an aggregate amount not to exceed
$5,000,000 during any period of four fiscal quarters, and (vii) one-time fees,
costs and expenses incurred on or prior to the Effective Date in connection with
the Transactions, minus (c) to the extent added in determining Consolidated Net
Income during such period: (i) non-cash, non-recurring items during such period
and (ii) gains on sales or other dispositions of Property; provided further that
if the Borrower or any of its Consolidated Subsidiaries shall acquire or dispose
of any income producing Property, including any Person or group of Persons or
any business unit or a majority of the Equity Interests of any Person or group
of Persons, during such period in any transaction or series of transactions for
aggregate consideration in excess of $10,000,000, then Unadjusted Consolidated
EBITDA shall be calculated, which calculation shall be in form and substance
reasonably satisfactory to the Administrative Agent, after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period.

“Unrestricted Cash” means, as of any date of determination, cash or Cash
Equivalents of the Borrower or any of the Guarantors that would not appear as
“restricted” on a consolidated balance sheet of the Borrower or any of such
Guarantors on such date (it being understood that cash or Cash Equivalents
subject to a control agreement in favor of any Person other than the
Administrative Agent or any Lender shall be deemed “restricted”, and cash or
Cash Equivalents restricted in favor of the Administrative Agent or any Lender
shall be deemed not “restricted”), but only to the extent that such cash and
Cash Equivalents are held in accounts with financial institutions in any
jurisdiction located within the United States of America.

“Unrestricted Subsidiary” means, individually or collectively as the context
requires, (a) any Subsidiary designated in writing to the Administrative Agent
to be an “Unrestricted Subsidiary” in accordance with Section 8.19 and (b) any
Subsidiary of an Unrestricted Subsidiary. As of the Effective Date, the Borrower
does not have any Unrestricted Subsidiaries.

“United States” means the United States of America.

“USA Patriot Act” has the meaning assigned to such term in Section 12.17.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(f)(ii)(B)(3).

 

40



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”) and
Borrowings may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”).

Section 1.03    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth in the Loan Documents), (b) any reference herein to
any law or regulation shall be construed, unless otherwise specified, as
referring to such law or regulation as amended, restated, amended and restated,
modified, supplemented, codified or reenacted, in whole or in part, and in
effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.04    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent as part of, or along with,

 

41



--------------------------------------------------------------------------------

the audited annual financial statements delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Required Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant or metric (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. Notwithstanding
anything to the contrary contained herein, in the event that the Borrower adopts
ASC 842 (requiring all leases to be capitalized), only those leases (assuming
for purposes hereof that such leases were in existence prior to the date of the
Borrower’s adoption of ASC 842) that would constitute Capital Leases prior to
the date of the Borrower’s adoption of ASC 842 shall be considered Capital
Leases and all calculations and deliverables under this Agreement or any other
Loan Document shall be made or delivered, as applicable, in accordance
therewith.

ARTICLE II

The Credits

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Applicable Percentage of the Loan Limit or (b) the total Revolving
Credit Exposures exceeding the Loan Limit. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02    Loans and Borrowings.

(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral

 

42



--------------------------------------------------------------------------------

multiple of $100,000 and not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to (i) the entire unused balance of
the Loan Limit or (ii) the amount required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.07(e). Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d)    Notes. The Loans made by each Lender, if requested by such Lender, shall
be evidenced by a single promissory note of the Borrower in substantially the
form of Exhibit A, dated, in the case of (i) any Lender party hereto as of the
date of this Agreement, as of the date of this Agreement, or (ii) any Lender
that becomes a party hereto pursuant to an Assignment and Assumption or an
Additional Lender Agreement, as of the effective date of the Assignment and
Assumption or Additional Lender Agreement, as applicable, payable to such Lender
in a principal amount equal to its Commitment and otherwise duly completed. In
the event that any Lender’s Commitment increases or decreases for any reason
(whether pursuant to Sections 2.06 or 12.04(b) or otherwise), if requested by
such Lender, the Borrower shall deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to such Lender
in a principal amount equal to its Commitment after giving effect to such
increase or decrease, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or email
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston,
Texas time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 p.m., Houston, Texas
time, on the date of the proposed Borrowing; provided that no such notice shall
be required for any deemed request of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.07(e). Each
Borrowing Request by telephone or email shall be irrevocable and shall be
confirmed promptly by hand delivery or email to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

43



--------------------------------------------------------------------------------

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)    the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing);

(vi)    if such Borrowing is to be made prior to the Covenant Changeover Date,
the current Maximum Availability, including supporting detail for the
calculation thereof; and

(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Each Borrowing
Request shall constitute a representation that (A) the amount of the requested
Borrowing will not cause the total Revolving Credit Exposures to exceed the Loan
Limit and (B) each condition precedent set forth in Section 6.02 has been
satisfied with respect to such Borrowing.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04    Interest Elections.

(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or email by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each Interest Election Request by telephone or email shall be
irrevocable and shall be confirmed promptly by hand delivery or email to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.

 

44



--------------------------------------------------------------------------------

(c)    Information in Interest Election Requests. Each Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default on Interest Election. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with an Interest Period of one
(1) month. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing: (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.05    Funding of Borrowings.

(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Houston, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly (and if such funds are timely received in accordance with the preceding
sentence, on the same date that such funds are so received) crediting the
amounts so received, in like funds, to an account of the Borrower designated in
the applicable Borrowing Request and that, from and after the Control Agreement
Delivery Date, is subject to a Control Agreement; provided that

 

45



--------------------------------------------------------------------------------

ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.07(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b)    Funding by the Lenders; Presumption by the Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry practices on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to ABR Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

Section 2.06    Termination, Reduction and Increase of Commitments.

(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Commitments
are terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

(b)    Optional Termination and Reduction of Commitments.

(i)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (A) each reduction of the Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 and
(B) the Borrower shall not terminate or reduce the Commitments to the extent
that, (1) after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(a)(i), the total Revolving Credit Exposures would
exceed the Loan Limit or (2) after giving effect to such termination or
reduction, the total Commitments would be less than $50,000,000, except in
connection with a termination of all of the Commitments.

 

46



--------------------------------------------------------------------------------

(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.06(b)(i) at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable; provided that a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a transaction, in which case such notice may be revoked by the
Borrower by notice to the Administrative Agent on or prior to the specified
effective date of such termination if such condition is not otherwise satisfied.

(c)    Termination and Reductions of Commitments. Any termination or reduction
of the Commitments shall be permanent and may not be reinstated. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
each Lender’s Applicable Percentage.

(d)    Optional Increase in Commitments.

(i)    Subject to the conditions set forth in Section 2.06(d)(iv) and (vi), upon
notice to the Administrative Agent (who shall promptly notify the Lenders), the
Borrower may elect to increase the Commitments then in effect at any time on or
after the Covenant Changeover Date by increasing the Commitment of a Lender or
by causing a Person that at such time is not a Lender to become a Lender (each
an “Additional Lender”), subject to the terms and conditions of this
Section 2.06(d) (such additional Commitments, the “Additional Commitments”). At
the time of sending such notice to the Administrative Agent, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders
unless a shorter period is agreed to by the Administrative Agent in its sole
discretion).

(ii)    Each Lender shall notify the Administrative Agent within the relevant
time period specified in the notice referred to in Section 2.06(d)(i) whether or
not it agrees to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
Additional Commitments. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment. For the avoidance of
doubt, no Lender shall have any obligation to provide any increase in its
Commitments unless it agrees to do so in its sole discretion and no Lender shall
have any right of first refusal (or similar right) to provide such Additional
Commitments.

(iii)    Subject to the approval of the Administrative Agent and the Issuing
Bank (which approvals shall not be unreasonably withheld or delayed) to the same
extent their approval would be needed for an assignment to any new lender, the
Borrower may also invite additional Eligible Assignees (including prior to, and
in lieu of, inviting Lenders) to become Lenders. The Administrative Agent shall
notify the Borrower of the Lenders’ and prospective lenders’ responses to each
request made under this Section 2.06(d). With respect to each Lender that elects
to increase its Commitment, the Borrower and such Lender shall execute

 

47



--------------------------------------------------------------------------------

and deliver to the Administrative Agent an agreement substantially in the form
of Exhibit H-1 (a “Commitment Increase Agreement”), and the Borrower shall, if
requested by such Lender, deliver a new Note payable to such Lender in a
principal amount equal to its Commitment after giving effect to such increase,
and otherwise duly completed. With respect to each Additional Lender that elects
to provide an Additional Commitment, the Borrower and such approved Additional
Lender(s) shall execute and deliver to the Administrative Agent an agreement
substantially in the form of Exhibit H-2 (an “Additional Lender Agreement”),
such Additional Lender(s) shall deliver to the Administrative Agent an
Administrative Questionnaire, and the Borrower shall, if requested by such
Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Commitment, and otherwise duly completed.

(iv)    Any increase in the Commitments shall be subject to the following
additional conditions:

(A)    any amendments to this Agreement or any other Loan Document to give
effect to any such increase shall be effected solely with the consent of the
Borrower, the Administrative Agent (which approval shall not be unreasonably
withheld or delayed) and the Lenders or Additional Lenders providing such
Commitments;

(B)    such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the aggregate Commitments would exceed
$400,000,000;

(C)    no Default or Event of Default shall have occurred and be continuing
immediately prior to the effective date of such increase or after giving effect
to such increase;

(D)    unless all Lenders have increased their respective Commitments
proportionately and there is no Additional Lender, if on the effective date of
the increase in Commitments, there are any Eurodollar Loans outstanding, such
Eurodollar Loans shall on or prior to such date be prepaid from the proceeds of
the Loans made hereunder (reflecting such Additional Commitments), which
prepayment shall be accompanied by accrued interest on the Eurodollar Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 5.02; and

(E)    the Borrower shall be in Pro Forma Compliance.

(v)    Subject to acceptance and recording thereof pursuant to
Section 2.06(d)(vi) from and after the effective date specified in the
Commitment Increase Agreement or the Additional Lender Agreement: (A) the amount
of the Commitments shall be increased as set forth therein, and (B) in the case
of an Additional Lender Agreement, any Additional Lender party thereto shall be
a party to this Agreement and the other Loan Documents and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents.

 

48



--------------------------------------------------------------------------------

(vi)    Upon its receipt of (A) a duly completed Commitment Increase Agreement
or an Additional Lender Agreement, executed by the Borrower and the Lender or
the Borrower and the Additional Lender party thereto, as applicable, (B) the
Administrative Questionnaire referred to in Section 2.06(d)(iii), if applicable,
(C) if requested by the Administrative Agent, an amendment to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, which amendment shall only require the signatures of the Borrower, the
Administrative Agent and any increasing Lender or Additional Lender, as the case
may be, (D) a certificate of a Responsible Officer of each Loan Party
(1) certifying as to attached resolutions or written consent(s) approving or
consenting to such increase in Commitments or Additional Commitments, as the
case may be, and (2) in the case of the Borrower, certifying as to the
satisfaction of the conditions set forth in Section 2.06(d)(iv) and in
Section 6.02, and (E) to the extent reasonably requested by the Administrative
Agent, customary legal opinions and other documents, the Administrative Agent
shall accept such Commitment Increase Agreement or Additional Lender Agreement
and record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(c). No increase
in the Commitments shall be effective for purposes of this Agreement unless it
has been recorded in the Register as provided in this Section 2.06(d)(vi).

Section 2.07    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of the other Relevant Parties, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the period from and including the
Effective Date through but excluding the date that is five (5) Business Days
prior to the end of the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(not less than three (3) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice:

(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;

(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.07(c));

(iv)    specifying the amount of such Letter of Credit;

 

49



--------------------------------------------------------------------------------

(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit;

(vi)    specifying the current total Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit);
and

(vii)    the current Maximum Availability, including supporting detail for the
calculation thereof.

A Letter of Credit shall be issued, amended, renewed or extended only if (and
each notice shall constitute a representation and warranty by the Borrower
that), after giving effect to the requested issuance, amendment, renewal or
extension, as applicable, (x) the LC Exposure will not exceed the LC Commitment,
(y) the total Revolving Credit Exposures will not exceed the Loan Limit, and
(z) each condition precedent set forth in Section 6.02 has been satisfied with
respect to such Letter of Credit.

If requested by the Issuing Bank in connection with any request for a Letter of
Credit, the Borrower also shall submit an appropriately completed letter of
credit application on the Issuing Bank’s standard form as in effect from time to
time, which application may require the inclusion of draft language for such
Letter of Credit that is reasonably acceptable to such Issuing Bank and may be
required to be signed by a Responsible Officer of the Borrower.

The Issuing Bank will not be required to: (A) issue any Letter of Credit if
(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (2) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally, (3) except as otherwise
agreed by the Administrative Agent and the Issuing Bank, such Letter of Credit
is in an initial stated amount less than $10,000, (4) such Letter of Credit is
to be denominated in a currency other than Dollars, or (5) such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder; or (B) amend or extend any Letter of Credit if the
Issuing Bank would not be required at such time to issue the Letter of Credit in
its amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto. Any request for the
issuance of a Letter of Credit that is made at any time that there is a
Defaulting Lender shall be subject to Section 4.04(c).

 

50



--------------------------------------------------------------------------------

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one (1) year (or such longer
period of time as the Issuing Bank may agree in its sole discretion) after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year (or such longer period of time as the Issuing
Bank may agree in its sole discretion) after such renewal or extension, as
applicable), and (ii) the date that is five (5) Business Days prior to the
Maturity Date. Each Letter of Credit with a one (1) year term may provide for
the renewal thereof for additional one (1) year periods, as applicable; provided
that no such period shall extend beyond the date described in clause (ii) of
this clause (c) unless Cash Collateralized or otherwise backstopped pursuant to
arrangements satisfactory to the Issuing Bank in its sole discretion.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.07(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.07(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or the reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1 p.m., Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than noon, Houston, Texas time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 9:00 a.m.,
Houston, Texas time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
shall be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in

 

51



--------------------------------------------------------------------------------

Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.07(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.07(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.07(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.07(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.07(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that neither the foregoing nor Section 12.03 shall be construed
to excuse the Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. The responsibility of the Issuing Bank to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining, in good faith,
that the documents (including each draft) delivered under such Letter of Credit
in connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

 

52



--------------------------------------------------------------------------------

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by email) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.07(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.07(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.07(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of Cash Collateral pursuant to this
Section 2.07(j), (ii) the Borrower is required to Cash Collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 4.04(a)(v) or (iii) the
Borrower is required to pay to the Administrative Agent the excess attributable
to an LC Exposure in connection with any prepayment pursuant to Section 3.04(b),
then the Borrower shall deposit, in an account with or deliver to the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 3.04(b), the amount of such excess as provided in Section 3.04(b), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Relevant Party described in Section 10.01(h) or

 

53



--------------------------------------------------------------------------------

Section 10.01(i). At any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 4.04(a)(v) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Fronting Exposure.

(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for, in the case of the Borrower, its obligations with respect to
Letters of Credit and, in the case of the Defaulting Lender, its obligation to
fund participations in respect of Letters of Credit, in each case to be applied
pursuant to clause (ii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.07(j) or Section 4.04
in respect of Letters of Credit shall be applied, in the case of the Defaulting
Lender, to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein. Thereafter, Cash
Collateral shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Loan Parties under this Agreement or the other Loan Documents.

(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.07(j)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 4.04, the
Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(b)(i),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

 

54



--------------------------------------------------------------------------------

(iv)    The Borrower’s obligation to deposit Cash Collateral pursuant to this
Section 2.07(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment that the
Borrower or any of the other Relevant Parties may now or hereafter have against
any such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such Cash Collateral. Other than any interest earned on the investment of
such Cash Collateral, which investments shall be made at in consultation between
the Borrower and the Administrative Agent at the Borrower’s risk and expense,
such Cash Collateral shall not bear interest. Interest or profits, if any, on
such investments shall constitute additional Cash Collateral.

(k)    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, no Issuing
Bank shall be responsible to the Borrower for, and the Issuing Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where the Issuing
Bank or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender (a) the
amounts specified in Section 3.04(b) on the dates set forth therein and (b) if
not so paid, the then unpaid principal amount of each Loan on the Termination
Date.

Section 3.02    Interest.

(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the sum of the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the sum of (i) the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus (ii) the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.

 

55



--------------------------------------------------------------------------------

(c)    Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of
Default specified in Sections 10.01(a), 10.01(b), 10.01(h) and/or 10.01(i) has
occurred and is continuing, or (ii) the Required Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case (x) all Loans
outstanding shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loans
(including the Applicable Margin applicable with respect to such Loans), and
(y) fees and other obligations hereunder outstanding shall bear interest, after
as well as before judgment, at a rate per annum equal to two percent (2%) plus
the rate otherwise applicable to ABR Loans (including the Applicable Margin
applicable with respect to such Loans), in each case, not to exceed the Highest
Lawful Rate.

(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent in accordance with this Agreement, and
such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.

Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

56



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or email as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Required Lenders as their cost of funds.

Section 3.04    Prepayments.

(a)    Optional Prepayments.

(i)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 3.04(a)(ii).

(ii)    The Borrower shall notify the Administrative Agent by telephone or email
of any prepayment hereunder (A) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., Houston, Texas time, three (3) Business
Days before the date of prepayment, or (B) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Houston, Texas time, one (1) Business Day
before the date of prepayment. Each such notice by telephone or email shall be
irrevocable and shall be confirmed promptly by hand delivery or email to the
Administrative Agent of a written notice of prepayment in substantially the form
of Exhibit I and signed by the Borrower. Each such notice shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if (x) a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as specified in
Section 2.06(b) and (y) the Borrower states in such notice of prepayment that
such notice (1) is therewith given or (2) is conditioned upon the effectiveness
of other credit facilities or the consummation of a transaction, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(b). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
pursuant to this Section 3.04(a) shall be accompanied by accrued interest to the
extent required by Section 3.02 and any payments to the extent required by
Section 5.02.

(b)    Mandatory Prepayments and Commitment Reductions.

(i)    If, at any time, the total Revolving Credit Exposures exceeds the Loan
Limit (including, without limitation, after giving effect to a termination or
any reduction of the total Commitments pursuant to Section 2.06(b) or
Section 10.02(b), or otherwise), then the Borrower shall, without notice or
demand, (A) prepay the Borrowings in an aggregate principal amount equal to such
excess, and (B) if any excess remains (or would remain) after prepaying all of
the Borrowings as a result of an LC Exposure, pay to the

 

57



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as Cash Collateral as provided in Section 2.07(j), (1) in the case of a
termination or any reduction of the total Commitments after giving effect to a
termination or any reduction of the total Commitments pursuant to
Section 2.06(b) or Section 10.02(b), immediately on the date of such termination
or reduction and (2) in any case other than a termination or any reduction of
the total Commitments pursuant to Section 2.06(b) or Section 10.02(b), within
five (5) Business Days after the date that the total Revolving Credit Exposures
exceeds the Loan Limit.

(ii)    If, during any fiscal year of the Borrower, any Relevant Party receives
Net Cash Proceeds from any Asset Sale or Recovery Event, and the amount of such
Net Cash Proceeds, when combined with the aggregate amount of all Net Cash
Proceeds received by all Relevant Parties from Asset Sales and Recovery Events
during such fiscal year, exceeds $5,000,000, then, no later than three
(3) Business Days following receipt of such Net Cash Proceeds (unless a
Reinvestment Notice in respect thereof has been delivered to the Administrative
Agent on or prior to such date), (A) the Borrower shall apply such Net Cash
Proceeds to prepay Borrowings (and cash collateralize LC Exposure to the extent
that all Borrowings have been prepaid) on such date in an amount equal to 100%
of such Net Cash Proceeds and (B) the total Commitments shall be reduced
automatically (without any further action) on the date of receipt of such Net
Cash Proceeds by an amount equal to 100% of such Net Cash Proceeds; provided,
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date,
(1) the Borrower shall prepay Borrowings (and cash collateralize LC Exposure to
the extent that all Borrowings have been prepaid) in an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
and (2) the total Commitments shall be reduced automatically (without any
further action) on such Reinvestment Prepayment Date (to the extent otherwise
required by clause (B) above) by an amount equal to the Reinvestment Prepayment
Amount with respect to such Reinvestment Event.

(iii)    If any Indebtedness shall be issued or incurred by the Borrower or any
other Relevant Party (excluding any Indebtedness permitted by Section 9.02),
then (A) the Borrower shall apply an amount equal to 100% of the Net Cash
Proceeds thereof on the date of such issuance or incurrence to prepay Borrowings
(and cash collateralize LC Exposure to the extent that all Borrowings have been
prepaid) on such date in an amount equal to 100% of such Net Cash Proceeds and
(B) the total Commitments shall be reduced automatically (without any further
action) on the date of the issuance of incurrence thereof by an amount equal to
100% of such Net Cash Proceeds. Nothing in this paragraph is intended to permit
any Relevant Party to incur Indebtedness other than as permitted under
Section 9.02, and any such incurrence of Indebtedness shall be a violation of
Section 9.02 and shall constitute an Event of Default.

(iv)    Each prepayment of Borrowings pursuant to Section 3.04(b) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to Section 3.04(b) shall be accompanied by accrued interest to the
extent required by Section 3.02 and any payments to the extent required by
Section 5.02. Each prepayment of Borrowings pursuant to Section 3.04(b) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar

 

58



--------------------------------------------------------------------------------

Borrowing with the most number of days remaining in the Interest Period
applicable thereto. Each reduction of the total Commitments pursuant to this
Section 3.04(b) shall be made ratably in accordance with each Lender’s
Applicable Percentage.

(c)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05    Fees.

(a)    Commitment Fees. Except as otherwise provided in Section 4.04(a)(iii)(A),
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender (pro rata based on each Lender’s Commitment) a commitment fee, which
shall accrue at the applicable Commitment Fee Rate on the average daily amount
of the unused amount of the Commitment of such Lender during the period from and
including the date of this Agreement to but excluding the Termination Date.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For avoidance of doubt, the “unused amount” of the
Commitment of any Lender shall be determined by subtracting such Lender’s
Revolving Credit Exposure on the date of determination from such Lender’s
Commitment on such date of determination.

(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.250% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, provided
that in no event shall such fee be less than $500 during any quarter, and
(iii) to the Issuing Bank, for its own account, other fees in the amounts and at
the times separately agreed between the Issuing Bank and the Borrower, including
its standard fees with respect to the issuance, amendment, renewal or extension
of any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date of this Agreement; provided that all such fees shall be
payable on the Termination Date and any such fees accruing after the Termination
Date shall be payable on demand. During the continuation of an Event of Default,
the fees payable pursuant to this

 

59



--------------------------------------------------------------------------------

Section 3.05(b) shall increase by 2.00% per annum over the then applicable rate
to the extent that interest at the post-default rate is then being charged under
Section 3.02(c). Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed between the Borrower and the Administrative Agent,
including pursuant to the Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by the Borrower hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., Houston, Texas
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances absent manifest error
or overpayment. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

60



--------------------------------------------------------------------------------

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participations in
the Loans and participations in LC Disbursements of the other Lenders, to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (A) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (B) the provisions of this
Section 4.01(c) shall not be construed to apply to (1) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (2) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
other Relevant Party or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply) . The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower and any other Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower and any other Loan Party in the amount of such
participation.

Section 4.02    Payments by the Borrower; Presumptions by the Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry practices on
interbank compensation.

Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), Section 2.07(d), Section 2.07(e), Section 4.02,
Section 5.03(e), Section 12.03(c) or otherwise hereunder, then the
Administrative Agent may, in its sole discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender hereunder, in the case of each
of (i) and (ii) above, in any order as determined by the Administrative Agent in
its reasonable discretion.

 

61



--------------------------------------------------------------------------------

Section 4.04    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of the term “Required Lenders”.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.07(j); fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.07(j); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Lenders (other than any Defaulting Lender) on
a pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letters of Credit are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
Section 4.04(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.04(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

62



--------------------------------------------------------------------------------

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)    If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (v) below, then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized.

(C)    With respect to any fee in respect of Letters of Credit not required to
be paid to any Defaulting Lender pursuant to clauses (A) or (B) above, the
Borrower shall (x) pay to each Lender (other than any Defaulting Lender) that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit that has been
reallocated to such other Lender pursuant to clause (iv) below, (y) pay to the
Issuing Bank, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Lenders (other than any Defaulting Lender) in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 6.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the Revolving Credit Exposure of any Lender (other than any Defaulting
Lender) to exceed such Lender’s Commitment; provided, that, subject to
Section 12.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a Lender (other
than any Defaulting Lender) as a result of such Lender’s increased exposure
following such reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to them hereunder or under applicable
law, Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance with
the procedures set forth in Section 2.07(j).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date

 

63



--------------------------------------------------------------------------------

specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 4.04(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii)    subject any Lender or the Issuing Bank to any Taxes with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Bank in respect thereof (except for (A) Indemnified Taxes,
(B) Taxes described in subparagraphs (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes); or

(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount), then, upon request of such Lender
or the Issuing Bank, the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

64



--------------------------------------------------------------------------------

(b)    Capital Adequacy or Liquidity Requirements. If any Lender or the Issuing
Bank determines that any Change in Law regarding capital adequacy or liquidity
requirements and affecting such Lender or the Issuing Bank or any lending office
of such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs incurred or reductions suffered more than
270 days prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.04(b), then, in any such event,
the Borrower shall compensate each affected Lender for the loss, cost and
expense attributable to such event. In the case of

 

65



--------------------------------------------------------------------------------

a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

Section 5.03    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes;
provided that if the Borrower or any Guarantor shall be required by applicable
law to deduct or withhold any Taxes from such payments, then (i) to the extent
the Tax in question is an Indemnified Tax, the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.03(a)), the Administrative Agent, Lender, Issuing Bank or
any recipient of a payment hereunder, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Borrower or such Guarantor shall make such deductions or
withholdings and (iii) the Borrower or such Guarantor shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 5.03(a), the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within thirty (30) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) paid by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability under this Section 5.03 delivered to the Borrower by a Lender or the
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or a Guarantor to a Governmental Authority, pursuant to this
Section 5.03, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes and Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and Other Taxes and without limiting the obligation
of the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.04(d)(iii) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f)    Status of Recipients.

(i)    Solely for the purpose of this Section 5.03(f), the term “Lender” shall
include the Issuing Bank. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Withholding Agent, at the time or times reasonably
requested by the Withholding Agent, such properly completed and executed
documentation reasonably requested by the Withholding Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Withholding Agent, shall
deliver such other documentation prescribed by Governmental Requirements or
reasonably requested by the Withholding Agent as will enable the Withholding
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.03(f)(ii)(A)
and Section 5.03(f)(ii)(B) and Section 5.03(g) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

67



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Withholding Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Withholding
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), whichever of the following is
applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner; and

 

68



--------------------------------------------------------------------------------

(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Withholding Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed copies of any other form
prescribed by Governmental Requirements as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Governmental
Requirements to permit the Withholding Agent to determine the withholding or
deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
under this Section 5.03 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Withholding Agent in writing of its legal inability to do so.

(g)    FATCA. If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by Governmental Requirements (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.03(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(h)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 5.03 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agree to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the Issuing Bank in the event the Administrative Agent, such Lender or the
Issuing Bank is required to repay such refund to such Governmental Authority.
This Section 5.03 shall not be construed to require the Administrative Agent,
any Lender or the Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(i)    Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder and the payment
of the Loans and all other amounts payable hereunder.

 

69



--------------------------------------------------------------------------------

Section 5.04    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.04(b)), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.01 or
Section 5.03) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have paid, or shall have caused such assignee to have paid, to
the Administrative Agent the assignment fee specified in Section 12.04(b)(iv),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments thereafter, (iv) such assignment does not conflict with applicable law,
and (v) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment and, delegation if such Lender (or its Affiliate) is a Secured Swap
Party with any outstanding Secured Swap Agreements, unless on or prior thereto,
all such Secured Swap Agreements have been terminated or novated to another
Person and such Lender (or its Affiliate) shall have received payment of all
amounts, if any payable to it in connection with such termination or novation.

 

70



--------------------------------------------------------------------------------

Section 5.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

ARTICLE VI

Conditions Precedent

Section 6.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the Business Day on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a)    The Administrative Agent, the Arrangers and the Lenders shall have
received all commitment, arrangement, upfront and agency fees and all other fees
and amounts due and payable on or prior to the Effective Date (including
pursuant to any Fee Letter), including, to the extent invoiced at least one
(1) Business Day prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Paul Hastings
LLP, counsel to the Administrative Agent).

(b)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Loan Party setting forth
(i) resolutions of its members, board of directors or equivalent governing body
or Person with respect to the authorization of such Loan Party to execute and
deliver the Loan Documents to which it is a party and to enter into the
Transactions, (ii) the officers of such Loan Party (A) who are authorized to
sign the Loan Documents to which such Loan Party is a party and (B) who will,
until replaced by another officer or officers duly authorized for that purpose,
act as such Loan Party’s representatives for the purposes of signing documents
and giving notices and other communications in connection with this Agreement
and the Transactions, (iii) specimen signatures of such authorized officers, and
(iv) the Organization Documents of each Loan Party, certified as being true and
complete.

(c)    The Administrative Agent shall have received certificates of the
appropriate state agencies with respect to the existence, qualification and good
standing of each Loan Party.

 

71



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall have received a compliance certificate
substantially in the form of Exhibit D-1, duly and properly executed by a
Financial Officer of the Borrower and dated as of the Effective Date, certifying
(i) as to the accuracy and completeness of all representations and warranties
contained in the Loan Documents, (ii) that after giving effect to the
Transactions on the Effective Date, the Relevant Parties are Solvent, (iii) that
no Default has occurred or is continuing, (iv) that no Material Adverse Effect
has occurred since December 31, 2017, (v) that no proceeding under any Debtor
Relief Law is pending or threatened in respect of the Relevant Parties, its
debts, or any substantial part of its assets, (vi) that the Relevant Parties
have received all consents and approvals required by Section 7.03, and
(vii) that the conditions set forth in clauses (p) and (r) of this Section 6.01
are satisfied as of the Effective Date.

(e)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be reasonably requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

(f)    The Administrative Agent shall have received duly executed Notes payable
to each Lender that has requested a Note in a principal amount equal to its
Commitment dated as of the date hereof.

(g)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be reasonably requested by the
Administrative Agent) of the Security Instruments, including the Guarantee and
Collateral Agreement and each Mortgage. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:

(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens) on substantially all
of the tangible and intangible Property of the Relevant Parties and unrecorded
Rights of Way; and

(ii)    have received certificates, together with undated, blank stock powers
for such certificates, representing all of the issued and outstanding
certificated Equity Interests in each of the Borrower’s Restricted Subsidiaries
(if any);

(h)    Mortgages, etc.

(i)    The Administrative Agent shall have received a Mortgage with respect to
each Effective Date Property (including, with respect to the Subject Project and
the Midstream Properties related thereto), executed and delivered by a duly
authorized officer of each party thereto.

(ii)    The Administrative Agent shall have received, and the title insurance
company issuing the policy referred to in clause (iii) below (the “Title
Insurance Company”) shall have received, maps or plats of an as-built survey of
the sites of the Effective Date Properties certified to the Administrative Agent
and the Title Insurance Company in a manner reasonably satisfactory to them,
dated a date reasonably satisfactory to the Administrative Agent and the Title
Insurance Company by an independent professional licensed land surveyor
reasonably satisfactory to the Administrative Agent and the Title Insurance
Company.

 

72



--------------------------------------------------------------------------------

(iii)    The Administrative Agent shall have received in respect of each
Effective Date Property (it being understood that no such request shall be made
with respect to pipeline easements and rights-of-way and other similar matters
that are not customarily insured) a mortgagee’s title insurance policy (or
policies) or marked up unconditional binder for such insurance, in each case, in
such amounts, and in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all premiums in respect of each such policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid or arrangements therefor have been made.

(iv)    The Administrative Agent shall have received, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each parcel of Improved Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Loan Party relating thereto).

(v)    The Administrative Agent shall have received (A) a policy of flood
insurance that (1) covers each parcel of Improved Mortgaged Property that is
located in a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency) (it being
understood that such policy may cover such properties on a collective basis) and
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property or the maximum limit of coverage made available with respect to
the particular type of property under the Flood Insurance Regulations, whichever
is less and (B) confirmation that the Borrower has received the notice required
pursuant to Section 208(e)(3) of Regulation H of the Board.

(vi)    The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Effective Date Properties.

(vii)    The Mortgage encumbering each item of Effective Date Property shall
have been duly recorded or filed (or arrangements for the recordation or filing
thereof acceptable to the Administrative Agent shall have been made) in the
offices specified on Schedule 7.19 in accordance with applicable Governmental
Requirements, together with such financing statements and any other instruments
necessary to grant a mortgage or deed of trust Lien and security interest upon
each Effective Date Property constituting real property under applicable
Governmental Requirements, and the Borrower shall have provided (or shall have
made arrangements to provide, acceptable to the Administrative Agent) to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by the Borrower of all charges incurred in connection with the
recordation of the Mortgages, including recording or filing and recording fees,
documentary stamp Taxes, mortgage Taxes, intangibles Taxes, reasonable
attorneys’ fees, title insurance company coordination fees, and all other fees,
charges, costs and expenses reasonably required for the recording of the
Mortgages and such financing statements and other ancillary instruments,
including, without limitation, the execution and delivery by the Borrower and/or
any of its Subsidiaries of customary affidavits, certificates, and other
information for the payment of any of the above charges.

 

73



--------------------------------------------------------------------------------

(i)    The Administrative Agent shall have received customary legal opinions
from (i) Kirkland & Ellis LLP, special counsel to the Loan Parties, and
(ii) local counsel in Oklahoma and any other jurisdictions reasonably requested
by the Administrative Agent, each in form and substance reasonably satisfactory
to the Administrative Agent.

(j)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Relevant Parties are carrying
insurance in accordance with Section 8.07.

(k)    The Administrative Agent shall have received (i) the Financial
Statements, (ii) a financial model prepared by management (including
projections) that is reasonably satisfactory to the Administrative Agent and
(iii) the Budget. The Budget shall provide that the total amount of Capital
Expenditures for construction of the Subject Project for the period from and
including January 1, 2018 through December 31, 2019 shall not exceed
$120,000,000.

(l)    The Administrative Agent shall have received appropriate UCC Lien search
certificates for Delaware, Oklahoma and any other jurisdiction reasonably
requested by the Administrative Agent, in each case reflecting no prior Liens
(other than Liens being assigned or released on or prior to the Effective Date)
encumbering the Properties of the Relevant Parties.

(m)    [Reserved].

(n)    The Administrative Agent shall be satisfied in its sole discretion with
the legal, corporate and capital structure of the Relevant Parties on the
Effective Date after giving effect to the Transactions (including the initial
funding of Loans hereunder), and the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that the sum of
the undrawn Commitments hereunder (both before and immediately after giving
effect to the making of any extension of credit hereunder on the Effective Date)
and the Borrower’s reasonably anticipated operating cash flow (as set forth in
the Budget most recently delivered by the Borrower hereunder) are sufficient to
fund the construction of the Subject Project pursuant to and in accordance with
the Budget.

(o)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower attaching (i) true and correct copies of all
Material Contracts set forth on Schedule 7.23 and (ii) a schedule setting forth
all Material Projects that are either (x) currently in process or (y) which the
Borrower reasonably anticipates to commence construction on or before
December 31, 2019.

(p)    The Administrative Agent shall be reasonably satisfied that, after giving
pro forma effect to the Transactions on the Effective Date, including any
Borrowings to be made on the Effective Date, the Consolidated Total
Indebtedness/Capitalization Ratio of the Borrower (calculated in a manner
reasonably acceptable to the Administrative Agent) will not exceed 0.35 to 1.00.

 

74



--------------------------------------------------------------------------------

(q)    The Administrative Agent shall have received from the Relevant Parties,
(i) to the extent requested by the Lenders or the Administrative Agent at least
five Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and AML Laws, including the USA Patriot Act and (ii) at least five
days prior to the Effective Date, a Beneficial Ownership Certification in
relation to any Relevant Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation.

(r)    No litigation, arbitration or similar proceeding shall be pending or
threatened in writing that (i) calls into question the validity or
enforceability of this Agreement, the other Loan Documents or the Transactions
or (ii) which has had, or could reasonably be expected to have, a Material
Adverse Effect.

(s)    The Borrower shall have been released from all obligations and
liabilities existing under that certain Credit Agreement, dated as of August 4,
2017, among Linn Energy Holdco II LLC, Linn Energy Holdco LLC, Linn Energy,
Inc., each of the lenders from time to time party thereto and Royal Bank of
Canada, as administrative agent, and all “Loan Documents” related thereto, and
the Administrative Agent shall have received customary releases, terminations
and other documents in connection therewith, and all Liens on the Borrower’s
Property in connection therewith shall have been terminated and released, in
each case prior to or concurrently with the Effective Date. On the Effective
Date, after giving effect to the Transactions, the Borrower shall not have any
outstanding Indebtedness other than Indebtedness under this Agreement and as
otherwise permitted by Section 9.02.

(t)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans, and of each Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived in accordance with
Section 12.02) at or prior to 5:00 p.m., Houston, Texas time, on August 13, 2018
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time). For purposes of determining
compliance with the conditions specified in this Section 6.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required under
this Section 6.01 to be consented to or approved by or acceptable or reasonably
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.

Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) the
total Revolving Credit Exposures shall not exceed the Loan Limit.

 

75



--------------------------------------------------------------------------------

(b)    The representations and warranties of the Borrower and its Subsidiaries
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date and (ii) to the extent that any representation or warranty that is
qualified by “material” or “Material Adverse Effect” references therein, such
representation or warranty shall be true and correct in all respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(c)    The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit and related
Letter of Credit Agreement in accordance with Section 2.07(b), as applicable.

(d)    Prior to the Covenant Changeover Date, the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower certifying:
(i) that attached thereto is an updated Budget as of the date of such Borrowing
or issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or certifying that the Budget most recently delivered pursuant to
this Agreement has not changed since the date of delivery thereof); (ii) that
the cumulative Capital Expenditures actually made by the Borrower and the
Restricted Subsidiaries for the Subject Project during the period from and
including the Effective Date through and including the date of such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, do not exceed 115% of the budgeted cumulative Capital Expenditures
for the Subject Project as of the most recently ended calendar month, as set
forth in the most recently delivered Budget hereunder (excluding the amount of
any Capital Expenditures funded solely with the proceeds of any issuance of the
Borrower’s Equity Interests (other than Disqualified Capital Stock), to the
extent that the Borrower delivers evidence thereof in form and substance
reasonably satisfactory to the Administrative Agent); and (iii) as to the
anticipated Capital Expenditures to be funded in part by such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, which Capital Expenditures shall be contemplated by the Budget
attached thereto.

(e)    During the period from and including the Effective Date to but excluding
the Covenant Changeover Date, at the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, the Borrower shall be in pro forma compliance
with the financial covenant set forth in Section 9.01(a), calculated in a manner
reasonably acceptable to the Administrative Agent after giving effect to such
Borrowing, which financial covenant shall be recomputed on such date using
(x) Consolidated Total Indebtedness outstanding on such date and
(y) Consolidated Total Capitalization as of such date (and the Borrower shall
have provided to the Administrative Agent a certificate of a Financial Officer
setting forth reasonably detailed calculations demonstrating compliance
therewith and certifying that attached thereto is supporting detail for such
calculations).

 

76



--------------------------------------------------------------------------------

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Sections 6.02(a), (b), and (e).

ARTICLE VII

Representations and Warranties

The Borrower, for itself and on behalf of each of its Restricted Subsidiaries,
represents and warrants, to the Administrative Agent, the Issuing Bank and the
Lenders that:

Section 7.01    Organization; Powers. Each Relevant Party is a legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to result in a Material Adverse Effect.

Section 7.02    Authority; Enforceability. The Transactions are within each Loan
Party’s corporate, limited liability company, or partnership powers and have
been duly authorized by all necessary corporate, limited liability company, or
partnership action and, if required, equity owner action. Each Loan Document to
which a Loan Party is a party has been duly executed and delivered by such Loan
Party, as applicable, and constitutes a legal, valid and binding obligation of
such Loan Party, as applicable, enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to result
in a Material Adverse Effect or do not have an adverse effect on

 

77



--------------------------------------------------------------------------------

the enforceability of the Loan Documents, (b) will not violate any applicable
law or regulation, any Organization Documents of the Borrower or any other Loan
Party, or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other material instrument
binding upon the Borrower or any of its Subsidiaries (including any Material
Contract) or any of their respective Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Subsidiary
and (d) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any other Loan Party (other than the Liens created
by the Loan Documents and Excepted Liens).

Section 7.04    Financial Condition; No Material Adverse Effect.

(a)     The Borrower has heretofore furnished to the Lenders (i) the Borrower’s
unaudited consolidated balance sheet and related statements of income or
operations, owners’ equity and cash flows as of the end of and for the fiscal
quarter ending March 31, 2018, certified by its chief financial officer as
having been prepared in good faith based upon reasonable assumptions and (ii) a
pro forma unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the Effective Date and a pro forma statement of
capitalization of the Borrower, after giving effect to the making of the initial
Loans hereunder, the application of the proceeds thereof and to the Transactions
contemplated to occur on the Effective Date, certified by its chief financial
officer as having been prepared in good faith based upon reasonable assumptions
(collectively, the “Financial Statements”).

(b)    Since December 31, 2017, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(c)    Except as set forth on Schedule 7.04(c) or as referred to or reflected or
provided for in the Financial Statements, neither the Borrower nor any of its
Consolidated Subsidiaries has, on the Effective Date after giving effect to the
Transactions on such date, any Material Indebtedness (including Disqualified
Capital Stock), other material liabilities, contingent liabilities, off balance
sheet liabilities, partnership liabilities for taxes or unusual forward or
long-term commitments.

(d)    The projections regarding the financial performance of the Borrower and
its Consolidated Subsidiaries furnished to the Lenders have been prepared in
good faith by the Borrower and based upon assumptions believed by the Borrower
to be reasonable at the time such projections were provided (and on the
Effective Date in the case of forecasts provided prior to the Effective Date)
(it being recognized by the Lenders, however, that projections as to future
events are not to be viewed as facts and that actual results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that neither the Borrower nor any
other Relevant Party makes any representation that such projections will be
realized).

Section 7.05    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority, including,
without limitation, FERC or any equivalent state regulatory agency, pending
against or, to the knowledge of the Borrower, threatened in writing against the
Borrower or any other Relevant Party or any of their Properties (a) not fully
covered by insurance (except for normal deductibles) that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(b) that involve any Loan Document.

 

78



--------------------------------------------------------------------------------

Section 7.06    Environmental Matters. Except for such matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect:

(a)    the Borrower and the other Relevant Parties and each of their respective
Properties and operations thereon are, and for the last three (3) years have
been, in compliance with all applicable Environmental Laws;

(b)    the Borrower and the other Relevant Parties have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of the Borrower or the other Relevant Parties has received
any written notice or to Borrower’s knowledge, any threat that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c)    there are no claims, demands, suits, orders, inquiries, investigations,
requests for information or proceedings by or before any arbitrator or
Governmental Authority concerning any violation of, or any liability (including
as a potentially responsible party) under, any applicable Environmental Law that
is pending or, to Borrower’s knowledge, threatened in writing against the
Borrower or any other Relevant Party or any of their respective Properties or as
a result of any operations at such Properties;

(d)    [reserved];

(e)    (i) there has been no Release or, to the Borrower’s knowledge, threatened
Release of Hazardous Materials at, on, under or from the Borrower’s or any other
Relevant Party’s Properties that would give rise to a liability of a Relevant
Party under any Environmental Law, and (ii) to the knowledge of the Borrower,
there are no investigations, remediations, abatements, removals, or monitorings
of Hazardous Materials required under applicable Environmental Laws at such
Properties, in each case, so as to give rise to liability to the Borrower or any
other Relevant Party;

(f)    neither the Borrower nor any other Relevant Party has received any
written notice asserting an alleged liability or obligation of a Relevant Party
under any applicable Environmental Laws with respect to (i) the investigation,
remediation, abatement, removal, or monitoring of any Hazardous Materials at,
under, or Released or threatened to be Released from any real properties offsite
the Borrower’s or any other Relevant Party’s Properties, or (ii) non-compliance
or alleged non-compliance with Environmental Law;

(g)    to Borrower’s knowledge, there has been no exposure of any Person to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Borrower’s or the other Relevant Parties’ Properties
that could form the basis for a claim for damages or compensation; and

 

79



--------------------------------------------------------------------------------

(h)    to the extent requested by the Administrative Agent, the Borrower has
provided, or has caused the other Relevant Parties to provide, to the
Administrative Agent copies of all environmental site assessment reports,
investigations, studies, and analyses on environmental matters relating to any
alleged non-compliance with or liability under Environmental Laws relating to
Relevant Parties’ respective Properties or operations thereon that were in any
of the Borrower’s or the other Relevant Parties’ possession on or prior to the
Effective Date.

The representations and warranties set forth in this Section 7.06 constitute the
sole representations and warranties of the Borrower and the Relevant Parties
relating to environmental matters, including Environmental Laws, Environmental
Permits and Hazardous Materials.

Section 7.07    Compliance with the Laws and Agreements; No Defaults.

(a)    The Borrower and each other Relevant Party is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to be or to do the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b)    Neither the Borrower nor any other Relevant Party is in default, nor has
any event or circumstance occurred that, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or any other Relevant Party to Redeem or
make any offer to Redeem under any indenture, note, credit agreement, or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any other Loan Party or any of their Properties is bound,
in each case except as could not reasonably be expected to result in a Material
Adverse Effect.

(c)    No Default has occurred and is continuing.

Section 7.08    Investment Company Act. Neither the Borrower nor any other Loan
Party is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.

Section 7.09    Taxes. The Borrower and each Subsidiary has, to the extent
required, timely filed or caused to be filed all federal and all other material
Tax returns and reports required to have been filed (after giving effect to any
grace periods or extensions). The Borrower and each Subsidiary has paid or
caused to be paid all federal and all other material Taxes required to have been
paid by it to the extent the same have become due and payable, except Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Relevant Party, as applicable, has set aside on its books
adequate reserves in accordance with Section 1.04. No currently outstanding Tax
Lien is filed against the Borrower, any Subsidiary, or any of their respective
Properties, and, to the knowledge of the Borrower or any other Relevant Party,
no material tax assessment claim is being asserted against the Borrower, any
Subsidiary, or any of their respective Properties with respect to any such
material amount of Tax or other such governmental charge.

 

80



--------------------------------------------------------------------------------

Section 7.10    ERISA. None of the Borrower or any Subsidiary sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Plan or
Multiemployer Plan. Except as would not reasonably be expected to constitute a
Material Adverse Effect, no ERISA Event has occurred.

Section 7.11    Disclosure; No Material Misstatements.

(a)    The Borrower has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which any of
the Relevant Parties are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The Financial Statements and all other financial
reports, financial statements, certificates and other written information (other
than forward-looking information and information of a general economic or
industry specific nature) furnished by or on behalf of the Borrower or any other
Relevant Party to the Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished from time to time),
including, without limitation, any such information so furnished to permit the
Lenders to comply with the USA Patriot Act, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to any
financial model, projected financial information and projected natural gas
supply and throughput, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by Borrower and any
applicable Relevant Party to be reasonable at the time delivered to the
Administrative Agent or any Lender or any of their Affiliates as provided above
(it being understood that such financial model, projected financial information
and projected natural gas supply and throughput may be subject to significant
contingencies, no assurance can be given that such financial model, projected
financial information and projected natural gas supply and throughput will be
realized, and actual results may vary materially from such financial model,
projected financial information and project natural gas supply and throughput).
As of the Effective Date, there is no known fact peculiar to the Borrower or any
other Relevant Party which could reasonably be expected to result in a Material
Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any other
Relevant Party prior to, or on, the date hereof in connection with the
transactions contemplated hereby.

(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Section 7.12    Insurance. The Borrower has, and has caused all of the other
Relevant Parties to have, insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and of comparable size and
engaged in the same or a similar business for the assets and operations of the
Borrower and the other Relevant Parties, and otherwise sufficient for the
compliance by each of them with all material Governmental Requirements and all
Material Contracts. The Administrative Agent and the Lenders have been (or will
be in accordance with the terms

 

81



--------------------------------------------------------------------------------

of this Agreement) named as additional insureds in respect of such liability
insurance policies, and the Administrative Agent has been named as lenders’ loss
payee with respect to Property loss insurance as required by Section 8.07. No
Loan Party owns or leases any Building or Manufactured (Mobile) Home
constituting Mortgaged Property for which such Loan Party has not delivered to
the Administrative Agent evidence or confirmation reasonably satisfactory to the
Administrative Agent in accordance with the terms of this Agreement that
(i) such Loan Party maintains Flood Insurance for such Building or Manufactured
(Mobile) Home or (ii) such Building or Manufactured (Mobile) Home is not located
in a Special Flood Hazard Area.

Section 7.13    EEA Financial Institutions. No Relevant Party is an EEA
Financial Institution.

Section 7.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders, which shall be a supplement to Schedule 7.14), neither the
Borrower nor the Subsidiaries has any Subsidiaries. No Relevant Party has any
Foreign Subsidiaries, and each Restricted Subsidiary is a Wholly-Owned
Subsidiary. All of the outstanding Equity Interests of each Relevant Party and
each Subsidiary (other than any Unrestricted Subsidiary) have been validly
issued and have not been issued in violation of any preemptive or similar
rights, and, to the extent applicable, are fully paid and non-assessable.

Section 7.15    Capitalization; Location of Business and Offices. Schedule 7.15
hereto (as supplemented in a notice delivered to the Administrative Agent
pursuant to Section 8.01(j) in accordance with Section 12.01) accurately
reflects (a) the jurisdiction of incorporation or organization (if applicable)
of the Borrower and its Subsidiaries, (b) each jurisdiction in which the
Borrower or any of its Subsidiaries is qualified to transact business as a
foreign corporation, foreign partnership or foreign limited liability company,
(c) the organizational identification number of the Borrower and each of its
Subsidiaries in its jurisdiction of organization, (d) the authorized, issued and
outstanding Equity Interests of the Borrower and its Subsidiaries, including the
names of (and number of shares or other equity securities held by) the record
and beneficial owners of such Equity Interests, and (e) all outstanding
warrants, options, subscription rights, convertible securities or other rights
to purchase capital stock or limited liability company interests of the
Borrower’s Subsidiaries. Except as set forth on Schedule 7.15 hereto, there are
no outstanding shareholders agreements, voting agreements or other agreements of
any nature which in any way restrict or effect the transfer, pledge or voting of
any of the Equity Interests of any Subsidiary or subject any of such Equity
Interests to any put, call, redemption obligation or similar right or obligation
of any nature. The Borrower’s and its Subsidiaries’ principal place of business
and chief executive offices are located at the address specified in
Section 12.01 or as set forth in a notice delivered pursuant to Section 8.01(j)
and Section 12.01(c).

Section 7.16    Properties; Titles, Etc.

(a)    Each Relevant Party has good and valid title to, valid leasehold
interests in, or valid easements, rights of way or other property interests in
all of its real and personal Property free and clear of all Liens except
Permitted Liens.

 

82



--------------------------------------------------------------------------------

(b)    From and after the construction and commercial operation of any Gathering
Systems, such Gathering Systems are or will be covered by valid and subsisting
recorded fee deeds, leases, easements, rights of way, servitudes, permits,
licenses or other instruments and agreements (collectively, “Rights of Way”) in
favor of the Borrower or any other applicable Relevant Party (or their
predecessors in interest) and their respective successors and assigns, except
where the failure of the Gathering Systems to be so covered, individually or in
the aggregate, (i) does not interfere with the ordinary conduct of business of
any Relevant Party, (ii) does not materially detract from the value or the use
of the Gathering Systems or (iii) could not reasonably be expected to result in
a Material Adverse Effect.

(c)    From and after the construction and commercial operation of any Gathering
Systems, the Rights of Way establish or will establish a contiguous and
continuous right of way for such Gathering Systems and grant or will grant the
Borrower or any other applicable Relevant Party (or their predecessors in
interest) the right to construct, operate, and maintain such Gathering Systems
in, over, under, or across the land covered thereby in accordance with
applicable law and customary industry practices; provided, however, (i) some of
the Rights of Way granted to the Relevant Parties (or their predecessors in
interest) by private parties and Governmental Authorities are revocable at the
right of the applicable grantor, (ii) some of the Rights of Way cross properties
that are subject to Liens in favor of third parties that have not been
subordinated to the Rights of Way; and (iii) some Rights of Way are subject to
certain defects, limitations and restrictions; provided, further, none of the
limitations, defects, and restrictions described in clauses (i), (ii) and
(iii) above, individually or in the aggregate, (A) materially interfere with the
ordinary conduct of business of the Borrower or any other Relevant Party,
(B) materially detract from the value or the use of such Gathering Systems or
(C) could reasonably be expected to result in a Material Adverse Effect.

(d)    Each Processing Plant is located on lands covered by fee deeds, real
property leases, or other instruments (collectively “Deeds”) in favor of the
Borrower or any other applicable Relevant Party (or their predecessors in
interest) and their respective successors and assigns. The Deeds grant the
Borrower or any other applicable Relevant Party (or their predecessors in
interest) the right to construct, operate, and maintain each Processing Plant on
the land covered thereby in the same way that a prudent owner and operator would
inspect, operate, repair, and maintain similar assets.

(e)    All Rights of Way and all Deeds necessary for the conduct of the business
of the Borrower and the other Relevant Parties are valid and subsisting, in full
force and effect, and there exists no breach, default or event or circumstance
that, with the giving of notice or the passage of time or both, would give rise
to a default under any such Rights of Way or Deeds that could reasonably be
expected to result in a Material Adverse Effect. All rental and other payments
due under any Rights of Way or Deeds by any Relevant Party (and their
predecessors in interest) have been duly paid in accordance with the terms
thereof, except to the extent that a failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(f)    The rights and Properties presently owned, leased or licensed by the
Borrower and the other Relevant Parties including, without limitation, all
Rights of Way and Deeds, include all rights and Properties necessary to permit
the Borrower and the other Relevant Parties to conduct their businesses in all
material respects in the same manner as such businesses have been conducted
prior to the Effective Date.

 

83



--------------------------------------------------------------------------------

(g)    Except as could not reasonably be expected to result in a Material
Adverse Effect, neither the businesses nor the Properties of any of the Relevant
Parties is affected in any manner as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy.

(h)    No eminent domain proceeding or taking has been commenced or, to the
knowledge of any of the Relevant Parties, is contemplated with respect to all or
any portion of the Midstream Properties, except to the extent that an adverse
determination in such proceeding (i) would not materially interfere with the
ordinary conduct of business of any Relevant Party, (ii) would not materially
detract from the value or the use of the Midstream Properties and (iii) could
not reasonably be expected to result in a Material Adverse Effect.

(i)    The Borrower and each other Relevant Party owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such Relevant
Party does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 7.17    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
offices, Processing Plants, Midstream Properties, improvements, fixtures,
equipment, and other Property owned, leased or used by the Borrower and each of
its Subsidiaries in the conduct of their businesses are (a) being maintained in
a state adequate to conduct normal operations, (b) in good operating condition,
subject to ordinary wear and tear, and routine maintenance or repair,
(c) sufficient for the operation of the businesses of the Borrower and each
other Relevant Party as currently conducted, and (d) in conformity with all
Governmental Requirements relating thereto.

Section 7.18    Effective Date Properties. The Effective Date Properties
constitute all fee-owned real properties owned by, all leased real properties
leased by, and all easements and rights-of-way owned by, any Relevant Party as
of the Effective Date.

Section 7.19    [Reserved].

Section 7.20    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used by the Relevant Parties to (a) fund
Capital Expenditures, including the construction of the Subject Project pursuant
to and in accordance with the Budget most recently delivered by the Borrower
hereunder, (b) pay fees and expenses in connection with the Transactions and
(c) to fund working capital and other general and lawful business purposes, as
the case may be, of the Borrower and each of the other Relevant Parties. Neither
the Borrower nor any other Relevant Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

 

84



--------------------------------------------------------------------------------

Section 7.21    Solvency. The Borrower and its Restricted Subsidiaries are
Solvent. Neither the Borrower nor any of its Restricted Subsidiaries is planning
to take any action described in Section 10.01(h) or Section 10.01(i).

Section 7.22    Common Enterprise. The Borrower and each other Relevant Party
and their business operations are closely integrated with one another into a
single, interdependent and collective, common enterprise so that all of them
will benefit from the financial accommodations provided under this Agreement.
The Borrower and each other Relevant Party intend to render services to or for
the benefit of each other, which services may include providing administrative,
marketing, payroll and management services to or for the benefit of each other,
purchasing or selling and supplying goods to or from or for the benefit of each
other, and making loans and advances and providing other financial
accommodations to or for the benefit of each other (in each case, except as may
be prohibited by this Agreement).

Section 7.23    Material Contracts. Schedule 7.23 hereto contains a complete
list, as of the Effective Date, of all Material Contracts of the Borrower and
each other Relevant Party, including all amendments thereto. All such Material
Contracts are in full force and effect except to the extent any such Material
Contract has terminated in a manner permitted under this Agreement. Neither the
Borrower nor any other Relevant Party is in breach under any Material Contract
in any way that could reasonably be expected to result in a Material Adverse
Effect, and to the knowledge of the Borrower and each other Relevant Party, no
other Person that is party thereto is in breach under any Material Contract in
any way that could reasonably be expected to result in a Material Adverse
Effect. None of the Material Contracts prohibits the transactions contemplated
under the Loan Documents. Except as shown in Schedule 7.23 hereto, each of the
Material Contracts is currently in the name of, or has been assigned to, a Loan
Party (with the consent or acceptance of each other party thereto if and to the
extent that such consent or acceptance is required thereunder), and, except as a
result of anti-assignment provisions that are not rendered unenforceable by
applicable laws (as described on Schedule 7.23), a security interest in each of
the Material Contracts may be granted to the Administrative Agent. The Borrower
and the other Relevant Parties have delivered to the Administrative Agent a
complete and current copy of each of their Material Contracts existing on the
Effective Date.

Section 7.24    Broker’s Fees. No broker’s or finder’s fee, commission or
similar compensation will be payable by the Borrower or any other Relevant Party
with respect to the Transactions.

Section 7.25    Employee Matters. As of the Effective Date, (a) neither the
Borrower nor any other Relevant Party is party to any collective bargaining
agreement, (b) no petition for certification or union election is pending or, to
the knowledge of the Borrower or any other Relevant Party, threatened with
respect to the employees thereof, and (c) there are no strikes, slowdowns, work
stoppages or, labor controversies pending or, to the knowledge of the Borrower
or any other Relevant Party, threatened between the Borrower or any other
Relevant Party, on the one hand, and its employees, on the other hand, except as
could not reasonably be expected to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

Section 7.26    Anti-Terrorism Laws; Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with the USA Patriot Act, Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions. The Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of each of the Borrower, its
directors and agents, are in compliance with the USA Patriot Act,
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or any of their
respective officers or employees, or (b) to the knowledge of the Borrower, any
directors or agent of the Borrower or any Subsidiary or other Affiliate that
will act in any capacity in connection with or benefit from the credit facility
established hereby, (i) is a Sanctioned Person, or (ii) is in violation of AML
Laws, Anti-Corruption Laws, or Sanctions. No Borrowing or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will cause a
violation of AML Laws, Anti-Corruption Laws or applicable Sanctions. Neither the
Borrower nor any of its Subsidiaries, or to the knowledge of the Borrower, any
other Affiliate, has engaged in or intends to engage in any dealings or
transactions with, or for the benefit of, any Sanctioned Person or with or in
any Sanctioned Country.

Section 7.27    Federal and State Regulation.

(a)    No portion of the Gathering Systems includes any interstate common
carrier pipeline operations subject to rate regulation by the FERC. (i) Borrower
is a natural-gas company under the Natural Gas Act solely with respect to the
Blue Mountain Delivery Line and (ii) neither Borrower nor any other Relevant
Party provides transportation or storage services under the Natural Gas Policy
Act. With the exception of the Blue Mountain Delivery Line, the Gathering
Systems consist entirely of Midstream Properties exempt from FERC jurisdiction
pursuant to section 1(b) of the Natural Gas Act.

(b)    The Relevant Parties are in compliance, in all material respects, with
all rules, regulations and orders, if any, of the FERC and all State Pipeline
Regulatory Agencies applicable to the Gathering Systems and the Midstream
Properties, including, but not limited to, FERC requirements regarding record
keeping, reporting and environmental conditions associated with the construction
of the Blue Mountain Delivery Line.

(c)    As of the date of this Agreement, neither the Borrower nor any other
Relevant Party is liable for any refunds or interest thereon as a result of an
order from the FERC or any other Governmental Authority with jurisdiction over
the Gathering Systems.

(d)    The Relevant Parties’ reports, if any, on Form 6 filed with the FERC
complies as to form with all applicable legal requirements and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements therein not misleading.

 

86



--------------------------------------------------------------------------------

(e)    With respect to the Blue Mountain Delivery Line, (i) the Limited
Jurisdiction Certificate of Public Convenience and Necessity, (ii) the blanket
certificate under Subpart F of Part 157 of FERC’s regulations, and (iii) the
waivers of certain FERC regulations concerning interstate pipeline facilities,
each as granted in Docket No. CP18-14-000 on March 13, 2018 are all in full
force and effect and the Borrower is in compliance with all FERC Orders,
certificates and regulations applicable to the Blue Mountain Delivery Line, or
has received waivers thereof. Borrower has not received a request from any third
party for firm service on the Blue Mountain Delivery Line.

(f)    Without limiting the generality of Section 7.07(a) of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required to be obtained by the Borrower or any other
Relevant Party from any Governmental Authority to construct, own, operate and
maintain the Midstream Properties, or to transport and/or distribute
Hydrocarbons under existing contracts and agreements as the Midstream Properties
are presently owned, operated and maintained.

Section 7.28    [Reserved]

Section 7.29    Availability of Funds. The sum of the undrawn Commitments
hereunder and the Borrower’s reasonably anticipated operating cash flow (as set
forth in the Budget most recently delivered by the Borrower hereunder) is
sufficient to fund the remaining construction costs for the Subject Project as
set forth in the Budget most recently delivered by the Borrower hereunder.

Section 7.30    Accounts. Schedule 7.30 lists all Deposit Accounts, Securities
Accounts and Commodity Accounts maintained by or for the benefit of the Borrower
or any other Relevant Party.

Section 7.31    Flood Insurance Related Matters. As of the Effective Date,
except as set forth on Schedule 7.31, no Mortgage encumbers improved real
property that contains Buildings or Manufactured (Mobile) Homes (as those terms
are defined in applicable Flood Insurance Regulations). The Borrower and the
Subsidiaries have obtained flood insurance in accordance with Section 8.07, with
respect to each Improved Mortgaged Property that is located in a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency).

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other Obligations
under the Loan Documents shall have been paid in full and all Letters of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower, for itself and each of the other Relevant Parties,
covenants and agrees with the Administrative Agent, the Issuing Bank and the
Lenders that:

Section 8.01    Financial Statements; Ratings Change; Other Information. The
Borrower will furnish to the Administrative Agent:

 

87



--------------------------------------------------------------------------------

(a)    Annual Financial Statements. Not later than (i) September 30, 2018, with
respect to the fiscal year of the Borrower ending December 31, 2017 and (ii) one
hundred twenty (120) days after the end of each fiscal year of the Borrower
ending on or after December 31, 2018, the Borrower’s and its Consolidated
Subsidiaries’ audited consolidated balance sheet and related statements of
income or operations, owners’ equity and cash flows as of the end of and for
such year, setting forth in each case in comparative form to the figures for the
previous fiscal year, all reported on by independent public accountants of
nationally recognized standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit other than a qualification as to any upcoming debt maturity) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with
Section 1.04.

(b)    Quarterly Financial Statements. Not later than sixty (60) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (it being understood that no fourth quarter quarterly financials will
be required pursuant to this Section 8.01(b)), (i) the Borrower’s unaudited
consolidated balance sheet and related statements of income or operations,
owners’ equity and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form to the figures for the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year,
and (ii) reports of newly entered and terminated Material Contracts, operations
and systems volumes, by month, during such quarterly accounting period. All of
the foregoing financial statements shall be certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with Section 1.04 consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes.

(c)    Annual Financial Projections. Concurrently with any delivery of financial
statements under Section 8.01(a), an annual budget and forecast, together with
projections for the Borrower and its Consolidated Subsidiaries, including
volumes, for the then-current fiscal year of the Borrower and the next fiscal
year of the Borrower.

(d)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D-2
hereto (a “Compliance Certificate”) (i) certifying that such Financial Officer
has reviewed the terms of this Agreement and the other Loan Documents and has
made or caused to be made under his or her supervision, a review in reasonable
detail of the transactions and financial condition of the Borrower and its
Consolidated Subsidiaries during the period covered by such financial
statements, which review has not disclosed the existence during or at the end of
such period of any condition or event which constitutes a Default and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01, (iii) setting
forth consolidating spreadsheets and eliminating entries with respect to any
Unrestricted Subsidiaries, in such form as would be presentable to the
Borrower’s auditors, (iv) stating whether any change in GAAP or in the
application thereof that requires any change in the financial reporting of the
Relevant Parties, or in any other accounting or financial reporting practices of
the Relevant Parties, has occurred since the date of the financial statements
referred to in Section 8.01 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such

 

88



--------------------------------------------------------------------------------

certificate, (v) specifying any Restricted Subsidiary that no longer constitutes
an Immaterial Subsidiary, (vi) attaching a schedule (in form and substance
reasonably satisfactory to the Administrative Agent) of any acquisitions by the
Loan Parties’ of fee owned real Property, leased real Property or Rights of Way
since the delivery of the last such Compliance Certificate (or, in the case of
the first such Compliance Certificate, since the Effective Date), and
(vii) attaching a schedule setting forth each new Material Contract or Deposit
Account, Securities Account or Commodity Accounts, entered into, or opened,
since the delivery of the last such Compliance Certificate (or, in the case of
the first such Compliance Certificate, since the Effective Date).

(e)    Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and (b), a certificate of
a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth as of the last Business Day of the relevant
fiscal period, a true and complete list of all Swap Agreements of the Borrower
and each other Relevant Party, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the
estimated net mark-to-market value therefor, any new credit support agreements
relating thereto (other than Security Instruments), any margin required or
supplied under any credit support document (other than Security Instruments),
and the counterparty to each such agreement.

(f)    Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), one or more certificates
of insurance coverage from the Borrower’s insurance broker or insurers with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of all applicable policies.

(g)    SEC and Other Filings. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any other Relevant Party with the SEC, or with any
national or foreign securities exchange, as the case may be.

(h)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any material financial statement, report or notice furnished
to or by any Person pursuant to the terms of any preferred stock designation, or
any indenture, loan or credit or other similar agreement in respect of Material
Indebtedness other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(i)    Immaterial Subsidiaries. Upon request of the Administrative Agent, within
ten (10) days (or such longer period as the Administrative Agent may agree in
its sole discretion), a list of any Immaterial Subsidiaries and a reasonably
detailed calculation of such Subsidiary’s Consolidated Total Assets and
Consolidated EBITDA, together with such other information regarding the business
and affairs of such Immaterial Subsidiary as may be reasonably requested by the
Administrative Agent; and promptly, and in any event within fifteen (15) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) after any Immaterial Subsidiary that is not a Guarantor ceases to be
an Immaterial Subsidiary pursuant to the definition thereof (as demonstrated in
the most recently delivered financial statements under clauses (a) or (b)
above), written notice thereof.

 

89



--------------------------------------------------------------------------------

(j)    Information Regarding Loan Parties. Ten (10) days’ prior written notice
(unless otherwise agreed by the Administrative Agent) of any change in (i) any
Loan Party’s corporate, limited liability company or partnership name, (ii) the
location of any Loan Party’s chief executive office or principal place of
business, (iii) any Loan Party’s identity or corporate, limited liability
company or partnership structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) any Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) any Loan Party’s federal taxpayer identification number.

(k)    Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days (or such longer period as the Administrative Agent may agree
to in its sole discretion) after the execution thereof, copies of any amendment,
modification or supplement to any agreement governing any Permitted Senior Notes
or Permitted Refinancing Indebtedness, or any material amendment, modification
or supplement to the certificate or articles of formation, operating agreement,
any preferred equity designation or any other Organization Document of the
Borrower or any other Loan Party.

(l)    Regulatory Notices. Promptly, but in any event within ten (10) Business
Days (or such longer period as the Administrative Agent may agree to in its sole
discretion) after receipt thereof by any Relevant Party, a copy of any material
notice, summons, citation, proceeding or order received from the FERC or any
other State Pipeline Regulatory Agency concerning the regulation of any material
portion of the Gathering Systems or the Midstream Properties.

(m)    Material Contracts. Prompt written notice, but in any event within ten
(10) Business Days (or such longer period as the Administrative Agent may agree
to in its sole discretion) thereof, of any material breach, non-performance,
termination or material amendment of, or any material default under, a Material
Contract.

(n)    Notice of Permitted Senior Notes Issuance. Written notice on or prior to
the offering of any Permitted Senior Notes incurred in reliance on
Section 9.02(i), the amount thereof and the anticipated date of closing and any
material agreements governing such Permitted Senior Notes.

(o)    Other Requested Information. Promptly following any reasonable request
therefor, (i) such other information regarding the operations, business affairs
and financial condition of the Borrower or any other Relevant Party (including,
without limitation, any Plan maintained or sponsored by a Loan Party and any
reports or other information required to be filed by a Loan Party with a
Governmental Authority with respect to any Plan under the Code or under ERISA),
or compliance with the terms of this Agreement or any other Loan Document, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (ii) information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the USA Patriot Act or other
applicable AML laws.

(p)    Request for Firm Service. Promptly, but in any event within ten
(10) Business Days (or such longer period as the Administrative Agent may agree
to in its sole discretion) after receipt thereof by any Relevant Party, a copy
of any request for firm transportation service on the Blue Mountain Delivery
Line.

 

90



--------------------------------------------------------------------------------

Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which shall furnish such notice and information to the
Lenders) prompt written notice of the following upon any Responsible Officer of
any Relevant Party becoming aware of the same:

(a)    the occurrence of any Default;

(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Relevant Party not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders) that, in either case, if adversely
determined, could reasonably be expected to result in liability to the Relevant
Parties in excess of $10,000,000, net of any insurance coverage, subject to
normal deductibles;

(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(d)    (i) the receipt by any Relevant Party of any environmental site
assessment reports, investigations, studies, analyses or other correspondence on
environmental matters relating to any alleged non-compliance with or liability
under Environmental Laws related to their respective Properties or operations
thereon, which reports, investigation, studies, analyses or other
correspondence, individually or in the aggregate, show environmental issues that
would reasonably be expected to result in a Material Adverse Effect or (ii) the
Release of Hazardous Material on, under, about or from any of the Borrower’s or
any other Relevant Party’s Properties or any other property offsite the Property
to the extent caused by the Borrower’s or any Restricted Subsidiary’s operations
which Release would reasonably be expected to result in a Material Adverse
Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 8.03    Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, consents, privileges and franchises material to the
conduct of its business and maintain, if necessary, its qualification to do
business in each other jurisdiction in which its Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10 or any
disposition permitted under Section 9.11.

 

91



--------------------------------------------------------------------------------

Section 8.04    Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith and, where applicable, by
appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
Section 1.04 and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Borrower or such Restricted Subsidiary.

Section 8.05    Performance of Obligations under Loan Documents. The Borrower
will pay the Loans and the other Obligations in accordance with the terms
hereof, and the Borrower will, and will cause each other Loan Party to, do and
perform every act and discharge all of the obligations required to be performed
and discharged by them under the Loan Documents, including, without limitation,
this Agreement, at or within the time or times and in the manner specified
herein and therein.

Section 8.06    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Restricted Subsidiary to:

(a)    operate its Properties or cause such Properties to be operated in a
careful and efficient manner in accordance with the customary practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable Environmental Laws, except, in each case, where the failure to comply
could not reasonably be expected to result in a Material Adverse Effect;

(b)    preserve, maintain and keep in good repair, condition, working order and
efficiency (ordinary wear and tear excepted) all Property material to the
conduct of its business, including, without limitation, all equipment, machinery
and facilities; and

(c)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its material Properties.

Section 8.07    Insurance.

(a)    The Borrower will, and will cause each other Relevant Party to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies of
similar size engaged in the same or similar businesses operating in the same or
similar locations (it being understood and agreed that the insurance policies in
effect on the Effective Date meet such standards). The loss payable clauses or
provisions in said insurance policy or policies insuring any of the Collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear to the extent practical and
applicable. Such policies shall name the Administrative Agent and the Lenders as
“additional insureds” and the Administrative Agent “lenders’ loss payee”, as
applicable, and provide that the insurer will give at least thirty (30) days’
prior notice of any cancellation (other than any cancellation for non-payment of
premium, which shall be subject to ten (10) days’ prior notice) to the
Administrative Agent.

 

92



--------------------------------------------------------------------------------

(b)    With respect to each parcel of Improved Mortgaged Property located in a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
an amount not less than the outstanding principal amount of the Obligations that
are reasonably allocable to such Improved Mortgaged Property or the maximum
limit of coverage made available with respect to the particular type of property
under the Flood Insurance Regulations, and otherwise comply with the Flood
Insurance Regulations, it being understood that such flood insurance may be
obtained from private insurance companies and issued on a collective basis to
cover all of such Improved Mortgaged Property located in a “flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency).

Section 8.08    Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account as needed to allow it to provide the financial statements and reports
required hereunder. The Borrower will, and will cause each Restricted Subsidiary
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its Responsible Officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.

Section 8.09    Compliance with Laws.

(a)    The Borrower will, and will cause each Restricted Subsidiary to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its Property, except (other than with respect to
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, applicable AML Laws and applicable
Sanctions.

(b)    In the event of a determination by FERC that any portion of the Gathering
Systems, other than the Blue Mountain Delivery Line, is subject to regulation as
(i) an interstate common carrier pipeline subject to rate regulation by FERC or
(ii) an interstate natural gas pipeline subject to regulation by FERC, the
Borrower will, and will cause each other Loan Party to, comply in all material
respects with FERC requirements applicable to regulated pipelines including, but
not limited to, maintaining a FERC compliant tariff setting forth the rates and
terms and conditions applicable to transportation service on the interstate
common carrier pipeline or interstate natural gas pipeline, or obtain waivers of
such regulatory requirements from the FERC.

Section 8.10    Compliance with Agreements; Maintenance of Material Contracts.

(a)    The Borrower will, and will cause each Restricted Subsidiary to, comply
with all agreements, contracts and instruments binding on it or affecting its
Properties or business, including, without limitation, the Material Contracts,
except to the extent that such non-compliance could not reasonably be expected
to result in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

(b)    Except as could not reasonably be expected to (i) result in uninsured
liability or uninsured economic loss to the Relevant Parties, individually or in
the aggregate, in excess of $10,000,000 or (ii) result in a Material Adverse
Effect, the Borrower will, and will cause each other Relevant Party to, perform
and observe all the payment terms and other material terms and provisions of
each Material Contract to be performed or observed by it, maintain each Material
Contract in full force and effect and enforce such Material Contract in
accordance with its terms. Upon request of the Administrative Agent at any time
that an Event of Default has occurred and is continuing, the Borrower shall make
to each counterparty to any Material Contract such demands and requests for
information and reports or for other action as any Loan Party or any Restricted
Subsidiary thereof is entitled to make under such Material Contract, and cause
each of its Restricted Subsidiaries to do so.

Section 8.11    Environmental Matters.

(a)    The Borrower shall, without cost or expense to the Administrative Agent,
the Issuing Bank or the Lenders: (i) comply, and shall cause its Properties and
operations and each Restricted Subsidiary and each Restricted Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; (ii) not Release
or threaten to Release, and shall cause each Restricted Subsidiary not to
Release or threaten to Release, any Hazardous Material on, under, about or from
any of the Borrower’s or any Restricted Subsidiary’s Properties or any other
property offsite the Property to the extent caused by the Borrower’s or any
Restricted Subsidiary’s operations except in compliance with applicable
Environmental Laws, if the Release or threatened Release, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(iii) obtain, file or prepare, and shall cause each Restricted Subsidiary to
obtain, file or prepare, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or any Restricted Subsidiary’s Properties,
except where such failure to obtain, file or prepare could not reasonably be
expected to result in a Material Adverse Effect; and (iv) commence and prosecute
to completion, and shall cause each Restricted Subsidiary to commence and
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) required under
applicable Environmental Laws because of or in connection with the actual or
suspected past, present or future Release or threatened Release of any Hazardous
Material on, under, about or from any of the Borrower’s or any Restricted
Subsidiary’s Properties, if failure to commence and prosecute to completion such
Remedial Work could reasonably be expected to result in a Material Adverse
Effect.

(b)    Borrower will promptly, but in any event within five (5) Business Days
thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower or Restricted Subsidiaries or their Properties in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $10,000,000, not fully
covered by insurance, subject to normal deductibles.

 

94



--------------------------------------------------------------------------------

(c)    The Borrower shall, and shall cause each Restricted Subsidiary to,
provide such environmental audits, studies and tests as may be reasonably
requested by the Administrative Agent and the Lenders in response to any Event
of Default; provided, however, that there shall be no obligation to provide to
the Administrative Agent any such environmental audits, studies and tests whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Restricted Subsidiaries and which consent
Borrower or one of its Restricted Subsidiaries cannot obtain on commercially
reasonable terms.

Section 8.12    Further Assurances.

(a)    The Borrower at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate in accordance with the terms of this Agreement and the
other Loan Documents, in the reasonable discretion of the Administrative Agent,
in connection therewith.

(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, describing
all or any part of the Collateral as “all assets” of the applicable Loan Party
(or words of similar effect) without the signature of the Borrower or any other
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering such Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law.

Section 8.13    Phase I Environmental Site Assessments. If the Borrower or any
other Relevant Party desires to acquire any Processing Plant for consideration
in excess of $20,000,000, the Borrower shall, or shall cause such Relevant Party
to, provide to the Administrative Agent the results of a Phase I environmental
site assessment for such Processing Plant, or such other non-invasive
environmental assessment, audit, or test report for such Processing Plant which
Administrative Agent shall expressly authorize prior to or within ninety
(90) days after the acquisition of such Processing Plant, provided that the
Administrative Agent may, in its sole and absolute discretion, elect not to
require any such site assessment, audit, or test report that would otherwise be
so required.

Section 8.14    Additional Collateral; Additional Guarantors.

(a)    In the event that (i) the Borrower or any Restricted Subsidiary acquires
or forms a Subsidiary that is not designated as an “Unrestricted Subsidiary” in
accordance with Section 8.19 or (ii) any Restricted Subsidiary ceases to be an
Immaterial Subsidiary,

 

95



--------------------------------------------------------------------------------

the Borrower shall promptly and in any event within twenty (20) days thereof (or
such later date as agreed by the Administrative Agent in its sole discretion),
(A) cause such Subsidiary to execute and deliver to the Administrative Agent a
supplement to the Guarantee and Collateral Agreement and such other Security
Instruments (in proper form for filing, registration or recordation, as
applicable) as are reasonably requested by the Administrative Agent, and take
such actions necessary or reasonably advisable to grant to the Administrative
Agent for the benefit of the Secured Parties a first priority, perfected Lien
(except for Permitted Liens) on all of the tangible and intangible Property of
such Restricted Subsidiary that constitutes Collateral under the Guarantee and
Collateral Agreement and all Rights of Way, fee-owned real property, and leased
real property of such Restricted Subsidiary, (B) cause the owner of the Equity
Interests in such Subsidiary to pledge such Equity Interests (including, without
limitation, delivery of original certificates evidencing the Equity Interests,
if any, of such Subsidiary, together with an appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof),
and (C) cause such Restricted Subsidiary or other pledgor to execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

(b)    The Borrower will at all times cause all of the tangible and intangible
Property of each Loan Party that constitutes Collateral under the Guarantee and
Collateral Agreement to be subject to a first priority perfected Lien (except
for Permitted Liens) pursuant to the Security Instruments.

(c)    If, during any calendar quarter, the Borrower or any other Loan Party
acquires any fee-owned real property, Rights of Way or leased real property
(with respect to the foregoing, excluding, (i) fee-owned real property, Rights
of Way or leased real property of less than $1,000,000 individually (provided
that the aggregate value of all such fee-owned real property, Rights of Way, and
leasehold interests so excluded shall not exceed $10,000,000 at any time; and
provided further that Property relating to the same gathering or pipeline
system, facility or project shall be aggregated for purposes of the above
individual and aggregate thresholds) and (ii) leasehold interests not in respect
of the Midstream Properties, Material Projects or other capital projects of the
Borrower and its Restricted Subsidiaries), the Borrower shall, or shall cause
such other Loan Party to, within sixty (60) days after the end of such calendar
quarter (or such later date as agreed by the Administrative Agent in its sole
discretion): (A) provide copies of any applicable recorded Deeds and/or Rights
of Way to the Administrative Agent and execute and deliver a first priority
(subject only to Excepted Liens) Mortgage in favor of the Administrative Agent
for the benefit of the Secured Parties, covering such Property; (B) provide the
Administrative Agent with (1) (x) title information in form and substance
satisfactory to the Administrative Agent covering such Properties and/or (y) to
the extent requested by the Administrative Agent, title and extended coverage
insurance covering such Property in an amount equal to the purchase price of
such Property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (2) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent; (C) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the

 

96



--------------------------------------------------------------------------------

Administrative Agent; and (D) to the extent such Property constitutes Improved
Mortgaged Property, deliver to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each parcel of Improved Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Loan Party relating thereto), and
otherwise comply with Section 8.07(b) with respect to such Property to the
extent applicable.

Section 8.15    ERISA Compliance. The Borrower will promptly furnish and will
cause its Subsidiaries to promptly furnish to the Administrative Agent upon
becoming aware of the occurrence of any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect, specifying the nature thereof
and what action the Borrower, the Subsidiary or the ERISA Affiliate is taking or
proposes to take with respect thereto.

Section 8.16    Maintenance of Gathering Systems and Processing Plants. The
Borrower will, and will cause each other Relevant Party to, (a) maintain or
cause the maintenance of their respective interests and rights in the Rights of
Way for their Gathering Systems and in their Processing Plants, to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (b) subject to Permitted Liens,
maintain the Gathering Systems within the confines of the Rights of Way without
material encroachment upon any adjoining property and maintain the Processing
Plants within the boundaries of the Deeds and without material encroachment upon
any adjoining property if failure to do so could reasonably be expected to
result in a Material Adverse Effect, (c) maintain such rights of ingress and
egress necessary to permit the Relevant Parties to inspect, operate, repair, and
maintain the Midstream Properties, including the Gathering Systems and the
Processing Plants, to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and provided that the Relevant Parties may hire third
parties to perform these functions and (d) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in (a), (b), and (c) of this Section 8.16 in full force and effect in accordance
with their terms, timely make any payments due thereunder, and prevent any
default thereunder which could result in a termination or loss thereof, except
any such failure to pay or default that could not reasonably, individually or in
the aggregate, be expected to result in a Material Adverse Effect.

Section 8.17    Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Obligations of each Loan Party
(other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Loan Party (other than the Borrower) in order for such Loan Party
to honor its obligations under the Guarantee and Collateral Agreement including
obligations with respect to Swap Agreements (provided, however, that the
Borrower shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under this Agreement or any Loan Document, as it
relates to such other Loan Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Borrower under this Section shall remain in full force
and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Secured Parties, and all of the Lenders’
Commitments are terminated. The Borrower intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

97



--------------------------------------------------------------------------------

Section 8.18    Accounts.

(a)    The Borrower shall, and shall cause each other Relevant Party to:
(i) deposit or cause to be deposited directly, all Cash Receipts (excluding Cash
Receipts described in the definition of “Excluded Accounts” which are deposited
in Excluded Accounts) into one or more Deposit Accounts in which the
Administrative Agent has been granted a first-priority Lien and is subject to a
Control Agreement, (ii) deposit or credit or cause to be deposited or credited
directly, all securities and financial assets held or owned by (whether directly
or indirectly), credited to the account of, or otherwise reflected as an asset
on the balance sheet of, the Borrower and each other Relevant Party (including,
without limitation, all marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper)
into one or more Securities Accounts in which the Administrative Agent has been
granted a first-priority Lien and that is subject to a Control Agreement and
(iii) cause all commodity contracts held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Borrower and each other Relevant Party, to be carried
or held in one or more Commodity Accounts in which the Administrative Agent has
been granted a first-priority Lien and that is subject to a Control Agreement.

(b)    Notwithstanding the requirements set forth in Section 8.18(a), with
respect to each Deposit Account, Securities Account and Commodity Account of the
Loan Parties set forth on Schedule 7.30 (other than any Excluded Account), the
Borrower shall, and shall cause each Relevant Party to, no later than the tenth
(10th) day after the Effective Date (or such later date as the Administrative
Agent may agree in its sole discretion) (such date, the “Control Agreement
Delivery Date”), deliver to the Administrative Agent a duly executed Control
Agreement with respect to each such account.

Section 8.19    Unrestricted Subsidiaries.

(a)    After the Covenant Changeover Date, the Borrower may designate a
Subsidiary as an “Unrestricted Subsidiary” by written notification thereof to
the Administrative Agent, provided that (i) no Default or Event of Default
exists at the time of or after giving effect to such designation, (ii) the
Borrower is in Pro Forma Compliance, (iii) at all times after giving effect to
such designation, (A) none of the holders of any Indebtedness, obligations or
liabilities of such Unrestricted Subsidiary shall have any direct or indirect
recourse to the Relevant Parties or any of their respective Properties for the
payment of such Indebtedness, obligations or liabilities, other than as
contemplated by Section 9.02(e)(ii) and (B) neither the Borrower nor any
Restricted Subsidiary will be required to maintain or preserve such Unrestricted
Subsidiary’s financial condition or cause such Unrestricted Subsidiary to
achieve any specified level of operating results, (iv) such Unrestricted
Subsidiary does not own, directly or indirectly, any Equity Interests in the
Borrower or any Restricted Subsidiary upon giving effect to such designation and
(v) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness of the Borrower or
its Restricted Subsidiaries. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower or the
relevant Restricted Subsidiary (as applicable) therein at the date of
designation in an amount equal to the fair market value of all such Person’s
outstanding Investment therein pursuant to which Section 9.05 shall apply. No
Restricted Subsidiary may be re-designated as an “Unrestricted Subsidiary”.

(b)    The Borrower may at any time designate any Unrestricted Subsidiary to be
a Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and an incurrence of Liens by a
Restricted Subsidiary on the property of such Unrestricted Subsidiary then

 

98



--------------------------------------------------------------------------------

subject to any Liens, and such designation will only be permitted if (i) such
Indebtedness is permitted under Section 9.02 and such Liens are permitted under
Section 9.03, (ii) no Default or Event of Default would be in existence
immediately following such designation, (iii) all representations and warranties
herein with respect to such designated Restricted Subsidiary will be true and
correct in all material respects (without duplication of any materiality
qualifier) as if remade at the time of such designation, except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects (without
duplication of any materiality qualifier) as of such earlier date, (iv) the
Borrower is in Pro Forma Compliance and (v) such Subsidiary becomes a Guarantor
pursuant to, and otherwise satisfies the requirements of, Section 8.14 on such
date.

Section 8.20    Minimum Fixed Revenues.

(a)    Not later than 45 days after the Effective Date (or such later date as
may be approved by the Administrative Agent in its sole discretion) (the
“Post-Closing Hedge Date”), the Administrative Agent shall have received
satisfactory evidence that at least 75% of the Relevant Parties’ projected gross
margin for each of the twelve successive full calendar months ending after the
Post-Closing Hedge Date (based upon the financial model delivered to the
Administrative Agent pursuant to Section 6.01(k)) will be received from
(i) processing and similar fees expected to be received during such month under
“fee-based” agreements (i.e., for which no commodity price exposure is retained
by the Relevant Parties), (ii) settlement payments from commodity Swap
Agreements to be received during such month or (iii) a combination of (i) and
(ii).

(b)    If the Borrower’s Consolidated Total Leverage Ratio exceeds 2.00 to 1.00
as of the last day of any fiscal quarter of the Borrower, the Borrower shall
deliver satisfactory evidence to the Administrative Agent concurrently with the
delivery of the Compliance Certificate for such fiscal quarter demonstrating
that at least 75% of the Relevant Parties’ projected gross margin for each of
the successive twelve full calendar months following the date of such Compliance
Certificate (based upon the financial model most recently delivered to the
Administrative Agent) will be received from (i) processing and similar fees
expected to be received during such month under “fee-based” agreements (i.e.,
for which no commodity price exposure is retained by the Relevant Parties), (ii)
settlement payments from commodity hedging agreements to be received during such
month or (iii) a combination of (i) and (ii).

Section 8.21    Construction Report. If, as of the last day of each fiscal
quarter ending on or prior to the Covenant Changeover Date, the cumulative
Capital Expenditures actually made by the Borrower and the Restricted
Subsidiaries for the Subject Project through and including such date are less
than 70% of the budgeted cumulative Capital Expenditures for the Subject Project
as of such date (as set forth in the most recently delivered Budget hereunder),
then upon the Administrative Agent’s written request, the Borrower shall
deliver, within sixty (60) days of such request, a report of an independent
engineering firm or construction consultant reasonably acceptable to the
Administrative Agent with respect to the Subject Project, which report shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall include a cost and valuation analysis with respect to the construction of
the Subject Project.

 

99



--------------------------------------------------------------------------------

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other Obligations
under the Loan Documents have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower, for itself and each of its Restricted Subsidiaries, covenants and
agrees, with the Administrative Agent, the Issuing Bank and the Lenders that:

Section 9.01    Financial Covenants.

(a)    Consolidated Total Indebtedness/Capitalization Ratio. As of the last day
of each of the fiscal quarters of the Borrower ending prior to the Covenant
Changeover Quarter, the Borrower shall not permit the Consolidated Total
Indebtedness/Capitalization Ratio of the Borrower as of such date to exceed 0.35
to 1.00.

(b)    On and after the Covenant Changeover Date.

(i)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter of the Borrower, commencing with the Covenant Changeover Quarter, the
Borrower shall not permit the Consolidated Interest Coverage Ratio for the
Rolling Period ending on such date to be less than 2.50 to 1.00.

(ii)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter of the Borrower, commencing with the Covenant Changeover Quarter, the
Borrower shall not permit the Consolidated Total Leverage Ratio as of such date
to exceed 4.50 to 1.00 (unless the last day of such fiscal quarter of the
Borrower occurs during any Specified Acquisition Period, in which case the
Borrower shall not permit the Consolidated Total Leverage Ratio as of such date
to exceed 5.00 to 1.00).

(iii)    Consolidated Total Secured Leverage Ratio. As of the last day of any
fiscal quarter of the Borrower, at any time when any Permitted Senior Notes or
Permitted Refinancing Indebtedness is outstanding, the Borrower shall not permit
the Consolidated Total Secured Leverage Ratio as of such date to exceed 3.00 to
1.00.

(c)    Right to Cure Financial Covenant Defaults. Notwithstanding anything to
the contrary contained in this Section 9.01 or in Article X, in the event that
the Borrower fails to comply with any of the Consolidated Interest Coverage
Ratio financial covenant set forth in Section 9.01(b)(i), the Consolidated Total
Leverage Ratio financial covenant set forth in Section 9.01(b)(ii) and/or the
Consolidated Total Secured Leverage Ratio financial covenant set forth in
Section 9.01(b)(iii) (any such event, a “Financial Covenant Default”) for any
fiscal quarter ending on or prior to June 30, 2019, then the Borrower shall have
the right to cure such Financial

 

100



--------------------------------------------------------------------------------

Covenant Default (such right, the “Equity Cure Right”) subject to the following
terms and conditions (it being understood and agreed that no such Equity Cure
Right shall exist for any fiscal quarter ending after June 30, 2019):

(i)    The Borrower shall deliver to the Administrative Agent irrevocable
written notice of its intent to exercise the Equity Cure Right (the “Equity Cure
Notice”) no later than ten (10) Business Days after the date on which financial
statements and a Compliance Certificate are delivered in accordance with
Section 8.01(a) or (b), as applicable, or Section 8.01(d), as of and for the
period ending on the last day (the “Test Date”) of the Rolling Period in respect
of which a Financial Covenant Default has occurred (the “Equity Cure Delivery
Date”). The Equity Cure Notice shall specify the Borrower’s failure to comply
with each of the relevant financial covenants for which the equity cure shall
apply and shall set forth the calculation of the Equity Cure Amount (as defined
below) and be certified by a Financial Officer of the Borrower.

(ii)    No later than ten (10) Business Days after the Equity Cure Delivery Date
(the “Equity Cure Contribution Date”), the Borrower shall issue common Equity
Interests (other than Disqualified Capital Stock) or otherwise receive capital
contributions (other than Permitted Investment Equity Proceeds and Permitted
Redemption Equity Proceeds) (such purchase or capital contribution, as
applicable, the “Equity Cure Contribution”) resulting in the Borrower receiving
net cash proceeds in an aggregate amount not less than the greater of (A) the
minimum amount, which, if added to Consolidated EBITDA (or, with respect to any
Rolling Period ending on the Covenant Changeover Quarter and for the next two
fiscal quarters ending thereafter, Annualized Consolidated EBITDA for the
Rolling Period ending on such date), would result in the Borrower being in pro
forma compliance with the Consolidated Interest Coverage Ratio as of the Test
Date and (B) the minimum amount which, if added to Consolidated EBITDA (or, with
respect to any Rolling Period ending on the Covenant Changeover Quarter and for
the next two fiscal quarters ending thereafter, Annualized Consolidated EBITDA
for the Rolling Period ending on such date), would result in the Borrower being
in pro forma compliance with the Consolidated Total Leverage Ratio (and the
Consolidated Total Secured Leverage Ratio, if applicable) as of the Test Date
(such amount, which shall be calculated in a manner reasonably satisfactory to
the Administrative Agent, the “Equity Cure Amount”).

(iii)    The Equity Cure Right may only be exercised for a total of two
(2) times during the tenor of this Agreement and may not be exercised with
respect to any fiscal quarter of the Borrower ending after June 30, 2019.

(iv)    From the date on which financial statements and a Compliance Certificate
as of and for the period ending on the Test Date are delivered in accordance
with Section 8.01(a) or (b), as applicable, and Section 8.01(d) until the
earliest to occur of (A) the Equity Cure Contribution Date or (B) the date on
which the Administrative Agent is notified by the Borrower that the Equity Cure
Contribution will not be consummated, the Borrower shall not be permitted to
borrow Loans or request the issuance, amendment, renewal or extension of any
Letter of Credit hereunder, but neither the Administrative Agent nor any Lender
shall impose default interest, accelerate the Obligations, terminate the
Commitments or exercise any enforcement remedy against any Loan Party or any of
its respective Property, in each case solely with respect to such Financial
Covenant Default. Notwithstanding anything to the contrary in this
Section 9.01(c)(iv), the Administrative Agent and the Lenders shall be entitled
to exercise any of their respective rights and remedies under this Agreement and
under applicable law to the extent that any other Event of Default (other than
the Financial Covenant Default) has occurred and is continuing.

 

101



--------------------------------------------------------------------------------

(v)    Upon the timely consummation of the Equity Cure Contribution, the receipt
by the Borrower of the Equity Cure Amount in cash, the Borrower shall be deemed
to have satisfied the Consolidated Interest Coverage Ratio, the Consolidated
Total Leverage Ratio or the Consolidated Total Secured Leverage Ratio, as the
case may be, as of the Test Date with the same effect as though there was no
failure to comply therewith as of the Test Date, and the Financial Covenant
Default shall be automatically deemed cured and waived for all purposes of this
Agreement.

(vi)    Notwithstanding anything to the contrary in this Agreement:

(A) No Equity Cure Amount shall be retroactively credited to Consolidated EBITDA
or Annualized Consolidated EBITDA for the purposes of determining compliance
with any financial covenant or test, except with respect to the applicable
Financial Covenant Default.

(B) Consolidated Total Indebtedness as of the last day of any fiscal quarter for
which the foregoing cure right is exercised shall not be deemed reduced by such
Equity Cure Amount, even if the proceeds of such Equity Cure Amount are actually
used to repay Indebtedness.

(C) The amount of the Equity Cure Amount that is added to Consolidated EBITDA
shall not be greater than the amount required (as determined by the
Administrative Agent in its sole discretion exercised in good faith) to cause
the Borrower to be in compliance with the Consolidated Interest Coverage Ratio
financial covenant set forth in Section 9.01(b)(i), the Consolidated Total
Leverage Ratio financial covenant set forth in Section 9.01(b)(ii) and/or the
Consolidated Total Secured Leverage Ratio financial covenant set forth in
Section 9.01(b)(iii), as applicable.

(D) For the purpose of any calculation of Annualized Consolidated EBITDA
hereunder, the increase of Annualized Consolidated EBITDA by the Equity Cure
Amount shall be included in the calculation of Annualized Consolidated EBITDA
for the applicable Test Date (and any period that includes such Test Date) only
after first calculating Annualized Consolidated EBITDA without giving effect to
such increase (i.e., the Equity Cure Amount shall not be annualized).

Section 9.02    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any
Indebtedness, except:

(a)    the Obligations arising under the Loan Documents or the Secured Swap
Agreements;

(b)    Indebtedness under Capital Leases or that constitutes Purchase Money
Indebtedness; provided that the aggregate principal amount of all Indebtedness
described in this Section 9.02(b) at any one time outstanding shall not exceed
an amount equal to $10,000,000;

 

102



--------------------------------------------------------------------------------

(c)    Indebtedness (other than Indebtedness for borrowed money) in connection
with worker’s compensation claims, performance bonds, bid bonds, surety bonds,
appeal bonds, customs bonds or similar obligations incurred in the ordinary
course of business;

(d)    intercompany Indebtedness (x) between the Borrower and any Guarantor,
(y) between Guarantors, or (z) between the Borrower and any Subsidiary that is
not a Guarantor; provided that (i) such Indebtedness is not held, assigned,
transferred, negotiated or pledged to any Person other than a Loan Party (or
under the Security Instruments), (ii) any such Indebtedness owed by a Loan Party
shall be subordinated to the Obligations on terms set forth in the Guarantee and
Collateral Agreement; and (iii) with respect to clause (z) hereof, such
intercompany Indebtedness shall not exceed $5,000,000.

(e)     guarantees by any Loan Party of Indebtedness of any other Loan Party
that is otherwise permitted under this Section 9.02;

(f)    endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(g)    Indebtedness incurred to finance insurance premiums in the ordinary
course of business in an amount not to exceed such insurance premiums;

(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i)    Permitted Senior Notes and any guarantees thereof incurred after the
Covenant Changeover Date; provided that (i) both before and immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
result therefrom; (ii) such Indebtedness and any guarantees thereof (A) are on
terms and conditions that are at least as favorable to the Borrower and the
Restricted Subsidiaries as market terms for issuers of similar size and credit
quality given the then prevailing market conditions and in any event are not
more restrictive, taken as a whole, than those contained in this Agreement and
the other Loan Documents and (B) do not contain any financial covenant
maintenance tests; (iii) such Indebtedness does not have any scheduled principal
amortization prior to the date that is 180 days after the Maturity Date;
(iv) such Indebtedness does not mature sooner than the date that is 180 days
after the Maturity Date; (v) such Indebtedness does not have any mandatory
prepayment, redemption, defeasance, tender, sinking fund or repurchase
provisions (other than (A) a customary change of control tender offer provision
and (B) a customary asset tender offer provision to the extent proceeds from
asset dispositions are permitted to be applied first to the prepayment of the
Obligations); (vi) both before, and immediately after giving effect to, the
incurrence of such Indebtedness and the use of proceeds thereof, the Borrower is
in Pro Forma Compliance; (vii) no Subsidiary or other Person is required to
guarantee such Indebtedness unless such Subsidiary or other Person has
guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement;
(viii) if such Indebtedness is senior subordinated Indebtedness, such
Indebtedness is expressly subordinate to the payment in full of all of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent and (ix) the Borrower shall have complied with
Section 8.01(n);

 

103



--------------------------------------------------------------------------------

(j)    Permitted Refinancing Indebtedness and any guarantees thereof, the
proceeds of which shall be used concurrently with the incurrence thereof to
refinance any outstanding Permitted Senior Notes permitted under Section 9.02(i)
or to refinance any outstanding Refinanced Indebtedness, as the case may be; and

(k)    other unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries not to exceed $15,000,000 in the aggregate at any one time
outstanding.

Section 9.03    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a)    Liens securing the payment of any Obligations pursuant to the Security
Instruments;

(b)    Excepted Liens;

(c)    Liens securing Capital Leases and Purchase Money Indebtedness permitted
by Section 9.02(b) but only on the Property under lease or the Property
purchased with such Purchase Money Indebtedness, as applicable, together with
accessions or additions thereto, improvements thereon, insurance thereon and the
products and proceeds thereof (it being understood that individual financings of
the type permitted under Section 9.02(b) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates);

(d)    Liens attaching to cash earnest money deposits made by a Relevant Party
or other escrowed amounts in connection with an acquisition by a Relevant Party
permitted under Section 9.05 pursuant to a binding and enforceable acquisition
agreement;

(e)    Liens to secure the Indebtedness permitted under Section 9.02(g) , so
long as such Liens attach solely to such insurance policies and the unearned
premiums in respect of such insurance policies (including any gross unearned
premiums and any payment on account of loss which results in reduction of
unearned premiums); and

(f)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding.

No intention to subordinate the first priority Liens granted in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Instruments is to be hereby implied or expressed by the permitted
existence of Liens pursuant to this Section 9.03.

Section 9.04    Restricted Payments. The Borrower will not, and will not permit
any other Relevant Party to, declare or make, or agree to pay or make, directly
or indirectly (collectively in this Section, “make” or “making”, as the case may
be), any Restricted Payment, except:

(a)    the Borrower may make Restricted Payments with respect to any of its
Equity Interests payable solely in additional shares (or the right to acquire
additional shares) of any of its Equity Interests (other than Disqualified
Capital Stock);

 

104



--------------------------------------------------------------------------------

(b)    any Loan Party or Subsidiary of a Loan Party may make Restricted Payments
to any Loan Party;

(c)    after the Covenant Changeover Date, the Borrower may declare and make
other Restricted Payments in cash, so long as before and after giving effect to
any such Restricted Payments and both at the time such Restricted Payments is
declared and at the time such Restricted Payments is paid, each of the following
conditions is satisfied:

(i)    no Default or Event of Default exists or would result therefrom;

(ii)    the Borrower is in pro forma compliance with a Consolidated Total
Leverage Ratio of not more than 3.50 to 1.00, as such ratio is recomputed using
(a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA for
the Rolling Period ending on the last day of the fiscal quarter immediately
preceding such date for which financial statements are available (or, with
respect to any Rolling Period ending on the last day of the Covenant Changeover
Quarter and for the next two fiscal quarters ending thereafter, Annualized
Consolidated EBITDA for the Rolling Period ended on such date); and

(iii)    Liquidity is not less than 15% of the Loan Limit;

(d)    from and after the Covenant Changeover Date, so long as no Event of
Default has occurred and is continuing or would result therefrom, the Borrower
may (i) repurchase its or, if applicable, the New Parent’s Equity Interests that
are owned by former officers, directors, consultants or employees (or the
respective estates thereof) of the Relevant Parties and, if applicable, the New
Parent in connection with their resignation, termination or severance of
employment and (ii) make other Restricted Payments, in each case, pursuant to
and in accordance with the incentive equity plans or other benefit or incentive
plans maintained for, or any other contracts, agreements or arrangements with,
the Relevant Parties’, and if applicable, the New Parent’s, respective current
or former directors, officers, consultants or employees, collectively in the
case of clauses (i) and (ii), in an aggregate amount not to exceed $5,000,000
during any fiscal year;

(e)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common or subordinated Equity Interests with the proceeds received
from the substantially concurrent issue of new common or subordinated Equity
Interests (excluding Disqualified Capital Stock);

(f)    the Borrower may (i) make payments of cash, dividends, distributions,
advances or other Restricted Payments to allow for the payment of cash in lieu
of the issuance of fractional units upon (A) the exercise of options, warrants
or other securities convertible or exchangeable for Equity Interests of the
Borrower or (B) the vesting, exercise and/or settlement of equity or
equity-based awards, and (ii) repurchase (or make Restricted Payments to any
direct or indirect parent to enable it to repurchase) options or warrants or
other securities convertible or exchangeable for Equity Interests of the
Borrower if such Equity Interests of the Borrower constitute all or a portion of
the “cashless” exercise price of such options, warrants or other securities;

 

105



--------------------------------------------------------------------------------

(g)    in the event the Borrower becomes an entity taxable as a partnership for
U.S. federal income tax purposes, the Borrower may make Permitted Tax
Distributions on account of its Equity Interests sufficient to permit the
Borrower to satisfy the requirements in Section 5.04 of the LLC Agreement;

(h)    in the event the Borrower is a “disregarded entity” for U.S. federal
income tax purposes, the Borrower may make Permitted Tax Distributions on
account of its Equity Interests sufficient to permit its regarded owner to
satisfy Tax obligations attributable to the Borrower, determined as if the Tax
items attributable to the Borrower or such Subsidiary are the only Tax items of
such regarded owner;

(i)    so long as (A) no Default or Event of Default has occurred and is
continuing or would result therefrom and (B) the Borrower’s or, if applicable,
the New Parent’s Equity Interests are not listed for trading on a national
exchange at the time of vesting and/or settlement of an award under any benefit
or incentive plan, then the Borrower may withhold the number of Equity Interests
otherwise deliverable pursuant to such award with a fair market value equal to
the total income and employment taxes imposed as a result of the vesting and/or
settlement of such award and may make such tax payment (or may make a payment in
the amount of such tax payment to the holder of such award); and

(j)    redemption of preferred equity with cash proceeds of an issuance of (or
contribution in the form of) preferred equity or common equity, which, in the
case of preferred equity, is otherwise permitted to be issued hereunder and, in
each case, is applied to redeem the preferred equity within fifteen (15) days of
the receipt thereof (“Permitted Redemption Equity Proceeds”).

Section 9.05    Investments, Loans and Advances. The Borrower will not, and will
not permit any Relevant Party to, make or permit to remain outstanding any
Investments other than:

(a)    Investments existing on, or contractually committed to as of, the
Effective Date that are disclosed in Schedule 9.05 and any modification,
replacement, renewal or extension thereof so long as such modification,
replacement, renewal or extension thereof does not increase the amount of such
Investment;

(b)    accounts receivable arising in the ordinary course of business;

(c)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one (1) year from the date of creation thereof;

(d)    commercial paper maturing within one (1) year from the date of creation
thereof rated in the highest or second highest grade by S&P or Moody’s;

 

106



--------------------------------------------------------------------------------

(e)    demand deposits, and time deposits maturing within one (1) year from the
date of creation thereof, with or issued by any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;

(f)    Investments in money market funds investing at least 95% of their assets
(measured by value) in Investments of the types described in Section 9.05(c),
Section 9.05(d) or Section 9.05(e);

(g)    Investments made by the Borrower or any Subsidiary in or to any other
Person that, prior to such Investment, is a Loan Party;

(h)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any other Relevant Party as a result of a proceeding of the obligor
under any Debtor Relief Laws in respect of such debts or upon the enforcement of
such debts or of any Lien in favor of the Borrower or any other Relevant Party
securing such debts; provided that the Borrower shall give the Administrative
Agent prompt written notice in the event that the aggregate amount of all
Investments held at any one time under this Section 9.05(h) exceeds $10,000,000;

(i)    Investments constituting Indebtedness permitted under Section 9.02;

(j)    Investments received as the non-cash portion of consideration received in
connection with dispositions of Property permitted under Section 9.11;

(k)    from and after the Covenant Changeover Date, loans and advances to
officers, directors, and employees of the Relevant Parties in an aggregate
amount not to exceed $2,500,000 at any time outstanding;

(l)    Investments consisting of non-cash deemed loans or notes payable to the
Relevant Parties by current or former officers, directors, consultants and other
employees in respect of the unpaid portion of the purchase price of Equity
Interests issued by the Borrower to such Persons pursuant to an equity incentive
program or other arrangement (whether before or after the Separation
Transaction);

(m)    prior to the Covenant Changeover Date, other Investments made by the
Borrower or any other Relevant Party not to exceed $5,000,000 in the aggregate
at any time;

(n)    Investments made in the ordinary course of business (i) constituting
deposits, prepayments or other credits to suppliers or other customers, (ii) in
the form of advances made to distributors, suppliers, licensors and licensees
and (iii) consisting of endorsements for collection or deposit and customary
trade arrangements for customers;

 

107



--------------------------------------------------------------------------------

(o)    Investments, including Investments in the form of (i) loans made by the
Borrower to Unrestricted Subsidiaries or (ii) capital contributions made by the
Borrower to Unrestricted Subsidiaries; provided that (A) no Default or Event of
Default exists or would result therefrom, (B) such Investment shall be funded
solely with cash proceeds (“Permitted Investment Equity Proceeds”) received by
the Borrower from the issuance of the Borrower’s common Equity Interests (other
than Disqualified Capital Stock) and (C) such Investment shall be made within
fifteen (15) days of the Borrower’s receipt of such Permitted Investment Equity
Proceeds; and

(p)    after the Covenant Changeover Date, the Borrower may make additional
Investments without limit in cash, so long as before and after giving effect to
any such Investment, each of the following conditions is satisfied:

(i)    no Default or Event of Default exists or would result therefrom;

(ii)    the Borrower is in pro forma compliance with a Consolidated Total
Leverage Ratio of not more than 3.50 to 1.00, as such ratio is recomputed using
(a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA for
the Rolling Period ending on the last day of the fiscal quarter immediately
preceding such date for which financial statements are available (or, with
respect to any Rolling Period ending on the last day of the Covenant Changeover
Quarter and for the next two fiscal quarters ending thereafter, Annualized
Consolidated EBITDA for the Rolling Period ended on such date); and

(iii)    Liquidity is not less than 10% of the Loan Limit.

Section 9.06    Nature of Business; International Operations. The Borrower will
not, and will not permit any other Relevant Party to, engage (directly or
indirectly) in any line of business other than acting as midstream companies
primarily engaged in gathering, treating, storing, transporting, fractionating,
processing, blending and selling Hydrocarbons (and related substances) and the
products thereof and other businesses reasonably related or incidental thereto.
The Borrower will not, and will not permit any other Relevant Party to, acquire
or make any other expenditure (whether such expenditure is capital, operating or
otherwise) to purchase or lease, or acquire Rights of Way in, any real Property
not located within the geographical boundaries of the United States.

Section 9.07    Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans or Letters of Credit to be used for any purpose other than those
permitted by Section 7.20. Neither the Borrower nor any Restricted Subsidiary or
any Person acting on behalf of the Borrower or any Restricted Subsidiary has
taken or will take any action which might cause any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board or to violate
section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Restricted Subsidiaries and
its or their respective directors, officers, employees, Affiliates and agents
shall not use, directly or indirectly, the proceeds of any Borrowing or Letter
of Credit, or lend, contribute or otherwise make available such proceeds to any
Restricted Subsidiary, other Affiliate, joint venture partner or other Person,
(A) in furtherance of an offer, payment, promise to pay, or

 

108



--------------------------------------------------------------------------------

authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or AML Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the transactions
contemplated hereunder, whether as underwriter, advisor lender, investor or
otherwise).

Section 9.08    ERISA Compliance. Except to the extent that such obligations
would not reasonably be expected to have a Material Adverse Effect, the Borrower
will not, and will not permit any other Restricted Subsidiary to, at any time,
(a) contribute to any Plan or Multiemployer Plan or (b) take any action that
would result in a Lien arising under ERISA or Section 430 of the Code.

Section 9.09    Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any of its Restricted Subsidiaries out of the ordinary course
of business or discounts granted to settle collection of accounts receivable or
the sale of defaulted accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

Section 9.10    Mergers, Etc. The Borrower will not, and will not permit any
other Relevant Party to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that:

(a)    the Borrower or any other Loan Party may participate in a consolidation
with any other Person so long as (i) no Event of Default is continuing, (ii) any
such consolidation would not cause a Default hereunder, (iii) if the Borrower
consolidates with any Person, the Borrower shall be the surviving Person, and
(iv) if any other Loan Party consolidates with any Person (other than the
Borrower or another Loan Party) and such Loan Party is not the surviving Person,
such surviving Person shall expressly assume in writing (in form and substance
reasonably satisfactory to the Administrative Agent) all obligations of such
Loan Party under the Loan Documents (including by becoming a Guarantor and
otherwise complying with the requirements of Section 8.12 and Section 8.14); and

(b)    any Restricted Subsidiary may wind-up, dissolve, liquidate or sell or
transfer its assets if (i) all of its Property is transferred to the Borrower or
another Loan Party and (ii) the Loan Party acquiring such Property promptly
complies with its applicable obligations under Sections 8.12 and 8.14;

(c)    any Relevant Party (other than the Borrower) may participate in a
consolidation with (i) the Borrower (provided that the Borrower shall be the
continuing or surviving Person) or (ii) any other Relevant Party (provided that
if one of such Relevant Parties is a Loan Party, then the continuing or
surviving Person shall be a Loan Party);

 

109



--------------------------------------------------------------------------------

(d)    any Restricted Subsidiary that is not a Loan Party may merge with
(i) another Restricted Subsidiary that is not a Loan Party or (ii) any Loan
Party so long as the Loan Party is the surviving Person;

(e)    any Restricted Subsidiary may sell, transfer, lease or otherwise dispose
of (whether in one transaction or a series of transactions) all or substantially
all of its Property to any other Person to the extent permitted by Section 9.11
(other than Section 9.11(g)).

Section 9.11    Sale of Properties. The Borrower will not, and will not permit
any other Relevant Party to, sell, assign, farm-out, convey or otherwise
transfer any Property except for:

(a)    the sale of inventory in the ordinary course of business;

(b)    the sale or transfer of equipment and supplies (including related
contractual rights) that (i) are obsolete, surplus, worn out, or are no longer
necessary for or useful in the business of the applicable Relevant Party or
(ii) in the case of equipment, is replaced by equipment of at least comparable
value and use;

(c)    (i) dispositions of accounts receivables in connection with the
collection or compromise thereof in the ordinary course of business and not in
connection with any financing transaction, (ii) termination of leases in the
ordinary course of business, (iii) the expiration of any option agreement in
respect of real or personal Property, (iv) any surrender, waiver, settlement, or
release of contractual rights or other litigation claims in the ordinary course
of business, (v) the abandonment, cancellation or lapse of intellectual property
rights that, in the reasonable good faith determination of the Borrower, are not
material to the business and operations of the Borrower and its Restricted
Subsidiaries and (vi) termination or other disposition of Swap Agreements in the
ordinary course of business;

(d)    the sale or other transfer of surplus Rights of Way that are no longer
used or otherwise necessary in the business of the Relevant Parties;

(e)    the transfer of Property from one Loan Party to another Loan Party; so
long as at such time the Loan Party acquiring such Property has complied with
its applicable obligations under Sections 8.12 and 8.14 (without giving effect
to any grace periods or extended time for compliance set forth therein);

(f)    from and after the Covenant Changeover Date, Dispositions of Properties
not regulated by clauses (a) through (e) above; provided that that (i) at the
time of such Disposition, no Event of Default shall exist or would immediately
result from such Disposition, (ii) the consideration received shall be at least
equal to the fair market value of the Property subject to such Disposition,
(iii) the Borrower or any of its Relevant Party shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents, (iv) the Borrower
shall deliver to the Administrative Agent a certificate certifying that such
Disposition was for fair market value and was otherwise in compliance with this
Section 9.11(f); provided that no certificate shall be required for any
Disposition to the

 

110



--------------------------------------------------------------------------------

extent the Net Cash Proceeds for such Disposition are not in excess of
$10,000,000 individually and $20,000,000 in the aggregate during any fiscal year
and (v) any Dispositions made pursuant to this Section 9.11(f) shall otherwise
be subject to Section 3.04(b)(ii);

(g)    to the extent constituting a transfer or other disposition of Property,
(i) uses of cash and Cash Equivalents in transactions not otherwise prohibited
under this Agreement or any other Loan Document, (ii) any Casualty Event
(subject to Section 3.04(b)(ii)), and (iii) Permitted Liens, Restricted Payments
permitted by Section 9.04, Investments permitted by Section 9.05 (excluding
Section 9.05(j)) and mergers, consolidations and transfers of assets permitted
by Section 9.10 (other than Section 9.10(e));

(h)    grants of leases, subleases, licenses or sublicenses, easements, rights
of way or similar rights or encumbrances, in each case, in the ordinary course
of business and which do not materially interfere with the business and
operations of the Borrower and its Restricted Subsidiaries; and

(i)    dispositions of letters of credit or similar instruments to banks or
other financial institutions in the ordinary course of business in exchange for
cash and Cash Equivalents.

Section 9.12    [Reserved].

Section 9.13    Transactions with Affiliates. The Borrower will not, and will
not permit any other Relevant Party to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than (a) in respect of any
Loan Party, any other Loan Party and (b) in respect of any Restricted Subsidiary
that is not a Loan Party, any other Restricted Subsidiary that is not a Loan
Party), except for (i) transactions contemplated by the Borrower’s and its
Subsidiaries’ Organization Documents and any management services agreement,
transition services agreement reimbursement or similar agreement between the
Borrower or any of its Affiliates, in each case, as in effect on the Effective
Date (as amended from time to time in a manner not materially adverse to the
Lenders) and disclosed on Schedule 9.13 and (ii) transactions that are otherwise
permitted under this Agreement and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate.

Section 9.14    Subsidiaries. The Borrower will not, and will not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary unless the
Borrower complies with Section 8.14(a). The Borrower shall not, and shall not
permit any other Relevant Party to, sell, assign or otherwise dispose of any
Equity Interests in any Restricted Subsidiary except in compliance with
Section 9.10(a) or Section 9.11(f). Neither the Borrower nor any other Relevant
Party shall create or acquire any non-Wholly-Owned Subsidiary or Foreign
Subsidiary, except in each case for Unrestricted Subsidiaries.

Section 9.15    [Reserved].

 

111



--------------------------------------------------------------------------------

Section 9.16    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any other Relevant Party to, create, incur, assume
or suffer to exist any contract, agreement or understanding that in any way
(i) prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property in favor of the Administrative Agent for the
benefit of the Lenders, or that requires the consent or authorization of Persons
other than any Relevant Party in connection therewith, or (ii) restricts any
Restricted Subsidiary from paying dividends or making distributions to the
applicable Relevant Party, or that requires the consent or authorization of
Persons other than any Relevant Party in connection therewith, other than
(a) the Loan Documents, (b) Capital Leases creating Liens permitted by
Section 9.03(c), but then only with respect to the Property that is the subject
of such Capital Lease, (c) documents evidencing or securing Purchase Money
Indebtedness creating Liens permitted by Section 9.03(c), but then only with
respect to the Property that is the subject of such Purchase Money Indebtedness,
(d) documents creating Liens which are described in clauses (e), (g), (h) or
(j) of the definition of the term “Excepted Liens”, but then only with respect
to the Property that is the subject of the applicable lease, document or license
described in such clause (e), (g), (h) or (j), (e) customary restrictions and
conditions on transfers and investments contained in any agreement relating to
the sale of any asset or any subsidiary pending consummation of such sale,
(f) customary provisions in joint venture agreements and other similar
agreements permitted by Section 9.05 and applicable to joint ventures and Equity
Interests therein and (g) solely with respect to clause (ii), documentation
governing Indebtedness incurred under Section 9.02(i), (j) or (k).

Section 9.17    Swap Agreements. The Borrower will not, and will not permit any
Relevant Party to, enter into any Swap Agreements with any Person other than
other Swap Agreements in respect of commodities or interest rates (a) with an
Approved Counterparty and (b) that are entered into for the purpose of hedging
exposure to interest rates or commodity price risk (including basis risk) and
that are not for speculative purposes. In no event shall any Swap Agreement
contain any requirement, agreement or covenant for any Relevant Party to
maintain or post (other than, in the case of a Loan Party, pursuant to a
Security Instrument) collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures.

Section 9.18    Sale and Leaseback. The Borrower shall not, and shall not permit
any other Relevant Party to, enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any Property, whether now
owned or hereafter acquired, and thereafter rent or lease such Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

Section 9.19    Amendments to Organization Documents, Material Contracts, or
Fiscal Year End.

(a)    The Borrower shall not, and shall not permit any other Relevant Party to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organization Documents in any manner that would reasonably be
expected to be materially adverse to the Lenders.

(b)    The Borrower shall not, and shall not permit any other Relevant Party to,
take any of the following actions if such action could reasonably be expected to
be materially adverse to the Lenders: (i) amend, supplement or otherwise modify
(or permit to be amended, supplemented or modified) any Material Contract,
(ii) assign to any Person (other than any Loan Party) any of its rights under
any Material Contract or (iii) waive any of its rights of material value under
any Material Contract.

 

112



--------------------------------------------------------------------------------

(c)    The Borrower shall not, and shall not permit any other Relevant Party to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) any management, reimbursement or similar agreement between any
Relevant Party and any of its Affiliates in a manner materially adverse to the
Lenders without the prior written consent of the Administrative Agent.

(d)    The Borrower shall not, and shall not permit any other Relevant Party to,
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

Section 9.20    Redemption or Repayment of Permitted Senior Notes or Permitted
Refinancing Indebtedness. The Borrower shall not, and shall not permit any other
Relevant Party to:

(a)    call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Notes or any Permitted Refinancing Indebtedness; provided that,
the Borrower may optionally prepay the Permitted Senior Notes or the Permitted
Refinancing Indebtedness (A) with the (i) proceeds of Permitted Refinancing
Indebtedness or (ii) proceeds of the sale of common Equity Interests of the
Borrower (other than Disqualified Capital Stock) or (B) after the Covenant
Changeover Date, so long as before and after giving effect to any such
prepayment, each of the following conditions is satisfied: (i) no Default or
Event of Default exists or would result therefrom, (ii) the Borrower is in pro
forma compliance with a Consolidated Total Leverage Ratio of not more than 3.50
to 1.00, as such ratio is recomputed using (a) Consolidated Net Indebtedness as
of such date to (b) Consolidated EBITDA for the Rolling Period ending on the
last day of the fiscal quarter immediately preceding such date for which
financial statements are available (or, with respect to any Rolling Period
ending on the last day of the Covenant Changeover Quarter and for the next two
fiscal quarters ending thereafter, Annualized Consolidated EBITDA for the
Rolling Period ended on such date); and (iii) Liquidity is not less than 15% of
the Loan Limit; or

(b)    amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Senior Notes or any Permitted Refinancing Indebtedness, or any notes
evidencing, or any indenture, agreement, instrument, certificate or other
document governing or relating to, any Permitted Senior Notes or any Permitted
Refinancing Indebtedness if: (i) the effect of such amendment, modification or
waiver is to shorten the final maturity to a date that is earlier than the date
that is 91 days after the Maturity Date, or increase the amount of any payment
of principal thereof or increase the rate or shorten any period for payment of
interest thereon or modify the method of calculating the interest rate;
(ii) such action adds, amends, changes or otherwise modifies covenants, events
of default or other agreements to the extent such covenants, events of default
or other agreements are more restrictive, taken as a whole, than those contained
in this Agreement or the other Loan Documents, or

 

113



--------------------------------------------------------------------------------

adds financial covenants that are more restrictive than those contained in this
Agreement, in each case, as reasonably determined by the Borrower in good faith;
or (iii) the effect of such amendment, modification or waiver is to designate
any Permitted Senior Notes or Permitted Refinancing Indebtedness as subordinate
in right of payment to any other Indebtedness (other than the Obligations)
unless such Permitted Senior Notes or Permitted Refinancing Indebtedness is
expressly subordinate to the payment in full of all of the Obligations on terms
and conditions reasonably satisfactory to the Administrative Agent.

ARTICLE X

Events of Default; Remedies

Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a)    The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b)    The Borrower or any Loan Party shall fail to pay any interest on any Loan
or any fee or other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

(c)    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any Relevant Party in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
required under any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made or, to the extent any such representation or warranty
is qualified by “material” or “Material Adverse Effect” references therein, such
representation or warranty shall prove to have been incorrect in any respect
when made or deemed made.

(d)    The Borrower or any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in, Section 8.02, Section 8.03 (with
respect to the Borrower’s legal existence), Section 8.14, Section 8.18,
Section 8.20 or in Article IX.

(e)    The Borrower or any other Relevant Party shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of thirty (30) days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Borrower otherwise
becoming aware of such default.

 

114



--------------------------------------------------------------------------------

(f)    The Borrower or any other Relevant Party shall fail to make any payment
of principal of or interest on any Material Indebtedness, when and as the same
shall become due and payable, and such failure to pay shall extend beyond any
applicable period of grace.

(g)    Any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity.

(h)    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Relevant Party or its debts, or of a substantial
part of its assets, under any Federal, state or foreign Debtor Relief Laws now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
other Relevant Party or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered.

(i)    The Borrower or any other Relevant Party shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign Debtor Relief Laws now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in
Section 10.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower any other Relevant Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any limited liability company or other action for the
purpose of effecting any of the foregoing.

(j)    Any Relevant Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due.

(k)    (i) One or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 (to the extent not covered by independent third party
insurance provided by creditworthy insurers as to which the insurer does not
dispute coverage) or (ii) any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered against, any Relevant Party or
multiple Relevant Parties and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, vacated, or discharged, or any action shall be legally taken by a
judgment creditor or judgment creditors to attach or levy upon any assets of any
Relevant Party to enforce any such judgment.

 

115



--------------------------------------------------------------------------------

(l)    The Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or any Relevant Party that is a party thereto or shall be repudiated in
writing by any of them, or shall cease to create a valid and perfected Lien of
the priority required thereby on a material portion of the Collateral purported
to be covered thereby, except to the extent permitted by the terms of this
Agreement and the other Loan Documents or as a result of Payment in Full, or the
Borrower or any Relevant Party or any of their Affiliates shall so state in
writing.

(m)    A Change in Control shall occur.

(n)    (i) Any default, event of default or other circumstance or event shall
have occurred under one or more Subject Material Contracts (which such Subject
Material Contracts have not been replaced) which has not been cured within any
applicable grace period and which default, event of default or other
circumstance or event, individually or in the aggregate, results in the
termination of or acceleration of the obligations thereunder, or enables or
permits (with or without the giving of notice, the lapse of time or both) the
counterparty or counterparties to such Subject Material Contract(s) to terminate
such Subject Material Contract(s) or accelerate the obligations thereunder
(excluding any alleged default, event of default or other circumstance or event
that is the subject of a bona fide dispute between the Relevant Party and the
counterparty to the Subject Material Contract, which bona fide dispute is being
diligently pursued in good faith by appropriate action by the Relevant Party) or
(ii) one or more Subject Material Contracts shall have been terminated and is
not replaced prior to its stated or scheduled expiration. “Subject Material
Contracts” means one or more gathering, treating, processing or sales contracts,
that, individually or in the aggregate, account for more than 25% of Unadjusted
Consolidated EBITDA for either the most recently ended Rolling Period or fiscal
quarter, in each case, for which financial statements have been delivered
pursuant to Section 8.01(a) or (b), as applicable.

(o)    An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect.

Section 10.02    Remedies. Subject to Section 9.01(c):

(a)    In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time during the continuance of such
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and under the Loan Documents (including, without limitation,
the payment of Cash Collateral to secure the LC Exposure as provided in
Section 2.07(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by each Relevant Party; and
in case of an Event of Default described in Section 10.01(h) or
Section 10.01(i), the Commitments shall

 

116



--------------------------------------------------------------------------------

automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Loan Parties accrued hereunder and the other Loan Documents (including,
without limitation, the payment of Cash Collateral to secure the LC Exposure as
provided in Section 2.07(j)), shall automatically become due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Relevant Party.

(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent will have all other rights and remedies available at law and equity.

(c)    All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii)    third, pro rata to payment of accrued interest on the Loans;

(iv)    fourth, pro rata to payment of (A) principal outstanding on the Loans,
(B) reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.07(e) (and cash collateralization of LC Exposure hereunder), (C)
Secured Swap Obligations owing to Secured Swap Parties and (D) Secured Cash
Management Obligations owing to Secured Cash Management Providers;

(v)    fifth, pro rata to any other Obligations; and

(vi)    sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement;

provided that, for the avoidance of doubt, Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from the Borrower and any other Guarantors to preserve the
allocation to Obligations otherwise set forth above in this Section 10.02(c).

 

117



--------------------------------------------------------------------------------

ARTICLE XI

The Administrative Agent

Section 11.01    Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article (other than Section 11.06)
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Borrower nor any Guarantor shall have rights as a
third party beneficiary of any of such provisions.

Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any other Relevant Party that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Relevant Parties or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein. For purposes of determining compliance
with the conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

118



--------------------------------------------------------------------------------

Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Required
Lenders, the Required Lenders or the Lenders, as applicable, (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03; provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Relevant
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

119



--------------------------------------------------------------------------------

Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article XI shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 11.06    Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed at any time with or without cause by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right, upon the
consent of the Borrower (or, during any Default or Event of Default, in
consultation with the Borrower), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07    Administrative Agent as Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Relevant Parties of this Agreement, the Loan
Documents or any other document referred to or provided for herein or to inspect
the Properties or books of the

 

120



--------------------------------------------------------------------------------

Relevant Parties. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Arrangers shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates. In this regard,
each Lender acknowledges that Paul Hastings LLP is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any other Relevant Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

121



--------------------------------------------------------------------------------

Section 11.10    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting the provisions of
Section 5.03(a) or Section 5.03(c), each Lender and the Issuing Bank shall, and
does hereby, indemnify the Administrative Agent, and shall make payable in
respect thereof within 30 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender or the Issuing Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 11.10. The agreements in this Section 11.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 11.11    Authority of Administrative Agent to Release Collateral and
Liens. Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any Collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents and to release any Guarantor from
the Guarantee and Collateral Agreement pursuant to the terms thereof. Each
Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any
Disposition of Property to the extent such Disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents.

Section 11.12    Credit Bidding. Each of the Borrower and the Lenders hereby
irrevocably authorize (and by entering into a Secured Swap Agreement, each
Approved Counterparty shall be deemed to authorize) the Administrative Agent,
based upon the instruction of the Required Lenders, to Credit Bid and purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (and the Borrower and its Subsidiaries shall approve the
Administrative Agent as a qualified bidder and such Credit Bid as a qualified
bid) at any sale thereof conducted by the Administrative Agent, based upon the
instruction of the Required Lenders, under any provisions of the UCC, as part of
any sale or investor solicitation process conducted by the Borrower or any of
its Subsidiaries, any interim receiver, manager, receiver and manager,
administrative receiver, trustee, agent or other Person pursuant or under any
insolvency laws; provided, however, that (a) the Required Lenders may not direct
the Administrative Agent in any manner that does not treat each of the Lenders
equally, without preference or discrimination, in respect of consideration
received as a result of the Credit Bid, (b) the acquisition documents shall be
commercially reasonable and contain customary protections for minority holders,
such as, among other things, anti-dilution and tag-along rights, (c) the
exchanged debt or equity securities must be freely transferable, without
restriction (subject to applicable securities laws) and (d) reasonable efforts
shall be made to structure the acquisition in a manner that causes the
governance documents pertaining thereto to not impose any obligations or
liabilities upon the Lenders individually (such as indemnification obligations).

 

122



--------------------------------------------------------------------------------

Section 11.13    The Arrangers, Documentation Agents and Syndication Agents.
None of the Arrangers, the Documentation Agents or the Syndication Agents shall
have any duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their respective duties, responsibilities and
liabilities in its capacity as a Lender hereunder.

ARTICLE XII

Miscellaneous

Section 12.01    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to Section 12.01(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by email or electronic communication:

(i)    if to the Borrower, to it at the following:

Blue Mountain Midstream LLC

600 Travis Street, Suite 5100

Houston, Texas 77002

Attn: Greg Harper, CEO

Email: greg.harper@bmtnm.com

(ii)    if to the Administrative Agent or the Issuing Bank, to it at the
following:

Royal Bank of Canada

Royal Bank Plaza, 200 Bay Street

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Attention: Manager, Agency Services

Facsimile: (416) 842-4023

with a copy to:

Royal Bank of Canada

2800 Post Oak Boulevard

Suite 3900

Houston, Texas 77056

Attn: Don McKinnerney

Email: Don.McKinnerney@rbccm.com

 

123



--------------------------------------------------------------------------------

(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or email shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.01(b) below, shall be effective as provided in
Section 12.01(b).

(b)    Electronic Communications.

(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II, Article III, Article IV
and Article V if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article(s) by electronic communication. The Administrative Agent or the Borrower
may, in its or their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or them; provided that approval of such procedures may
be limited to particular notices or communications.

(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an email address shall be deemed received either
upon actual receipt thereof or upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefore.

(c)    Change of Address, Etc. Any party hereto may change its address, email
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

(d)    Platform.

(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on the Platform
(as defined below). “Platform” means Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system.

 

124



--------------------------------------------------------------------------------

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or any
other Relevant Party, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any other Relevant Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any other Relevant Party pursuant to any Loan Document or the transactions
contemplated therein that is distributed to the Administrative Agent, any Lender
or any Issuing Bank by means of electronic communications pursuant to this
Section, including through the Platform.

Section 12.02    Waivers; Amendments.

(a)    No failure on the part of the Administrative Agent, the Issuing Bank or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender, or amend or otherwise modify the
definition of “Maximum Availability”, without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (except for the waiver of default interest,
which shall only require the written consent of the Required Lenders), or reduce
any fees payable hereunder, or reduce any other Obligations hereunder or under
any other Loan Document, without the written consent of each

 

125



--------------------------------------------------------------------------------

Lender adversely affected thereby, (iii) postpone the scheduled date of payment
(except with respect to mandatory prepayments pursuant to Section 3.04(b), which
shall only require the written consent of the Required Lenders) of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date or Maturity Date without the written consent of
each Lender adversely affected thereby, (iv) except as expressly permitted
pursuant to the Loan Documents, release any Guarantor or release all or
substantially all of the Collateral, without the written consent of each Lender,
(v) amend, modify, or waive any provisions of Section 4.01(b), Section 4.01(c)
or any other term or condition hereof in any manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (vi) waive or amend Section 3.04(c) or Section 6.01 without the written
consent of each Lender, (vii) modify the terms of Section 10.02(c) or
Section 12.15 without the written consent of each Lender, each Secured Swap
Party and each Secured Cash Management Provider adversely affected thereby, or
amend or otherwise change the definition of “Secured Swap Agreement ” or
“Secured Swap Party” without the written consent of each Secured Swap Party
adversely affected thereby, or the definition of “Secured Cash Management
Agreement” or “Secured Cash Management Provider” without the written consent of
each Secured Cash Management Provider adversely affected thereby, (viii) amend
or otherwise modify any Security Instrument in a manner that results in the
Secured Swap Parties or Secured Cash Management Providers secured by such
Security Instrument no longer being secured thereby on an equal and ratable
basis with the principal of the Loans without the written consent of each
Secured Swap Party or Secured Cash Management Provider adversely affected
thereby or (ix) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Documents or make any determination or grant
any consent hereunder or any other Loan Documents, without the written consent
of each Lender; provided that any waiver or amendment of Section 12.15, this
proviso in this Section 12.02(b)(ix), Section 12.02(b)(vii) or
Section 12.02(b)(viii) shall also require the written consent of each Secured
Swap Party and each Secured Cash Management Provider; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent, or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, such other Agent or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, (x) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(y) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (z) the
Administrative Agent and the Borrower or other applicable Loan Party may enter
into any amendment, modification or waiver of this Agreement or any other Loan
Document or enter into any agreement or instrument to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or Property to become Collateral to secure the Obligations for the
benefit of the Lenders or as required by any Governmental Requirement to give
effect to, protect or otherwise enhance the rights or benefits of any Lender
under the Loan Documents without the consent of any Lender.

 

126



--------------------------------------------------------------------------------

Section 12.03    Expenses, Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (including, without limitation, the reasonable fees and
expenses of counsel thereto, but limited, in the case of fees and expenses of
counsel, to the reasonable and documented out-of-pocket fees and expenses of one
counsel to the Administrative Agent and the Arrangers, taken as a whole, and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel to all similarly affected parties, taken as a whole (and, if
reasonably necessary, of one local counsel in any relevant jurisdiction for the
Administrative Agent and the Arrangers, taken as a whole)) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) without duplication of any other provision
of this clause (a), all reasonable and documented out-of-pocket costs, expenses,
Other Taxes, assessments and other charges incurred by any the Administrative
Agent in connection with any filing, registration, recording or perfection of
any security interest contemplated by this Agreement or any Security Instrument
or any other document referred to therein, (iii) without duplication of any
other provision of this clause (a), all reasonable and documented out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iv) without duplication of any other provision of this
clause (a), all reasonable and documented out-of-pocket expenses incurred by any
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of their respective rights in connection with this Agreement and the
other Loan Documents, including their respective rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)    INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE ARRANGERS, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE

 

127



--------------------------------------------------------------------------------

CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (ii) THE
FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY OTHER LOAN PARTY SET FORTH IN ANY OF THE LOAN
DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) [RESERVED], (ix) THE
BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, HAVE RESULTED IN PRESENT LIABILITY
UNDER ENVIRONMENTAL LAWS APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (xi) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY ARISING UNDER
ENVIRONMENTAL LAWS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii)
[RESERVED], OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, IN EACH CASE WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
LOAN PARTY OR ANY SUBSIDIARY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT

 

128



--------------------------------------------------------------------------------

LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED EXPENSES
ARE (x) DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (y) THE RESULT OF ANY DISPUTE SOLELY
AMONG THE INDEMNITEES AND NOT ARISING OUT OF ANY ACT OR OMISSION OF ANY LOAN
PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN ANY PROCEEDING AGAINST
THE ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE AFFILIATES
SOLELY IN ITS CAPACITY OR IN FULFILLING ITS ROLE AS AN ARRANGER, ADMINISTRATIVE
AGENT OR SIMILAR ROLE).

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required Section 12.03(a) or (b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Arrangers, the Issuing Bank
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Arrangers, the
Issuing Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Arrangers or the Issuing Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Arrangers or
the Issuing Bank in connection with such capacity.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower, shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
Subject to Section 12.12, no Indemnitee referred to in Section 12.03(b) shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions.

(e)    Payments. All amounts due under this Section 12.03 shall be payable
within ten (10) days after written demand therefor.

 

129



--------------------------------------------------------------------------------

Section 12.04    Assignments and Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues a Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void), (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except to an assignee in accordance with the
provisions of this Section 12.04 and (iii) no Lender may assign to the Borrower,
an Affiliate of the Borrower, a Defaulting Lender or an Affiliate of a
Defaulting Lender all or any portion of such Lender’s rights and obligations
under this Agreement or all or any portion of its Commitments or the Loans owing
to it hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(d)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignments shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in Section 12.04(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of such Trade Date)
shall not be less than $5,000,000, unless the Administrative Agent otherwise
consents and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan and the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.04(b)(i)(B) and, in addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless the Borrower shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

130



--------------------------------------------------------------------------------

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.04(d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Upon the Administrative Agent’s receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(c). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.

 

131



--------------------------------------------------------------------------------

(d)    Participations.

(i)    Any Lender may at any time, without the consent of, or notice to the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
any Person (other than a natural Person or the Borrower or any of its Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all

or a portion of its Commitment and/or the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03 and
Section 12.12. Subject to Section 12.04(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 (subject to the requirements and limitations therein, including the
requirement under Section 5.03(f) (it being understood that the documentation
required under Section 5.03(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.09 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

132



--------------------------------------------------------------------------------

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03 as though it were a Lender
and does in fact so comply therewith.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)    Restrictions if Registration Required. Notwithstanding any other
provisions of this Section 12.04, no transfer or assignment of the interests or
obligations of any Lender or any grant of participations therein shall be
permitted if such transfer, assignment or grant would require the Borrower and
the other Guarantors to file a registration statement with the SEC or to qualify
the Loans under the “Blue Sky” laws of any state.

Section 12.05    Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Obligations of each Loan Party
(other than itself) and absolutely, unconditionally and irrevocably undertakes
to provide such funds or other support as may be needed from time to time by
each Loan Party (other than itself) in order for such Loan Party to honor its
obligations under the Guarantee and Collateral Agreement, including obligations
with respect to Swap Agreements (provided, however, that the Borrower shall only
be liable under this Section for the maximum amount of such liability that can
be hereby incurred (a) without rendering its obligations under this Section, or
otherwise under this Agreement or any Loan Document, as it relates to such other
Loan Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount, and (b) without rendering
such Loan Party liable for amounts to creditors, other than the Secured Parties,
that such Loan Party would not otherwise have made available to such creditors
if this Section was not in effect). The obligations of the Borrower under this
Section shall remain in full force and effect until all Obligations are paid in
full to the Lenders, the Administrative Agent and all other Secured Parties, and
all of the Lenders’ Commitments are terminated. The Borrower intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

133



--------------------------------------------------------------------------------

Section 12.06    Survival; Revival; Reinstatement.

(a)    All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b)    To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any Debtor Relief Laws, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.07    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

(b)    Integration. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

134



--------------------------------------------------------------------------------

(c)    Effectiveness. Except as provided in Section 6.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement as an attachment to an email
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

(d)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 12.08    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.09    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under Swap Agreements, and in whatever currency)
at any time owing by such Lender, the Issuing Bank or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or any other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be unmatured or are owed to a branch or office of such Lender or the Issuing
Bank different from the branch or office holding such deposit or obligated on
such Indebtedness. The rights of each Lender, the Issuing Bank and their
respective Affiliates under this Section 12.09 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

135



--------------------------------------------------------------------------------

Section 12.10    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY,
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND FOR ANY COUNTERCLAIM THEREIN; (ii) CERTIFIES THAT NO PARTY HERETO
NOR ANY REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO

 

136



--------------------------------------------------------------------------------

THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.10.

Section 12.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates on a confidential basis (it being understood that such Affiliate to
whom disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to its
and such Affiliates’ respective partners, directors, officers, employees,
accountants, agents, advisors and other representatives for the purposes of
providing services hereunder and on a confidential and “need-to-know” basis (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (c) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (d) to
the extent required by applicable Governmental Requirement or Governmental
Authority or by any subpoena or similar legal process, (e) to any other party to
this Agreement or any other Loan Document, (f) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section 12.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to any Relevant Party and its obligations, (h) with the
consent of the Borrower, (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.12 or
(ii) becomes available to the Administrative Agent, the Issuing Bank, any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than a Relevant Party or (j) to any nationally recognized rating agency
that requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender to the extent such
rating agency is subject to a customary confidentiality obligation with respect
to such information. For purposes of this Section 12.12, “Information” means all
information received by the Administrative Agent, the Issuing Bank(s) or any
Lender from any Relevant Party or any Relevant Party’s representatives,
subsidiaries or Affiliates relating to any Relevant Party or any of their
respective businesses or securities, other than any such information that is
available to the Administrative Agent, the Issuing Bank(s) or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

137



--------------------------------------------------------------------------------

Section 12.13    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Obligations, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Loans is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until Payment in Full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.13 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.13.

 

138



--------------------------------------------------------------------------------

Section 12.14    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.15    Collateral Matters; Swap Agreements; Cash Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Swap Parties and Secured Cash Management
Providers on a pro rata basis (but subject to the terms of the Loan Documents,
including, without limitation, provisions thereof relating to the application
and priority of payments to the Persons entitled thereto) in respect of Secured
Swap Obligations and Secured Cash Management Obligations. Except as provided in
Section 12.12(b), no Secured Swap Party or Secured Cash Management Provider
shall have any voting rights under any Loan Document as a result of the
existence of any Secured Swap Obligation or Secured Cash Management Obligation
owed to it.

Section 12.16    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries other than (a) the Indemnitees and (b) to the extent
contemplated by the last sentence of Section 12.04(a).

Section 12.17    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and its Subsidiaries and other information that will allow such
Lender to identify the Borrower and its Subsidiaries in accordance with the USA
Patriot Act. This notice is given in accordance with the USA Patriot Act and is
effective for the Administrative Agent and each Lender.

 

139



--------------------------------------------------------------------------------

Section 12.18    Non-Fiduciary Status. The arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand. The Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; The Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Borrower, or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents. The
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and any of its Affiliates, and
none of the Administrative Agent, the Arrangers, nor any Lender has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 12.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; an

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

140



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER: BLUE MOUNTAIN MIDSTREAM LLC By:  

/s/ Greg Harper

Name: Greg Harper Title: Chief Executive Officer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as Administrative Agent By:  

/s/ Helena Sadowski

Name: Helena Sadowski Title: Manager, Agency

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as Issuing Bank and Lender By:  

/s/ Don J. McKinnerney

Name: Don J. McKinnerney Title: Authorized Signatory

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Lender By:  

/s/ Saqeeb Ludhi

Name: Saqeeb Ludhi Title: Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ABN AMRO USA CAPITAL LLC,
as Lender By:  

/s/ Darrell Holley

Name: Darrell Holley Title: Managing Director By:  

/s/ Anna C. Ferreira

Name: Anna C. Ferreira Title: Vice-President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender By:  

/s/ Mason McGurrin

Name: Mason McGurrin Title: Managing Director

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Lender By:  

/s/ Daniel Winters

Name: Daniel Winters Title: Assistant Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as Lender By:  

/s/ Sydney G. Dennis

Name: Sydney G. Dennis Title: Director

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK,
as Lender By:  

/s/ William B. Robinson

Name: William B. Robinson Title: Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A.,
as Lender By:  

/s/ David Anderson

Name: David Anderson Title: Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender

   Commitment      Applicable
Percentage  

Royal Bank of Canada

   $ 28,000,000.00        14.000000000 % 

Citibank, N.A.

   $ 28,000,000.00        14.000000000 % 

ABN AMRO Capital USA LLC

   $ 28,000,000.00        14.000000000 % 

Capital One, National Association

   $ 28,000,000.00        14.000000000 % 

PNC Bank National Association

   $ 28,000,000.00        14.000000000 % 

Barclays Bank PLC

   $ 20,000,000.00        10.000000000 % 

Comerica Bank

   $ 20,000,000.00        10.000000000 % 

Cadence Bank, N.A.

   $ 20,000,000.00        10.000000000 %    

 

 

    

 

 

 

TOTAL:

   $ 200,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[                            ]    [                        ] [            ],
20[    ]

FOR VALUE RECEIVED, Blue Mountain Midstream LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to [            ] (the
“Lender”), at the principal office of Royal Bank of Canada (in such capacity,
the “Administrative Agent”), at the location set forth in, or otherwise
designated pursuant to Section 4.01(a) of the Credit Agreement, the principal
sum of [            ] dollars ($[            ]) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
Transfers of this Note shall be governed by, and subject to, Section 12.04 of
the Credit Agreement, notwithstanding anything in this Note to the contrary.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 10, 2018, by and among the Borrower, the Administrative Agent, and the
other lenders from time to time party thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used in
this Note and not defined herein have the respective meanings assigned to them
in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement, is subject to the terms
and conditions set forth in the Credit Agreement, and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

[Signature page follows]

 

Exhibit A

Page 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

Blue Mountain Midstream LLC By:  

                          

Name:   Title:  

 

Exhibit A

Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

 

[                                    ]    [            ], 20[    ]

Blue Mountain Midstream LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Credit Agreement dated as of
August 10, 2018 (together with all amendments, restatements, amendments and
restatements, supplements or other modifications thereto, the “Credit
Agreement”) by and among the Borrower, Royal Bank of Canada, as Administrative
Agent and Issuing Bank, and the lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein has the meaning provided in the Credit Agreement), hereby requests a
Borrowing as follows:

 

  (i)

Aggregate amount of the requested Borrowing is $[                ];

 

  (ii)

Date of such Borrowing is [                                    ], 20[    ];

 

  (iii)

Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

 

  (iv)

In the case of a Eurodollar Borrowing, the initial Interest Period applicable
thereto is [                        ];

 

  (v)

Total Revolving Credit Exposures on the date hereof are
$[                        ] (without giving effect to the requested Borrowing)
and pro forma total Revolving Credit Exposures are $[                        ]
(giving effect to the requested Borrowing);

 

  (vi)

The current Maximum Availability is $[                        ]; and, attached
hereto is a reasonably detailed calculation of Maximum Availability pursuant to
the definition thereof; and

 

  (vii)

Location and number of the Borrower’s account to which funds are to be disbursed
pursuant to Section 2.05(a) of the Credit Agreement, is as follows:

 

  Recipient name:   Blue Mountain Midstream LLC   Account number:  
[                            ]   TO:   [                            ]    
[                            ]     [                                    ]   ABA
#:   [                            ]

The undersigned certifies that he/she is the [                            ] of
the Borrower, and that as such he/she is authorized to execute this certificate
on behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower (and not individually) that the conditions to
borrowing specified in Section 6.02 of the Credit Agreement are satisfied as of
the

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

date hereof and that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

[Signature page follows]

 

Blue Mountain Midstream LLC By:  

                                  

Name:   Title:  

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

 

[                        ]    [            ], 20[    ]

Blue Mountain Midstream LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.04(b) of the Credit Agreement dated as of
August 10, 2018 (together with all amendments, restatements, amendments and
restatements, supplements or other modifications thereto, the “Credit
Agreement”) by and among the Borrower, Royal Bank of Canada, as Administrative
Agent and Issuing Bank, and the lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby makes an Interest Election
Request as follows:

The Borrowing to which this Interest Election Request applies is
[                        ];

 

[1.

Eurodollar Loan continuation/conversion for Eurodollar Loan maturing on
[                        ]:

Aggregate amount to be continued as a Eurodollar Loan is
$[                        ].

In the case of a continued Eurodollar Loan, the length of the Interest Period is
[                        ].

Aggregate amount to be converted to ABR Loans is $[                        ].]

 

[2.

Conversion of outstanding ABR Loans to Eurodollar Loans:

Convert $[                        ] of the outstanding ABR Loans to a Eurodollar
Loan on [                        ] with an Interest Period of
[                        ].]

 

[3.]

The effective date of the election made pursuant to this Interest Election
Request is [                                    ], 20[    ].

The undersigned certifies that he/she is the [                        ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower (and not individually) that the Borrower is
entitled to receive the requested continuation or conversion under the terms and
conditions of the Credit Agreement.

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

Blue Mountain Midstream LLC By:  

                                  

Name:   Title:  

 

Exhibit C

Page 2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF COMPLIANCE CERTIFICATE (EFFECTIVE DATE)

Date: [    ], 2018

The undersigned hereby certifies that he/she is the [____] of Blue Mountain
Midstream LLC, a Delaware limited liability company (the “Borrower”), and that
as such he/she is authorized to execute this certificate on behalf of the
Borrower. With reference to the Credit Agreement dated as of August 10, 2018
(together with all amendments, restatements, supplements or other modifications
thereto being the “Credit Agreement”) by and among the Borrower, Royal Bank of
Canada, as Administrative Agent and Issuing Bank, and the lenders which are or
become a party thereto, the undersigned certifies, on behalf and as the act of
the Borrower (and not individually), as follows (each capitalized term used
herein having the same meaning given to it in the Credit Agreement unless
otherwise specified):

(a) The representations and warranties of the Borrower and its Subsidiaries
contained in Article VII of the Credit Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower or any Restricted
Subsidiary pursuant to the Agreement and the Loan Documents are true and correct
in all material respects, except (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date hereof, such representations and warranties are true and correct in all
material respects as of such specified earlier date and (ii) to the extent that
any representation or warranty that is qualified by “material” or “Material
Adverse Effect” references therein, such representation or warranty is true and
correct in all respects on and as of the date hereof.

(b) After giving effect to the Transactions and the other transactions
contemplated hereby, the Relevant Parties are Solvent.

(c) There exists no Default or Event of Default.

(d) Since [                ], no change has occurred, either in any case or in
the aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect.

(e) No proceeding under any Debtor Relief Law is pending or threatened in
respect of the Relevant Parties, its debts, or any substantial part of its
assets.

(f) The Relevant Parties have received all consents and approvals required by
Section 7.03 of the Credit Agreement.

(g) The Borrower has satisfied the conditions set forth in Section 6.01(p) and
Section 6.01(r) as of the date hereof.

[Signature page follows]

 

Exhibit D-1

Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate, solely in the
undersigned’s capacity as [chief financial officer][specify other officer with
equivalent duties] of the Borrower, on behalf of Borrower and not in the
undersigned’s individual or personal capacity and without personal liability, as
of the date first stated above.

 

BLUE MOUNTAIN MIDSTREAM LLC By:  

                                  

Name:  

                          

Title:  

                     

 

Exhibit D-1

Page 2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

COMPLIANCE CERTIFICATE (ONGOING)

The undersigned hereby certifies, as of [                            ],
20[        ] that he/she is the [            ] of Blue Mountain Midstream LLC, a
Delaware limited liability company (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Credit Agreement dated as of August 10, 2018 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Credit Agreement”) by and among the Borrower, Royal Bank of Canada, as
Administrative Agent and Issuing Bank, and the lenders which are or become a
party thereto, the undersigned certifies, on behalf and as the act of the
Borrower (and not individually), as follows (each capitalized term used herein
having the same meaning given to it in the Credit Agreement unless otherwise
specified):

 

  (a)

The undersigned has made or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and financial condition of the
Borrower and its Consolidated Subsidiaries during the period covered by such
financial statements, which review has not disclosed the existence during or at
the end of such period of any condition or event which constitutes a Default
[except as set forth below.]1

 

  (b)

Attached hereto are the reasonably detailed calculations necessary to determine
whether the Borrower is in compliance with Section 9.01 of the Credit Agreement
as of the end of the [fiscal quarter][fiscal year] ending
[                        ].

 

  (c)

Attached hereto are consolidating spreadsheets and eliminating entries with
respect to any Unrestricted Subsidiaries, in such form as would be presentable
to the Borrower’s auditors.

 

  (d)

[Except as set forth below,]2 [N]o change in GAAP or in the application thereof
has occurred since the Effective Date.

 

  (e)

All Material Owned Real Property and Material Leased Real Property that is
required to be mortgaged as of such date in accordance with Section 8.14(c) is
subject to a first priority (subject only to Excepted Liens) Mortgage in favor
of the Administrative Agent for the benefit of the Secured Parties and attached
hereto is a schedule listing the Loan Parties’ owned and leased real Properties.

EXECUTED AND DELIVERED as of the first date set forth above.

 

Blue Mountain Midstream LLC By:  

                                      

Name:   Title:  

 

 

1 

If a Default has occurred and is continuing, this certificate shall specify the
details thereof and any action taken or proposed to be taken with respect
thereto.

2 

If a change in GAAP or in the application thereof has occurred since the
Effective Date, this certificate shall specify the effect of such change on the
financial statements accompanying this certificate.

 

Exhibit D-2

Page 1



--------------------------------------------------------------------------------

EXHIBIT E-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 10, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Blue Mountain Midstream
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
thereto and Royal Bank of Canada, as Administrative Agent and Issuing Bank.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF LENDER] By:  

                                      

  Name:   Title:

Date:                        , 20    _

 

Exhibit E-1

Page 1



--------------------------------------------------------------------------------

EXHIBIT E-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 10, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Blue Mountain Midstream
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
thereto and Royal Bank of Canada, as Administrative Agent and Issuing Bank.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

                              

  Name:   Title:

Date:                        , 20        

 

Exhibit E-2

Page 1



--------------------------------------------------------------------------------

EXHIBIT E-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 10, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Blue Mountain Midstream
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
thereto and Royal Bank of Canada, as Administrative Agent and Issuing Bank.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

 

[NAME OF PARTICIPANT] By:  

                            

  Name:   Title:

Date:                          , 20        

 

Exhibit E-4

Page 1



--------------------------------------------------------------------------------

EXHIBIT E-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 10, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Blue Mountain Midstream
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
thereto and Royal Bank of Canada, as Administrative Agent and Issuing Bank.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                        , 20        

 

Exhibit E-4

Page 1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[See attached.]

 

Exhibit F-1



--------------------------------------------------------------------------------

Execution Version

 

 

GUARANTEE AND COLLATERAL AGREEMENT    

made by

BLUE MOUNTAIN MIDSTREAM LLC

and

each of the other Grantors (as defined herein)

in favor of

ROYAL BANK OF CANADA,

as Administrative Agent

Dated as of August 10, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 1.

  DEFINED TERMS      2  

Section 1.1

  Definitions      2  

Section 1.2

  Other Definitional Provisions      7  

ARTICLE 2.

  GUARANTEE      8  

Section 2.1

  Guarantee      8  

Section 2.2

  Right of Contribution      9  

Section 2.3

  No Subrogation      9  

Section 2.4

  Amendments, etc. with respect to the Obligations      9  

Section 2.5

  Guarantee Absolute and Unconditional      10  

Section 2.6

  Payments      10  

ARTICLE 3.

  GRANT OF SECURITY INTEREST      11  

Section 3.1

  Grant of Security Interest      11  

Section 3.2

  Transfer of Pledged Securities      12  

ARTICLE 4.

  REPRESENTATIONS AND WARRANTIES      12  

Section 4.1

  Title; No Other Liens      12  

Section 4.2

  Perfected Priority Liens      12  

Section 4.3

  Jurisdiction of Organization; Chief Executive Office      13  

Section 4.4

  Inventory and Equipment      13  

Section 4.5

  Investment Property      13  

Section 4.6

  Receivables      14  

Section 4.7

  Commercial Tort Claims      14  

Section 4.8

  Representations in the Credit Agreement      15  

Section 4.9

  Transmitting Utilities      15  

ARTICLE 5.

  COVENANTS      15  

Section 5.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      15  

Section 5.2

  Maintenance of Insurance      15  

Section 5.3

  Maintenance of Perfected Security Interest; Further Documentation      15  

Section 5.4

  Changes in Name, etc.      16  

Section 5.5

  Notices      16  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.6

  Investment Property      16  

Section 5.7

  Receivables      18  

Section 5.8

  Commercial Tort Claims      18  

Section 5.9

  Covenants in Credit Agreement      18  

Section 5.10

  Transmitting Utilities      19  

ARTICLE 6.

  REMEDIAL PROVISIONS      19  

Section 6.1

  Certain Matters Relating to Receivables      19  

Section 6.2

  Communications with Obligors; Grantors Remain Liable      19  

Section 6.3

  Pledged Securities      20  

Section 6.4

  Proceeds to Be Turned Over to Administrative Agent      21  

Section 6.5

  Application of Proceeds      21  

Section 6.6

  Code and Other Remedies      21  

Section 6.7

  Registration Rights      22  

Section 6.8

  Deficiency      23  

ARTICLE 7.

  THE ADMINISTRATIVE AGENT      23  

Section 7.1

  Administrative Agent’s Appointment as Attorney-in-Fact, etc      23  

Section 7.2

  Duty of Administrative Agent      25  

Section 7.3

  Authentication of Financing Statements      26  

Section 7.4

  Authority of Administrative Agent      26  

ARTICLE 8.

  SUBORDINATION OF GRANTOR CLAIMS      26  

Section 8.1

  Subordination of Grantor Claims      26  

Section 8.2

  Claims in Bankruptcy      26  

Section 8.3

  Payments Held in Trust      27  

Section 8.4

  Liens Subordinate      27  

Section 8.5

  Notation of Records      27  

ARTICLE 9.

  MISCELLANEOUS      27  

Section 9.1

  Amendments in Writing      27  

Section 9.2

  Notices      27  

Section 9.3

  No Waiver by Course of Conduct; Cumulative Remedies      28  

Section 9.4

  Enforcement Expenses; Indemnification      28  

Section 9.5

  Successors and Assigns      29  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.6

   Set-Off      29  

Section 9.7

   Counterparts      29  

Section 9.8

   Severability      29  

Section 9.9

   Section Headings      30  

Section 9.10

   INTEGRATION      30  

Section 9.11

   GOVERNING LAW      30  

Section 9.12

   JURISDICTION      30  

Section 9.13

   Acknowledgements      31  

Section 9.14

   Additional Grantors; Additional Pledged Securities      32  

Section 9.15

   Releases      32  

Section 9.16

   Acceptance      32  

Section 9.17

   Retention in Satisfaction      33  

Section 9.18

   Reinstatement      33  

Section 9.19

   WAIVER OF JURY TRIAL      33  

Section 9.20

   Keepwell      33  

SCHEDULES

 

Schedule    1    Notice Addresses Schedule    2    Investment Property Schedule
   3    Perfection Matters Schedule    4    Jurisdictions of Organization and
Chief Executive Offices Schedule    5    Inventory and Equipment Locations
Schedule    6    Intellectual Property

ANNEXES

 

Annex    1    Form of Acknowledgement and Consent Annex    2    Form of
Assumption Agreement Annex    3    Form of Supplement



 

-iii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 10, 2018, made by Blue
Mountain Midstream LLC, a Delaware limited liability company (the “Borrower”),
and each of the other signatories hereto other than the Administrative Agent
(the Borrower and such other signatories other than the Administrative Agent,
together with any other entity that becomes a party hereto from time to time
after the date hereof as provided herein, the “Grantors”), in favor of Royal
Bank of Canada, as administrative agent (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) for (i) the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to that certain Credit Agreement, dated as of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders, and
the Administrative Agent and (ii) the other Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make loans and other extensions of credit to the Borrower, upon the terms and
subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1.

DEFINED TERMS

Section 1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the Applicable UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity Account,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights, Payment Intangibles, Supporting Obligations,
Tangible Chattel Paper and Transmitting Utility.

(b) The following terms shall have the following meanings:

“Acknowledgement and Consent” means an Acknowledgment and Consent substantially
in the form of Annex 1 hereto.

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Applicable UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York, provided, however that, in the event that, by
reason of mandatory provisions of any applicable law, any of the attachment,
perfection or priority of the Administrative Agent’s or any other Secured
Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “Applicable
UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex 2 hereto.

“Collateral” has the meaning given such term in Section 3.1.

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.1 or Section 6.4.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

2



--------------------------------------------------------------------------------

“Deposit Account” has the meaning given such term in the Applicable UCC and, in
any event, including, without limitation, any demand, time, savings, passbook or
like account maintained with a depository institution.

“Excluded Property” means, with respect to a Grantor, (a) any Excluded Account,
(b) any equipment or goods that are subject to a “purchase money security
interest” or a Lien securing a Capital Lease, in each case permitted by the
Credit Agreement and, in each case, such Grantor’s rights and interests therein,
but only to the extent that such item (or any agreement governing such item)
contains a term or is subject to a rule of law, statute or regulation that
restricts, prohibits or requires a consent (that has not been obtained) of a
Person (other than such Grantor) to, the creation, attachment or perfection of
the security interest granted herein, and any such restriction, prohibition
and/or requirement of consent is effective and enforceable under applicable law
and is not rendered ineffective by applicable law (including, without
limitation, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Applicable
UCC), (c) “intent-to-use” applications for registration of Trademarks to the
extent that, and solely during the period in which, the grant, attachment or
enforcement of a security interest therein would, under applicable federal law,
impair the registrability of such applications or the validity or enforceability
of registrations issuing from such applications, (d) any permit, contract,
lease, license or agreement, if and to the extent that and for so long as, the
grant of a security interest therein is prohibited thereby or would constitute
or result in a breach, termination or default thereunder by the terms of such
permit, contract, lease, license or agreement, or is subject to a rule of law,
statute or regulation that restricts, prohibits or requires a consent (that has
not been obtained) of a Person (other than such Grantor) to, the creation,
attachment or perfection of the security interest granted herein, and any such
restriction, prohibition and/or requirement of consent is effective and
enforceable under applicable law and is not rendered ineffective by applicable
law (including, without limitation, pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Applicable UCC) (or any successor provision or provisions) or any
other applicable law, (e) any property to the extent a grant or maintenance of a
Lien in such property would result in material adverse tax consequences to the
Borrower or any Restricted Subsidiary of the Borrower, as reasonably determined
by the Borrower in consultation with the Administrative Agent and (f) any motor
vehicles, aircraft, rolling stock or other assets subject to
certificate-of-title statutes; provided, however, that any such Collateral that
at any time ceases to satisfy the criteria for Excluded Property (whether as a
result of the applicable Grantor obtaining any necessary consent, any change in
any rule of law, statute or regulation, or otherwise), shall no longer be
Excluded Property; and provided, further, however, that notwithstanding anything
to the contrary contained in this definition of “Excluded Property” or elsewhere
in this Agreement, the term “Collateral” shall include the following to the
extent the same otherwise constitutes Collateral (and therefore, the following
shall not constitute Excluded Property): (i) all Equity Interests issued by
Subsidiaries, which are directly owned by the Borrower or any other Grantor,
(ii) all rights and payments under or in respect of Swap Agreements,
(iii) Receivables, (iv) Payment Intangibles and any right to payment for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account), (v) the right to any
distributions (whether periodic or in liquidation or dissolution) with respect
to any Equity Interests and (vi) all rights of such Grantor under any contract,
licensing agreement, instrument or similar agreement between such Grantor and
any Affiliate thereof.

 

3



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor, or the grant
of such security interest by such Guarantor, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Guarantor Obligations” means, with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, the guarantee contained in
Article 2) or any other Secured Document to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Secured Document, but excluding
Excluded Swap Obligations).

“Guarantors” means the collective reference to each Grantor other than the
Borrower.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets and
confidential information, the tangible and digital embodiments of the foregoing,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Applicable UCC
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Securities.

“Issuers” means the collective reference to each issuer of any Pledged
Securities.

“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor owns an Equity
Interest.

 

4



--------------------------------------------------------------------------------

“LLC Agreement” means each limited liability company operating agreement
governing an LLC, as each agreement has heretofore been, and may hereafter be,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Obligations” means the collective reference to the unpaid principal of and
interest on the Loans and LC Exposure and all other obligations and liabilities
of the Borrower and the Restricted Subsidiaries and any Guarantor (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, any of
the Restricted Subsidiaries or any Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement and the other Secured Documents,
in each case whether on account of principal, interest, reimbursement
obligations (including, without limitation, obligations to reimburse LC
Disbursements), payments in respect of an early termination date, unpaid
amounts, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Secured Parties that
are required to be paid by the Borrower, any of the Restricted Subsidiaries or
any Guarantor pursuant to the terms of any of the foregoing agreements);
provided that “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations of such Guarantor.

“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor owns an Equity Interest.

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, amended and restated, supplemented or otherwise modified.

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License” means any written agreements providing for the grant by or to
any Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 6.

“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements.

 

5



--------------------------------------------------------------------------------

“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited partner or general partner in
all Partnerships and all right, title and interest of such Grantor in, to and
under the Partnership Agreements.

“Pledged Securities” means, collectively, (a) the Equity Interests described or
referred to on Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement), together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Equity
Interests of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect; and (b) (i) the certificates or
instruments, if any, representing such Equity Interests, (ii) all dividends
(whether in the form of cash, Equity Interests or otherwise), cash, instruments,
rights to subscribe, purchase or sell and all other rights and property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests, (iii) all replacements,
additions to and substitutions for any of the Property referred to in this
definition, including, without limitation, claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
Property referred to in this definition, (v) all security entitlements in
respect of any of the foregoing, if any, and (vi) all books and records relating
to any of the Property referred to in this definition.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Applicable UCC and, in any event, shall include, without limitation, all
dividends or other income from all Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Release Date” means the date upon which Payment in Full occurs.

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement and each Secured Cash
Management Agreement, and any other document made, delivered or given in
connection with any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Secured Obligations” means (i) in the case of the Borrower, the Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

“Secured Parties” means the collective reference to the Administrative Agent,
the Arranger, the Issuing Bank, the Lenders, each Secured Swap Party, each
Secured Cash Management Provider, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.05 of the Credit
Agreement, any other holder from time to time of any of any Secured Obligations
and, in each case, their respective successors and permitted assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Supplement” means a Supplement substantially in the form of Annex 3 hereto.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License” means any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark, including, without limitation,
any of the foregoing referred to in Schedule 6.

Section 1.2    Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections,

 

7



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

ARTICLE 2.

GUARANTEE

Section 2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
permitted assigns, the prompt and complete payment and performance by the
Borrower, the Restricted Subsidiaries and any other Guarantor when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b) Anything herein or in any other Secured Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Secured Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Article 2 or affecting the rights and
remedies of the Administrative Agent or any other Secured Parties hereunder.

(d) The guarantee contained in this Article 2 shall remain in full force and
effect until the Release Date, notwithstanding that from time to time during the
term of the Credit Agreement, the Borrower, any Restricted Subsidiary or any
Guarantor may be free from any Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person, or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Release Date.

 

8



--------------------------------------------------------------------------------

Section 2.2 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Release Date.

Section 2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until the Release Date. If any amount shall be paid to any Guarantor on account
of such subrogation rights at any time prior to the Release Date, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in accordance with Section 10.02(c)
of the Credit Agreement.

Section 2.4 Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, (i) any demand for payment of any of the Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party, (ii) any of the Obligations
may be continued, (iii) any of the Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, restated, amended and restated,
modified, accelerated, compromised, waived, surrendered or released by, or any
indulgence or forbearance in respect thereof granted by, the Administrative
Agent or any other Secured Party, (iv) any of the Secured Documents may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Majority Lenders or all Lenders, as the case may
be) may deem advisable from time to time or (v) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for the
guarantee contained in this Article 2 or any property subject thereto.

 

9



--------------------------------------------------------------------------------

Section 2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Article 2 or
acceptance of the guarantee contained in this Article 2; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article 2. To the maximum extent permitted by applicable law,
each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Article 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and not of collection without
regard to (a) the validity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower or
any Subsidiary for the Obligations, or of such Guarantor under the guarantee
contained in this Article 2, in bankruptcy or in any other instance (other than
a defense of payment). When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Guarantor. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings.

Section 2.6 Payments. Each Guarantor hereby agrees that payments hereunder will
be paid to the Administrative Agent, for the benefit of the Secured Parties,
without set-off or counterclaim in dollars at the Administrative Agent’s office
for funding as set forth in Section 12.01 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 3.

GRANT OF SECURITY INTEREST

Section 3.1 Grant of Security Interest. Each Grantor hereby pledges,
collaterally assigns and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts, all Securities Accounts and all Commodity Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles (including, without limitation, rights in and under
Payment Intangibles and Swap Agreements) and all rights under insurance
contracts and rights to insurance proceeds;

(i) all Goods;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property;

(n) all Letter-of-Credit Rights;

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations,
profits, offspring, rents and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding the foregoing, as used herein, the term “Collateral” shall not
include the Excluded Property; provided, however, the foregoing exclusion shall
in no way be construed so as to limit, impair or otherwise affect the
Administrative Agent’s unconditional continuing Liens upon any rights or
interests of any Grantor in or to the Proceeds, profits, offspring and products
thereof (including Proceeds from the sale, license, lease or other disposition
thereof and monies due or to become due under any such lease, license,

 

11



--------------------------------------------------------------------------------

contract or agreement (including any accounts or other Receivables)), in each
case, to the extent not constituting Excluded Property. In addition,
notwithstanding anything to the contrary in this Agreement, no Grantor shall be
required to take any action to perfect any Collateral as to which the
Administrative Agent (as determined in its sole discretion) and the Borrower
agree in writing that the costs of perfecting a security interest in such
Collateral are excessive in relation to the value to the Administrative Agent
and the Secured Parties of the security interest afforded thereby (the foregoing
assets as to which no perfection steps are required herein referred to as the
“Excluded Perfection Assets”).

Section 3.2 Transfer of Pledged Securities. All certificates or instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, in a manner reasonably satisfactory to the Administrative Agent, and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent. Notwithstanding the preceding
sentence, at the Administrative Agent’s discretion, the Administrative Agent may
require that all Pledged Securities must be delivered or transferred to the
Administrative Agent or its designee in such manner and within a reasonable time
period as to permit the Administrative Agent to be a “protected purchaser” to
the extent of its security interest as provided in Section 8-303 of the
Applicable UCC (if the Administrative Agent otherwise qualifies as a protected
purchaser).

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders and Affiliates of
the Lenders to enter into Secured Swap Agreements and Secured Cash Management
Agreements, each Grantor hereby represents and warrants to the Administrative
Agent and each Lender that:

Section 4.1 Title; No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and Excepted Liens, such Grantor owns or has a valid leasehold
interest in each item of the Collateral free and clear of any and all Liens or
claims of others. No effective financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement, or as are permitted by the Credit Agreement.

Section 4.2 Perfected Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings on Schedule 3 on the Effective
Date and, as of any date thereafter, the completion of all additional filings
required hereby (all of which have been delivered to the Administrative Agent as
of the Effective Date or within the period required hereby with respect to the
applicable Collateral, as applicable, in duly completed form and may be filed by
the Administrative Agent at any time) and the payment of all filing fees, and
the Administrative Agent taking possession or control of all Collateral with
respect to which a security interest

 

12



--------------------------------------------------------------------------------

may be perfected only by the taking of possession or control within the time
period required hereby with respect to the applicable Collateral, will
constitute valid perfected security interests in all of the Collateral (other
than such Collateral in which a security interest cannot be perfected under the
Applicable UCC as in effect at the relevant time in the relevant jurisdiction by
the filing of a financing statement or the possession or control of such
Collateral and other than Excluded Perfection Assets) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Secured Obligations, enforceable in
accordance with the terms hereof and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement.

Section 4.3 Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and good standing certificate as of a date which is recent
to the date hereof.

Section 4.4 Inventory and Equipment. On the date hereof, none of the Inventory
and the Equipment that is included in the Collateral with a book value (net of
depreciation) in excess of (i) $2,000,000 individually or (ii) $5,000,000 in the
aggregate is in the possession of any bailee or warehouseman (other than mobile
goods and Inventory or Equipment held at locations of the type described on
Schedule 5).

Section 4.5 Investment Property.

(a) The shares (or such other interests) of Pledged Securities pledged by such
Grantor hereunder constitute all the issued and outstanding shares (or such
other interests) of all classes of the Equity Interests of each Issuer owned by
such Grantor.

(b) All the shares of the Pledged Securities have been duly and validly issued
and are fully paid and nonassessable (or, with respect to the Pledged Securities
that are Equity Interests in a partnership or limited liability company, have
been duly and validly issued).

(c) There are no restrictions on transfer (that have not been waived or
otherwise consented to in the LLC Agreement governing any Pledged LLC Interest
or the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto) which would limit or restrict: (i) the grant
of a security interest in the Pledged LLC Interests or the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests or the Pledged Partnership Interests, in each case, as contemplated by
this Agreement. Upon the exercise of remedies in respect of the Pledged LLC
Interests or the Pledged Partnership Interests, a transferee or assignee of a
membership interest or a partnership interest, as the case may be, of such LLC
or Partnership, as the case may be, shall become a member or partner, as the
case may be, of such LLC or Partnership, as the case may be, entitled to
participate in the management thereof and, upon the transfer of the entire
interest of such Grantor, such Grantor shall cease to be a member or partner, as
the case may be.

 

13



--------------------------------------------------------------------------------

(d) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(e) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Liens permitted by the
Credit Agreement.

(f) No Grantor is party to any Partnership Agreement or LLC Agreement that
includes an election to treat the membership interests or partnership interests
of such Grantor as a security under Section 8-103 of the Applicable UCC.

Section 4.6 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
constituting Collateral in excess of (i) $2,000,000 individually or (ii)
$5,000,000 in the aggregate is evidenced by any Instrument or Tangible Chattel
Paper which has not been delivered to the Administrative Agent.

(b) As of the date hereof, none of the obligors on any Receivables of a Grantor
in excess of (i) $2,000,000 individually or (ii) $5,000,000 in the aggregate is
a Governmental Authority.

(c) The amounts represented by such Grantor to the Administrative Agent or the
Secured Parties from time to time as owing to such Grantor in respect of the
Receivables will at such times be accurate in all material respects (subject to
offsets and refunds in the ordinary course of business).

Section 4.7 Commercial Tort Claims.

(a) On the date hereof, no Grantor has knowledge of rights in any Commercial
Tort Claim with potential monetary value in excess of (i) $2,000,000
individually or (ii) $5,000,000 in the aggregate.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.8 against such Grantor in the jurisdiction specified in
Schedule 3 hereto and the delivery of such documentation as required by
Section 5.8 to grant the Administrative Agent a security interest in such
Commercial Tort Claim, the security interest granted in such Commercial Tort
Claim will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, which security
interest shall be prior to all other Liens on such Collateral except for liens
permitted by the Credit Agreement.

 

14



--------------------------------------------------------------------------------

Section 4.8 Representations in the Credit Agreement. In the case of each Grantor
other than the Borrower, the representations and warranties set forth in Article
VII of the Credit Agreement as they relate to such Grantor or to the Loan
Documents to which such Grantor is a party, each of which is hereby incorporated
by reference, are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects), and the Administrative Agent and the Lenders shall be
entitled to rely on each of them; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.8, be deemed to be a reference to such Grantor’s knowledge.

Section 4.9 Transmitting Utilities. Except as previously disclosed in writing to
the Administrative Agent, no Grantor other than the Borrower is a Transmitting
Utility.

ARTICLE 5.

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Release Date:

Section 5.1 Delivery of Instruments, Certificated Securities and Chattel Paper.
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument, Certificated Security or Tangible Chattel
Paper (other than Excluded Perfection Assets), such Instrument, Certificated
Security or Tangible Chattel Paper shall promptly be delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided that no such Instrument, Certificated Security or Tangible Chattel
Paper shall be required to be delivered to the Administrative Agent so long as
the aggregate amount payable evidenced by all such undelivered Instruments,
Certificated Securities or Tangible Chattel Papers does not exceed (i)
$2,000,000 individually or (ii) $5,000,000 in the aggregate.

Section 5.2 Maintenance of Insurance. Such Grantor will maintain, with
financially sound and reputable companies, insurance policies as required by
Section 8.07 of the Credit Agreement.

Section 5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

 

15



--------------------------------------------------------------------------------

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Applicable UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property, Deposit Accounts, Letter-of-Credit Rights that
are Collateral and any other relevant Collateral, in each case that are not
Excluded Perfection Assets, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the Applicable
UCC) with respect thereto.

Section 5.4 Changes in Name, etc. Within twenty (20) days (or such later date as
the Administrative Agent may agree to in its sole discretion) of such Grantor
(i) changing its jurisdiction of organization or, if it is not a “registered
organization” (within the meaning of Section 9-102(a)(71) of the Applicable
UCC), the location of its chief executive office or sole place of business or
principal residence from that referred to in Section 4.3 or (ii) changing its
name, such Grantor will provide written notice to the Administrative Agent of
such change and will deliver to the Administrative Agent all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein.

Section 5.5 Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

Section 5.6 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer that constitute Collateral, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the other Secured Parties, hold the same in trust
for the Administrative Agent and the other Secured Parties and deliver the same
promptly to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so reasonably requests, signature
guaranteed, to be held by the Administrative Agent, subject to the terms hereof,
as additional collateral

 

16



--------------------------------------------------------------------------------

security for the Secured Obligations. If an Event of Default shall have occurred
and is continuing, any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Investment Property or any property shall
be distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall be delivered to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall until such money or property is paid or delivered to
the Administrative Agent hold such money or property in trust for the
Administrative Agent and the other Secured Parties segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.
Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in this
Section 5.6(a).

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof, (iii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Investment Property or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or any Excepted Liens or (iv) enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof in each case except pursuant to a
transaction permitted by the Credit Agreement.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Section 6.3(c) and Section 6.7 shall apply to it, mutatis mutandis, with respect
to all actions that may be required of it pursuant to Section 6.3(c) or
Section 6.7 with respect to the Pledged Securities issued by it. In the case of
any Issuer that is not a Grantor hereunder, the Grantor owning an Equity
Interest in such Issuer shall use commercially reasonable efforts to promptly
cause such Issuer to execute and deliver to the Administrative Agent an
Acknowledgment and Consent.

(d) In the case of each Grantor that is a partner in a Partnership, such Grantor
hereby consents to the extent required by the applicable Partnership Agreement
to the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Partnership Interests in such Partnership and, upon the occurrence and
during the continuance of an Event of Default, to the transfer of such Pledged
Partnership Interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee

 

17



--------------------------------------------------------------------------------

as a substituted partner in such Partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor that is a member of an LLC, such Grantor hereby consents to
the extent required by the applicable LLC Agreement to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged LLC Interests in such LLC,
and upon the occurrence and during the continuance of an Event of Default, to
the transfer of such Pledged LLC Interests to the Administrative Agent or its
nominee and to the substitution of the Administrative Agent or its nominee as a
substituted member of the LLC with all the rights, powers and duties of a member
of such LLC.

(e) Each Grantor shall not agree to any amendment of a Partnership Agreement or
an LLC Agreement that (i) in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Grantor hereunder or
(ii) causes any Partnership Agreement or LLC Agreement to include an election to
treat the membership interests or partnership interests of such Grantor as a
security under Section 8.103 of the Applicable UCC.

Section 5.7 Receivables.

(a) Upon the occurrence and the continuance of an Event of Default, other than
in the ordinary course of business consistent with its past practice, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

(b) Upon the occurrence and the continuance of an Event of Default, such Grantor
will deliver to the Administrative Agent a copy of each material demand, notice
or document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables.

Section 5.8 Commercial Tort Claims. If such Grantor shall obtain an interest in
any Commercial Tort Claim with a potential monetary value in excess of (i)
$2,000,000 individually or (ii) $5,000,000 in the aggregate, such Grantor shall
within thirty (30) days (or such later date as Administrative Agent may agree to
in its sole discretion) of a Responsible Officer obtaining knowledge of such
interest sign and deliver documentation reasonably acceptable to the
Administrative Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.

Section 5.9 Covenants in Credit Agreement. Such Grantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, by it so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Grantor.

 

18



--------------------------------------------------------------------------------

Section 5.10 Transmitting Utilities. Unless previously disclosed in writing to
the Administrative Agent, each Grantor shall promptly notify the Administrative
Agent in writing if it engages in any activity that would or might cause it to
be a Transmitting Utility.

ARTICLE 6.

REMEDIAL PROVISIONS

Section 6.1 Certain Matters Relating to Receivables.

(a) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably request in connection with such test
verifications.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) after such collection deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(c) At the Administrative Agent’s request after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables payable
to such Grantor, including, without limitation, all original orders, invoices
and shipping receipts.

Section 6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables payable to such Grantor that such Receivables
have been assigned to the Administrative Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Administrative Agent.

 

19



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any other
Secured Party of any payment relating thereto, nor shall the Administrative
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

Section 6.3 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities and all payments made in respect of
the Pledged Notes, in each case, to the extent not prohibited by the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property; provided, however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken that would result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, distributions, payments or other Proceeds
paid in respect of the Investment Property and make application thereof to the
Secured Obligations in accordance with Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to the Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to the Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to the
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

20



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent in accordance with such
instruction. In furtherance of the foregoing, after receipt of such instruction,
(i) each Issuer will comply with all instructions originated by the
Administrative Agent directing it to transfer or redeem the Pledged Securities
issued by such Issuer and all other directions originated by the Administrative
Agent concerning the Pledged Securities issued by such Issuer (including,
without limitation, directions to distribute to the Administrative Agent the
proceeds of any such transfer or redemption or interest or dividends on the
Pledged Securities issued by such Issuer) originated by the Administrative
Agent, all without further consent by the Grantor or any other Person or
(ii) the Issuer shall not comply with any instructions originated by the Grantor
or any other Person to transfer or redeem the Pledged Securities issued by such
Issuer or distribute to the Grantor any interest or dividends on the Pledged
Securities.

Section 6.4 Proceeds to be Turned over to Administrative Agent. In addition to
the rights of the Administrative Agent specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds of the Collateral received by any Grantor consisting of cash,
checks, and instruments readily convertible into cash shall be held by such
Grantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

Section 6.5 Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Article 2, in payment of the Secured Obligations in
accordance with Section 10.02(c) of the Credit Agreement.

Section 6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the Applicable UCC or any other applicable law. Without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice

 

21



--------------------------------------------------------------------------------

of any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may, during the continuance of an
Event of Default, forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
commercially reasonable prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. After the occurrence and during the continuance of an Event of
Default, each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as provided in Section 6.5, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Applicable UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.

Section 6.7 Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Securities pursuant to Section 6.6 and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Securities or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Securities
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Securities, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable all in conformity with the requirements of the

 

22



--------------------------------------------------------------------------------

Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Securities pursuant to this Section 6.7 valid and binding
and in compliance with any and all other applicable law. Each Grantor further
agrees that a breach of any of the covenants contained in this Section 6.7 will
cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

Section 6.8 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

ARTICLE 7.

THE ADMINISTRATIVE AGENT

Section 7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Subject to the final paragraph of this clause (a), each Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the

 

23



--------------------------------------------------------------------------------

purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property constituting Collateral, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or
Section 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark constituting Collateral (along
with the goodwill of the business to which any such copyright, patent or
trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts

 

24



--------------------------------------------------------------------------------

and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing, the Administrative Agent shall not
exercise this power without providing reasonable advance written notice to the
applicable Grantor.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate applicable to other Obligations described in
Section 3.05(b)(i) of the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Release Date.

Section 7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Applicable UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent hereunder are solely to protect the
Administrative Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

25



--------------------------------------------------------------------------------

Section 7.3 Authentication of Financing Statements. Each Grantor acknowledges
that pursuant to Section 9-509(b) of the Applicable UCC and any other applicable
law, by executing this Agreement such Grantor authorizes the Administrative
Agent to file or record financing or continuation statements, and amendments
thereto, and other filing or recording documents or instruments with respect to
the Collateral, without the signature of such Grantor, in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor further agrees that such financing statements
may describe the collateral in the same manner as described in this Agreement or
as “all assets,” “all personal property” or words of similar effect, regardless
of whether or not the Collateral includes all assets or all personal property of
such Grantor, or such other description as the Administrative Agent, in its sole
judgment, determines is reasonably necessary or advisable that is of an equal or
lesser scope or with greater detail, in each case to the extent consistent with
this Agreement.

Section 7.4 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

ARTICLE 8.

SUBORDINATION OF GRANTOR CLAIMS

Section 8.1 Subordination of Grantor Claims. As used herein, the term “Grantor
Claims” shall mean all debts and obligations of any Grantor to any other
Grantor, whether such debts and obligations now exist or are hereafter incurred
or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or obligations be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or obligations may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by. After the occurrence and during the continuation of an Event of Default, and
provided that the Administrative Agent has given such Grantor notice of the
Administrative Agent’s intent to exercise its rights pursuant to this Article 8,
no Grantor shall receive or collect, directly or indirectly, from any obligor in
respect thereof any amount upon the Grantor Claims.

Section 8.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Administrative
Agent and the Secured Parties shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Grantor Claims. Each Grantor hereby assigns such
dividends and payments to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties for application against the
Obligations as provided under Section 10.02(c) of the Credit Agreement. Should
the

 

26



--------------------------------------------------------------------------------

Administrative Agent or any Secured Party receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantors, shall constitute a credit upon the
Grantor Claims, then upon the Release Date, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the Secured Parties to
the extent that such payments to the Administrative Agent and the Secured
Parties on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the
Secured Parties had not received dividends or payments upon the Grantor Claims.

Section 8.3 Payments Held in Trust. In the event that, notwithstanding
Section 8.1 and Section 8.2, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

Section 8.4 Liens Subordinate. Each Grantor agrees that, until the Release Date,
any Liens securing payment of the Grantor Claims shall be and remain inferior
and subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of such Grantor, the Administrative Agent or
any other Secured Party presently exist or are hereafter created or attach.
Without the prior written consent of the Administrative Agent, no Grantor shall,
until the Release Date, (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Grantor Claims or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceeding
(judicial or otherwise, including without limitation the commencement of or
joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien securing the Grantor Claims held by
it.

Section 8.5 Notation of Records. Upon the request of the Administrative Agent
after the occurrence and during the continuance of an Event of Default, all
promissory notes and all accounts receivable ledgers or other evidence of the
Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

ARTICLE 9.

MISCELLANEOUS

Section 9.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02(b) of the Credit Agreement.

Section 9.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

27



--------------------------------------------------------------------------------

Section 9.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

Section 9.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse the Administrative Agent and each
other Secured Party for all advances, charges, costs and expenses (including,
without limitation, all costs and expenses of holding, preparing for sale and
selling, collecting or otherwise realizing upon the Collateral and all
attorneys’ fees, legal expenses and court costs) incurred by the Administrative
Agent or any other Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against any Guarantor under the guarantee contained in Article
2 or otherwise enforcing or preserving any rights under this Agreement and the
other Loan Documents to which any Grantor is a party, including, without
limitation, the fees and disbursements of outside counsel to each Secured Party
and of counsel to the Administrative Agent.

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and attorneys’ fees, any and all liabilities with respect to, or
resulting from any

 

28



--------------------------------------------------------------------------------

delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement) incurred
because of, incident to, or with respect to, the Collateral (including, without
limitation, any exercise of rights or remedies in connection therewith) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement to the extent that the Borrower would be required to do so
pursuant to Section 12.03 of the Credit Agreement. All amounts for which any
Grantor is liable pursuant to this Section 9.4 shall be due and payable by such
Grantor to the Secured Parties upon demand.

(d) The agreements in this Section 9.4 shall survive the termination of this
Agreement and the other Loan Documents and the repayment of the Obligations and
all other amounts payable under the Credit Agreement and the other Loan
Documents.

Section 9.5 Successors and Assigns. This Agreement shall be binding upon the
respective successors and permitted assigns of each Grantor and shall inure to
the benefit of the Administrative Agent and the other Secured Parties and their
respective successors and permitted assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

Section 9.6 Set-Off. If an Event of Default shall have occurred and be
continuing, to the extent permitted by applicable law, each Secured Party shall
have the right, without notice to any Grantor, any such notice being expressly
waived by each Grantor to the extent permitted by applicable law, upon any
Secured Obligations becoming due and payable by any Grantor (whether at the
stated maturity, by acceleration or otherwise), to apply to the payment of such
Secured Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Secured Party agrees promptly to notify the relevant Grantor and the
Administrative Agent after any such application made by such Secured Party;
provided that the failure to give such notice shall not affect the validity of
such application.

Section 9.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

29



--------------------------------------------------------------------------------

Section 9.9 Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 9.10 INTEGRATION. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT OF THE GRANTORS, THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND THERE
ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY RELATIVE TO SUBJECT MATTER
HEREOF AND THEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER
LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 9.11 GOVERNING LAW. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 9.12 JURISDICTION.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE, SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM EITHER
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY OF THE OTHER
AGENTS, THE ISSUING BANK OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PARTIES HERETO AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.

 

30



--------------------------------------------------------------------------------

(b) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

(c) EACH PARTY TO THIS AGREEMENT (OTHER THAN THE ADMINISTRATIVE AGENT) WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION 9.12 ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

Section 9.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has assumed an
advisory or fiduciary relationship in favor of any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties;

(d) it has a duty to read this Agreement and the other Loan Documents and agrees
that it is charged with notice and knowledge of the terms of this Agreement and
the other Loan Documents; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Agreement
and the other Loan Documents; and has received the advice of its attorney in
entering into this Agreement and the Loan Documents to which it is a party; and
that it recognizes that certain of the terms of this Agreement and the other
Loan Documents result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. SUCH GRANTOR AGREES AND COVENANTS THAT IT WILL NOT CONTEST
THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR
KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS”; and

(e) each of the waivers and consents set forth in this Agreement are made
voluntarily and unconditionally after consultation with outside legal counsel
and with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Grantor
otherwise

 

31



--------------------------------------------------------------------------------

may have against the Borrower, any other Grantor, the Secured Parties or any
other Person or against any collateral. If, notwithstanding the intent of the
parties that the terms of this Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.

Section 9.14 Additional Grantors; Additional Pledged Securities. Each Subsidiary
of the Borrower that is required to become a party to this Agreement pursuant to
Section 8.14(a) of the Credit Agreement shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement. Each Grantor that is required to pledge additional Equity
Interests pursuant to the Credit Agreement shall execute and deliver to the
Administrative Agent a Supplement.

Section 9.15 Releases.

(a) Upon the Release Date, the Collateral shall be released from the Liens
created hereby, the guarantee of each Guarantor under Section 2 of this
Agreement shall be released, discharged and terminated, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, the Administrative
Agent shall deliver to such Grantor any Collateral held by the Administrative
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Guarantor shall
be released from its obligations hereunder in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Borrower
shall have delivered to the Administrative Agent, at least ten (10) Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

Section 9.16 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 

32



--------------------------------------------------------------------------------

Section 9.17 Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9-620 of the Applicable UCC, no action taken or omission to
act by the Administrative Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Administrative Agent and the other Secured Parties shall
have applied payments (including, without limitation, collections from
Collateral) towards the Obligations in the full amount then outstanding or until
such subsequent time as is provided in Section 6.5.

Section 9.18 Reinstatement. The obligations of each Grantor under this Agreement
(including, without limitation, with respect to the guarantee contained in
Article 2 and the provision of collateral herein) shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Secured Obligations is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any other Grantor, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

Section 9.19 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.19.

Section 9.20 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.20 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.20, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.20 shall remain
in full force and effect until the Release Date. Each Qualified ECP Guarantor
intends that this Section 9.20 constitute, and this Section 9.20 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Grantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:     BLUE MOUNTAIN MIDSTREAM LLC     By:  

 

    Name:   Greg Harper     Title:   Chief Executive Officer

Signature Page – Blue Mountain Midstream LLC Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to

as of the date first above written by:

 

ADMINISTRATIVE AGENT:     ROYAL BANK OF CANADA, as Administrative Agent     By:
 

 

    Name:   Helena Sadowski     Title:   Manager, Agency

Signature Page – Blue Mountain Midstream LLC Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 1

Notice Addresses of Grantors

For all Guarantors:

Blue Mountain Midstream LLC

600 Travis Street, Suite 1500

Houston, Texas 77002

Attn: Greg Harper, CEO

With a copy to:

Blue Mountain Midstream LLC

600 Travis Street, Suite 1500

Houston, Texas 77002

Attn: General Counsel

 

Schedule 1 – 1



--------------------------------------------------------------------------------

Schedule 2

Description of Investment Properties

Pledged Securities:

None.

Pledged Notes:

None.

 

Schedule 2 – 1



--------------------------------------------------------------------------------

Schedule 3

Filings Required to Perfect Security Interests

Uniform Commercial Code Filings

Filing of UCC-1 Financing Statements naming the Administrative Agent as secured
party with respect to the following Grantors as debtor in the Office of the
Secretary of State in the State indicated below:

 

Grantor

  

State

Blue Mountain Midstream LLC

   Delaware

Each such UCC-1 Financing Statement will need to include a description of the
Collateral that complies with Section 9-504 of the applicable jurisdiction’s
Uniform Commercial Code.

 

Schedule 3 – 1



--------------------------------------------------------------------------------

Schedule 4

Location of Jurisdiction of Organization and Chief Executive Office

Grantor: Blue Mountain Midstream LLC

Other Names and Trade Names Used in the Last Five Years: Linn Midstream, LLC

Jurisdictions of Organization over the Last Five Years: Delaware

Current Jurisdiction of Organization: Delaware

Organizational Number: 2261444

Tax ID Number: 06-1319707

Location of Chief Executive Office over the last Five Years:

None.

Current Location of Chief Executive Office:

Blue Mountain Midstream LLC

600 Travis Street, Suite 1500

Houston, Texas 77002

 

Schedule 4 – 1



--------------------------------------------------------------------------------

Schedule 5

Locations of Inventory and Equipment

None that is not otherwise subject to a Mortgage.

 

Schedule 5 – 1



--------------------------------------------------------------------------------

Schedule 6

Intellectual Property

None

Copyrights and Copyright Licenses

None

Patents and Patent Licenses

None

Trademarks and Trademark Licenses

None

 

Schedule 6 – 1



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT***

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of August 10, 2018 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Royal Bank of Canada, as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the other Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.6(a) of the
Agreement.

3. The terms of Sections 6.3(c) and Section 6.7 of the Agreement shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.3(c) or Section 6.7 of the Agreement; provided that, with
respect to instructions pursuant to Section 6.3(c), (i) each Issuer will comply
with all instructions originated by the Administrative Agent directing it to
transfer or redeem the Pledged Securities issued by such Issuer and all other
directions originated by the Administrative Agent concerning the Pledged
Securities issued by such Issuer (including, without limitation, directions to
distribute to the Administrative Agent the proceeds of any such transfer or
redemption or interest or dividends on the Pledged Securities issued by such
Issuer) originated by the Administrative Agent, all without further consent by
the Grantor or any other Person or (ii) the Issuer shall not comply with any
instructions originated by the Grantor or any other Person to transfer or redeem
the Pledged Securities issued by such Issuer or distribute to the Grantor any
interest or dividends on the Pledged Securities.

 

[NAME OF ISSUER] By:  

 

  Name:   Title:

 

Address for Notices:

 

 

 

Fax:

 

 

***

This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

Annex 1 – 1



--------------------------------------------------------------------------------

Annex 2 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of [ ], 20[ ], made
by [ ] (the “Additional Grantor”), in favor of Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Blue Mountain Midstream LLC, a Delaware limited liability company (the
“Borrower”), the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of August 10, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of August 10, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and a Guarantor thereunder with the same force
and effect as if originally named therein as a Grantor and a Guarantor and,
without limiting the generality of the foregoing, hereby expressly (a) assumes
all obligations and liabilities of a Grantor and a Guarantor thereunder;
(b) guarantees the Obligations pursuant to Article 2 of the Guarantee and
Collateral Agreement; and (c) grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in such Additional
Grantor’s right, title and interest in and to the Collateral, wherever located
and whether now owned or at any time hereafter acquired by the Additional
Grantor or in which the Additional Grantor now has or at any time in the future
may acquire any right, title or interest, as security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Additional Grantor’s Secured Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Article 4 of the Guarantee and Collateral Agreement, as
they relate to the Additional Grantor and its Collateral, is true and correct on
and as the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.

 

Annex 2 – 1



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ASSUMPTION AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATED TO THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Acceptance. The Additional Grantor hereby expressly waives notice of
acceptance of this Assumption Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Assumption Agreement and delivery of the same to the
Administrative Agent.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

Annex 2 – 2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

 

Annex 1-A – 1



--------------------------------------------------------------------------------

Annex 3 to

Guarantee and Collateral Agreement

SUPPLEMENT (this “Supplement”), dated as of [ ], 20[ ], made by (the “Grantor”),
in favor of Royal Bank of Canada, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Blue Mountain Midstream LLC, a Delaware limited liability company (the
“Borrower”), the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of August 10, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (including the Grantor) have entered into the Guarantee and
Collateral Agreement, dated as of August 10, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Grantor to pledge the Equity
Interests described in Annex 1-A hereto; and

WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such Equity Interests.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Supplement, the information set forth in Annex 1-A hereto is hereby added to the
information set forth in the Schedule 2 and Schedule 3 to the Guarantee and
Collateral Agreement. The Grantor hereby represents and warrants that each of
the representations and warranties contained in Article 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Supplement) as if made on and as of such date.

2. Governing Law. THIS SUPPLEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATED TO
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Acceptance. The Grantor hereby expressly waives notice of acceptance of this
Supplement, acceptance on the part of the Administrative Agent and the other
Secured Parties being conclusively presumed by their request for this Supplement
and delivery of the same to the Administrative Agent.

 

Annex 3 – 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

[GRANTOR] By:  

 

  Name:   Title:

 

Annex 3 – 2



--------------------------------------------------------------------------------

Annex 1-A to

Supplement

Supplement to Schedule 2

Supplement to Schedule 3

 

Schedule 5 – 1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF MORTGAGE

[See attached.]

 

Exhibit F-2

Page 1



--------------------------------------------------------------------------------

WHEN RECORDED OR FILED,    )    PLEASE RETURN TO:    )    PAUL HASTINGS LLP    )
   600 Travis Street, Floor 58    )    Houston, Texas 77002    )    Attn: Patty
Wrench    )   

 

 

(OKLAHOMA)

MORTGAGE, ASSIGNMENT OF LEASES, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

BY

BLUE MOUNTAIN MIDSTREAM, LLC,

AS MORTGAGOR

TO

ROYAL BANK OF CANADA,

AS ADMINISTRATIVE AGENT AND MORTGAGEE

FOR THE BENEFIT OF

THE SECURED PERSONS

 



--------------------------------------------------------------------------------

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

THIS FINANCING STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER PLACES,
IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE COUNTIES
LISTED ON THE EXHIBITS HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE
REAL ESTATE AND IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN THE
EXHIBITS ATTACHED HERETO.

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS THAT ARE OR ARE TO BECOME FIXTURES
RELATED TO THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBITS HERETO. THIS
FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER PLACES,
IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN WHICH SAID LAND
OR ANY PORTION THEREOF IS LOCATED. THE MORTGAGOR IS THE OWNER OF RECORD INTEREST
IN THE REAL ESTATE CONCERNED. THIS INSTRUMENT IS ALSO TO BE INDEXED IN THE INDEX
OF FINANCING STATEMENTS.

THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER 12A O.S. §1-9-502 OF THE OKLAHOMA
UNIFORM COMMERCIAL CODE.

THIS INSTRUMENT IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL ESTATE
RECORDS FOR THE COLLATERAL OR MORTGAGED PROPERTY LYING IN THE STATE OF OKLAHOMA.

THIS INSTRUMENT IS TO BE FILED FOR RECORD IN THE RECORDS OF THE COUNTIES
REFERENCED ON THE EXHIBIT HERETO.

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS

     1  

1.01 Terms Defined Above

     1  

1.02 Terms Defined in the Credit Agreement

     1  

1.03 Terms Defined in the UCC

     2  

1.04 Certain Defined Terms

     2  

ARTICLE II GRANT OF LIEN AND INDEBTEDNESS SECURED

     3  

2.01 Grant of Liens

     3  

2.02 Grant of Security Interest

     7  

2.03 Indebtedness Secured

     8  

2.04 Fixture Filing

     9  

2.05 Pro Rata Benefit

     9  

ARTICLE III ASSIGNMENT OF RENTS AND LEASES

     10  

3.01 Assignment

     10  

3.02 No Modification of Payment Obligations

     10  

3.03 Perfection Upon Recordation

     11  

3.04 Bankruptcy Provisions

     11  

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     11  

4.01 Title

     11  

4.02 Defend Title

     11  

4.03 Not a Foreign Person

     12  

4.04 Power to Create Lien and Security

     12  

4.05 Leases and Contracts; Performance of Obligations

     12  

4.06 Operation of Mortgaged Property

     12  

4.07 Abandon, Sales

     12  

4.08 Failure to Perform

     13  

4.09 Maintenance of Rights of Way, Easements and Licenses

     13  

4.10 Compliance with Laws

     13  

4.11 Maintenance of Property

     13  

4.12 Payment of Taxes

     13  

4.13 Insurance

     13  

4.14 Subject Leases

     13  

4.15 Estoppel

     13  

 

i



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE V RIGHTS AND REMEDIES

     14  

5.01 Event of Default

     14  

5.02 Foreclosure and Sale

     14  

5.03 Substitute Agents

     15  

5.04 Power of Sale

     15  

5.05 Judicial Foreclosure; Receivership

     16  

5.06 Foreclosure for Installments

     16  

5.07 Separate Sales

     16  

5.08 Possession of Collateral

     16  

5.09 Occupancy After Foreclosure

     17  

5.10 Remedies Cumulative, Concurrent and Nonexclusive

     17  

5.11 No Release of Obligations

     17  

5.12 Release of and Resort to Collateral

     18  

5.13 Sales Acknowledgment

     18  

5.14 Waiver of Redemption, Notice and Marshalling of Assets, Etc.

     18  

5.15 Discontinuance of Proceedings

     19  

5.16 Application of Proceeds

     19  

5.17 Indemnity

     19  

5.18 Rights Under Oklahoma Oil and Gas Owner’s Lien Act

     20  

ARTICLE VI [RESERVED]

     20  

ARTICLE VII MISCELLANEOUS

     20  

7.01 Instrument Construed as Mortgage, Etc.

     20  

7.02 Release of Mortgage.

     20  

7.03 Severability

     20  

7.04 Successors and Assigns of Parties

     20  

7.05 Satisfaction of Prior Encumbrance

     21  

7.06 Application of Payments to Certain Obligations

     21  

7.07 Nature of Covenants

     21  

7.08 Notices

     21  

7.09 Counterparts

     21  

7.10 Governing Law

     21  

7.11 Financing Statement; Fixture Filing

     22  

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

7.12 Exculpation Provisions

     23  

7.13 References

     23  

7.14 Limit on Indebtedness

     23  

ARTICLE VIII LEASEHOLD PROVISIONS

     24  

8.01 No Merger

     24  

8.02 No Assignment

     24  

8.03 Required Consents

     24  

8.04 Performance of Subject Leases

     24  

8.05 Attorney-in-Fact

     25  

8.06 Notice of Default

     25  

8.07 Notice of Eviction

     26  

8.08 Forbearance

     26  

8.09 Vested Rights

     26  

8.10 Notice of Material Adverse Effect

     26  

8.11 Notice of Payments

     26  

8.12 Bankruptcy

     26  

8.13 Subject Leases Termination

     28  

8.14 Lessor Obligations

     28  

8.15 Relationship to the Subject Leases

     28  

Exhibit A Description of Mortgaged Property (other than Subject Leases)

Exhibit B Description of Subject Leases

 

iii



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING
STATEMENT

This MORTGAGE, ASSIGNMENT OF LEASES, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT (this “Mortgage”) is entered into as of August 10, 2018 (the
“Effective Date”) by BLUE MOUNTAIN MIDSTREAM, LLC, a Delaware limited liability
company (the “Mortgagor”), whose address is 600 Travis Street, Suite 5100,
Houston, Texas 77002, in favor of ROYAL BANK OF CANADA, as Administrative Agent
(as defined below) (together with its successors and assigns, in such capacity,
the “Mortgagee”), whose address is 12th Floor, South Tower, Toronto, Ontario M5J
2W7, for the benefit of the Secured Persons (as defined below).

R E C I T A L S:

A. The Mortgagor, the Mortgagee, the Issuing Bank and the Lenders party thereto
entered into that certain Credit Agreement dated as of August 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which, upon the terms and
conditions stated therein, the Lenders agreed to make loans and other extensions
of credit to the Mortgagor.

B. The Mortgagor, the Mortgagee, and each of the other signatories thereto, are
executing a Guarantee and Collateral Agreement in favor of the Mortgagee dated
as of even date herewith (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) pursuant to which, among other things, upon terms and
conditions stated therein, the Mortgagor and the Guarantors party thereto have
agreed to grant Liens on certain of their properties.

C. The Mortgagee and the other Secured Persons have conditioned their
obligations under the Credit Agreement, each other Loan Document, each Secured
Swap Agreement and each Secured Cash Management Agreement (collectively, the
“Secured Documents”) upon the execution and delivery by the Mortgagor of this
Mortgage.

D. Therefore, in order to comply with the terms and conditions of the Secured
Documents and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Mortgagor hereby agrees as
follows:

ARTICLE I

DEFINITIONS

1.01 Terms Defined Above. As used in this Mortgage, each term defined above has
the meaning indicated above.

1.02 Terms Defined in the Credit Agreement. Unless otherwise defined herein,
each term defined in the Credit Agreement and used herein has the meaning given
to it in the Credit Agreement.

 



--------------------------------------------------------------------------------

1.03 Terms Defined in the UCC. Unless otherwise defined herein or in the Credit
Agreement, each capitalized term defined in the UCC and used herein has the
meaning given to it in the UCC.

1.04 Certain Defined Terms. As used in this Mortgage, the following terms have
the meanings specified below:

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Collateral” means, collectively, all the Mortgaged Property and all the UCC
Collateral.

“Contracts” has the meaning assigned to such term in Section 2.01.

“Easements” has the meaning assigned to such term in Section 2.01.

“Event of Default” has the meaning assigned to such term in Section 5.01.

“Future Advances” means future obligations and future advances that the
Mortgagee or any other Secured Party may make pursuant to the Credit Agreement
or any other Secured Document.

“Gathering Systems” has the meaning assigned to such term in Section 2.01.

“Indebtedness” has the meaning assigned to such term in Section 2.03.

“Indemnified Parties” means the Mortgagee and each other Secured Person, their
respective Affiliates, and each such Person’s officers, directors, employees,
representatives, agents, attorneys, accountants and experts.

“Land” has the meaning assigned to such term in Section 2.01.

“Leased Real Estate” means the real property leased pursuant to the Subject
Leases and the right to use all or a portion of the buildings, improvements,
structures and fixtures now or subsequently located thereon.

“Leases” has the meaning assigned to such term in Section 2.01.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.

“Mortgaged Property” has the meaning assigned to such term in Section 2.01.

“Permitted Encumbrances” means all Liens permitted to be placed on the Mortgaged
Property under Section 9.03 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Post-Default Rate” means the post-default rate per annum set forth in
Section 3.02(c) of the Credit Agreement applicable to past due payments, but in
no event to exceed the Highest Lawful Rate.

“Premises” has the meaning assigned to such term in Section 2.01.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including cash, securities,
accounts, contract rights and Equity Interests or other ownership interests of
any Person), whether now in existence or owned or hereafter acquired.

“Release Date” means the date upon which Payment in Full occurs.

“Rents” has the meaning assigned to such term in Section 2.01.

“Secured Documents” has the meaning assigned to such term in Recital C above.

“Secured Persons” means each Lender, the Administrative Agent, the Arrangers,
the Issuing Bank, each Secured Swap Party and each Secured Cash Management
Provider, each Indemnified Party and any legal owner, holder, assignee or
pledgee of any of the Indebtedness.

“Subject Leases” means the leasehold estates in all or a portion of the Leased
Real Estate pursuant to the agreement(s) described on Exhibit B attached hereto
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time with written consent of Mortgagee).

“UCC” means the provisions of the Uniform Commercial Code presently in effect in
the jurisdiction in which the relevant UCC Collateral is situated or which
otherwise is applicable to the creation, perfection, the effect of perfection or
nonperfection, or the priority of the security interest granted herein or the
rights and remedies of Mortgagee under this Mortgage.

“UCC Collateral” has the meaning assigned to such term in Section 2.02.

ARTICLE II

GRANT OF LIEN AND INDEBTEDNESS SECURED

2.01 Grant of Liens. To secure payment of the Indebtedness and the performance
of the covenants and obligations herein contained, Mortgagor does by these
presents hereby GRANT, BARGAIN, SELL, ASSIGN, MORTGAGE, TRANSFER, WARRANT and
CONVEY with POWER OF SALE unto the Mortgagee, for the use and benefit of the
Mortgagee and the Secured Persons, all of Mortgagor’s rights, titles, interests
and estates, whether now owned or hereafter acquired, in and to all of the
following described real (immovable) and personal (movable) property, rights,
titles, interests and estates (collectively called the “Mortgaged Property”):

(a) The easements, rights-of-way, servitudes, permits, licenses, orders,
certificates, privileges, franchises, prescriptions and related instruments and
other rights, described on Exhibit A attached hereto and made a part hereof or
described in any instrument or document described on Exhibit A, and all rights
used in connection therewith or as a means of access thereto, and all tenements,
hereditaments and appurtenances in any manner belonging, relating or
appertaining thereto (collectively, the “Easements”).

 

3



--------------------------------------------------------------------------------

(b) All of the parcels of land, fee tracts, and real property identified on
Exhibit A (the “Land”) and all of the rights, titles and interests of every
nature whatsoever now owned or hereafter acquired by the Mortgagor in and to the
Land, including the privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the Land, and all right,
title and interest, if any, of Mortgagor in and to any streets (open or
proposed), ways, alleys, strips or gores of land adjoining the Land or any part
thereof.

(c) All buildings and other improvements now or hereafter located, placed,
situated or constructed on, in or under any real property included in or covered
by the Easements, the Land or the Subject Leases, including, without limitation,
any Gathering Systems which may be permanently affixed to such real property or
otherwise deemed to be improvements or part of the realty under the laws of the
state where the real property is located.

(d) All right, title and interest of Mortgagor in and to the Subject Leases
(including, without limitation, the leasehold estate and licenses created
thereunder) and all credits, deposits, options, privileges and rights of
Mortgagor under the Subject Leases (including all rights of use, occupancy and
enjoyment) and all of Mortgagor’s right, title and interest under any
amendments, supplements, extensions, renewals, restatements, replacements and
modifications of the Subject Leases, together with any right of Mortgagor to
reject or terminate, or to agree to or acquiesce in any rejection or termination
of the Subject Leases, whether made with respect to any election under Sections
363 or 365 of the Bankruptcy Code or under any similar law or right of any
nature, or otherwise.

(e) Any strips and gores within or adjoining any real property included in or
covered by the Easements or the Land, all rights of ingress and egress to and
from such real property, all easements, servitudes, rights-of-way, surface
leases, fee tracts and other surface rights affecting said Easements or Land or
any of the rights, estates, titles, claims or interests described in the
foregoing paragraphs (a) through (d) above, and all rights appertaining to the
use and enjoyment of said Easements, Land, rights, estates, titles, claims, and
interests, including, without limitation, lateral support, drainage, mineral,
water, oil and gas rights (the Easements, the Land, the Subject Leases and all
of the property and other rights, privileges, interests, titles, estates, and
claims described in Sections 2.01(a) through (e), whether now owned or hereafter
acquired, including pursuant to a right or option contained in the Subject
Leases or otherwise, are hereinafter collectively called the “Premises”);

 

4



--------------------------------------------------------------------------------

(f) All gathering, transportation or transmission systems and/or pipeline
systems, and all materials, equipment, and other property now or hereafter
located on the Premises or used or held for use, regardless of where the same
are located, in connection with, or otherwise related to such gathering systems
and/or pipeline systems and all equipment, including, but not limited to, all
pumps, pipes, pipe connectors, pipelines, gathering lines, flow lines, valves,
all gauges, meters, metering stations and other measuring equipment, regulators,
drips, absorbers, compressors, dehydrators, separators, heaters, extractors,
tubing, fuel lines, injector stations, facilities, plants, improvements,
fittings, furnishings, appliances, apparatuses, machinery, all gas processing,
treatment, storage, transportation, extraction, fractionation, exchange and/or
manufacturing facilities and units and other units, all gas, liquid product and
other storage tanks and tank batteries, liquid product truck loading terminals,
and other materials, assets, equipment, fixtures and other personal/movable
property now or hereafter located on or in (or, whether or not located thereon
or therein, used or held for use in connection with) the Premises or such
gathering systems or pipeline systems (all such property described in this
paragraph (f) is herein collectively called the “Gathering Systems”);

(g) All materials, supplies, equipment, apparatus and other items of personal
property now owned or hereafter acquired by Mortgagor and now or hereafter
attached to or installed on the Premises, including all water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements;

(h) All of Mortgagor’s right, title and interest, whether presently existing or
hereafter created or entered into and whether now owned or hereafter acquired,
in and to:

(i) all purchase, sale, gathering, processing, transportation, storage and other
contracts or agreements covering or otherwise relating to the ownership or
operation of the Premises and the Gathering Systems, and/or to the purchase,
sale or transportation of hydrocarbons or other goods, including crude oil,
natural gas, natural gas liquids condensate, refined products or asphalt
(collectively, the “Products”), or to the separation, treatment, stabilization
and/or processing of the same;

(ii) all right, title and interest of the Mortgagor in and to any and all leases
(in addition to the Subject Leases), contracts and other general intangibles
relating to the ownership or operation of the Premises and the Gathering
Systems, and all reserves, deferred payments, deposits, refunds and claims of
every kind, nature or character relating thereto; and

(iii) all rights, privileges and benefits under or arising out of any agreement
under which any of the Mortgaged Property, was acquired, including without
limitation any and all representations, warranties, or covenants and any and all
rights of indemnity or to rebate of the purchase price; all equipment leases,
maintenance agreements, electrical supply contracts, option agreements, and
other contracts and/or agreements, whether now existing or hereafter entered
into, which cover, affect, or otherwise relate the Premises and the Gathering
Systems, and/or any of the Mortgaged Property described above, or to the
purchase, sale, transportation, gathering, separation, treatment, stabilization,
dehydration, processing, delivery and/or redelivery of Products transported,
gathered, separated, treated, stabilized, dehydrated, processed, delivered
and/or redelivered by or in the Premises or the Gathering Systems (the
contractual rights, contracts and other agreements described in this subsection
(h) are herein sometimes collectively called the “Contracts”);

 

5



--------------------------------------------------------------------------------

(i) Any and all interests of the Mortgagor, as landlord or lessor, in all leases
and subleases of space, tenancies, franchise agreements, licenses, occupancy or
concession agreements now existing or hereafter entered into, whether or not of
record, relating in any manner to the Premises and/or the Gathering Systems, and
any and all amendments, modifications, supplements, replacements, extensions and
renewals of any thereof, whether now in effect or hereafter coming into effect
(“Leases”);

(j) All rents, issues, profits, revenue, royalties, income, proceeds, security
and other types of deposits and other benefits paid, payable or derived from the
Mortgaged Property, or arising from the operation thereof or from any of the
Leases or Contracts (herein sometimes collectively called the “Rents”); and

(k) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to any and all data, books and records related to the
Mortgaged Property, including, but not limited to, accounting records, files,
computer software, employee records, engineering drawings or plans, surveys,
site assessments, environmental reports, customer lists, production records,
laboratory and testing records, sales and administrative records, and any other
material or information relating to the ownership, maintenance, or operation of
the Mortgaged Property, and all books, files, records, magnetic media, computer
records and other forms of recording or obtaining access to such data.

(l) Any Property that may from time to time hereafter, by delivery or by writing
of any kind, be subjected to the Liens hereof by the Mortgagor or by anyone on
the Mortgagor’s behalf; and the Mortgagee is hereby authorized to receive the
same at any time as additional security hereunder.

(m) All rights, estates, powers and privileges appurtenant to the foregoing
rights, interests and properties.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee and to its
successors and assigns, forever to secure the full and timely payment of the
Indebtedness and to secure the performance of the covenants, agreements, and
obligations of the Mortgagor herein contained.

For the avoidance of doubt, it is the intent of the Mortgagor that all
properties, rights, titles, interests and estates of the nature set forth and
described in clauses (a) through (m) in this Section 2.01 which are located in,
under or which cover, concern or relate to any property, right, title, interest
and estate in the State of Oklahoma shall be subject to the Lien of this
Mortgage and thus be “Mortgaged Property” as such term is used in this Mortgage
even if (i) the properties, rights, titles, interests and estates set forth on
Exhibit A or Exhibit B shall be incorrectly described or (ii) a description of
all or a portion of such properties, rights, titles, interests and estates are
omitted or limited in any manner whatsoever.

 

6



--------------------------------------------------------------------------------

2.02 Grant of Security Interest. The Mortgagor hereby grants to the
Administrative Agent, for the benefit of the Secured Persons, a security
interest in and to all of the Mortgagor’s rights, titles and interests in and to
the following Property of the Mortgagor now owned or at any time hereafter
acquired by the Mortgagor or in which the Mortgagor now has or at any time in
the future may acquire any right, title or interest and whether now existing or
hereafter coming into existence (collectively, the “UCC Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Indebtedness:

(a) all Accounts;

(b) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(c) all Commercial Tort Claims;

(d) all Deposit Accounts, all Securities Accounts and all Commodity Accounts;

(e) all Documents;

(f) all General Intangibles (including, without limitation, rights in and under
any Payment Intangible, Swap Agreement or any Commodity Contract) and all rights
under insurance contracts and rights to insurance proceeds;

(g) all Hydrocarbons;

(h) all Instruments;

(i) all Goods (including, without limitation, all Inventory, all Equipment and
all Goods that are or are to become Fixtures related to the Land);

(j) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

(k) all Mortgaged Property;

(l) all books and records pertaining to the Mortgaged Property;

(m) all Fixtures;

(n) to the extent not otherwise included, any other property insofar as it
consists of personal property of any kind or character defined in and subject to
the UCC; and

(o) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

 

7



--------------------------------------------------------------------------------

2.03 Indebtedness Secured. This Mortgage is executed and delivered by Mortgagor
to secure and enforce the payment and performance of the following (the
“Indebtedness”):

(a) all Obligations, indebtedness, obligations and liabilities, whether now in
existence or hereafter arising, whether by acceleration or otherwise, of the
Mortgagor, arising out of or under the Credit Agreement, the Guarantee and
Collateral Agreement and each other Loan Document to which it is a party,
including, without limitation, all Obligations evidenced by those certain
promissory notes (if any are issued pursuant to the Credit Agreement) in the
aggregate principal amount of Two Hundred Million and 00/100 United States
Dollars (US $200,000,000.00) executed by the Mortgagor and payable to the
Lenders on or before August 10, 2023, and all other notes given in substitution
for the foregoing promissory notes, or in modification, renewal, rearrangement
or extension thereof, in whole or in part (such promissory notes, as from time
to time supplemented, amended or modified and all other notes given in
substitution therefor or in modification, renewal, rearrangement or extension
thereof, in whole or in part, being hereafter collectively called the “Notes”),
and with interest, collection and attorneys’ fees, all as provided therein;

(b) all Obligations, indebtedness, obligations and liabilities, whether now in
existence or hereafter arising, whether by acceleration or otherwise, in respect
of Letters of Credit issued pursuant to the Credit Agreement and all
reimbursement obligations in respect thereof;

(c) any sums which may be advanced or paid by the Mortgagee or the Lenders under
the terms hereof or of the Credit Agreement or other Loan Documents on account
of the failure of the Mortgagor to comply with the covenants of the Mortgagor
contained herein, or the failure of the Mortgagor, any Guarantor or other
obligor to comply with the covenants of the Mortgagor, such Guarantor or other
obligor contained in the Credit Agreement or any other Loan Documents; and all
other Indebtedness of the Mortgagor arising pursuant to the provisions of this
Mortgage, including penalties, indemnities, legal and other fees, charges and
expenses, and amounts advanced by and expenses incurred in order to preserve any
collateral or security interest, whether due after acceleration or otherwise;

(d) all additional loans or advances made by Mortgagee or the Lenders to or for
the benefit of the Mortgagor or any Subsidiary of the Mortgagor pursuant to the
Credit Agreement or any other Loan Document (it being contemplated that the
Lenders may lend additional sums to the Mortgagor or any Subsidiary of the
Mortgagor pursuant to the Credit Agreement from time to time, but shall not be
obligated to do so, and Mortgagor agrees that any such additional loans shall be
secured by this Mortgage);

(e) all Obligations, indebtedness, obligations and liabilities, whether now in
existence or hereafter, whether by acceleration or otherwise, of the Mortgagor
or any Subsidiary of the Mortgagor to any Secured Swap Party under any Secured
Swap Agreement, including, without limitation, any amounts payable in respect of
a liquidation of, an acceleration of obligations under, or an early termination
of, such Secured Swap Agreement, and any unpaid amounts owing in respect
thereof;

 

8



--------------------------------------------------------------------------------

(f) all present or future obligations, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired, of the
Mortgagor or any of its Subsidiaries to any Secured Cash Management Provider
under any Secured Cash Management Agreement;

(g) all other obligations and liabilities of the Mortgagor and the Guarantors to
the Secured Persons, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Secured Documents, in each case, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Secured Persons that are required to be paid by the Mortgagor, any Guarantor or
any other Subsidiary pursuant to the terms of any of the Secured Documents);

(h) all interest (including, without limitation, interest accruing at any
post-default rate (including the Post-Default Rate) and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) in respect of all of the
Indebtedness and all costs of collection and attorneys’ fees, all as provided
herein and in the other Secured Documents; and

(i) any and all renewals, modifications, substitutions, rearrangements or
extensions of any of the foregoing, whether in whole or in part.

2.04 Fixture Filing. Without in any manner limiting the generality of any of the
other provisions of this Mortgage (i) some portions of the goods described or to
which reference is made herein are or are to become Fixtures on the land
described or to which reference is made herein or on attached Exhibit A or
Exhibit B; (ii) this Mortgage is to be filed of record in the real estate
records as a financing statement; and (iii) the record owner of the real estate
or interests in the real estate or immovable property comprised of the Mortgaged
Property is as set forth in Section 7.11.

2.05 Pro Rata Benefit. This Mortgage is executed and granted for the pro rata
benefit and security of the Secured Persons and any and all future holders of an
interest in the Indebtedness and the interest thereon for so long as same
remains unpaid and thereafter until the Release Date; it being understood and
agreed that possession of any Note (or any replacements of any said Note) at any
time by the Mortgagor shall not in any manner extinguish the Indebtedness, such
Notes or this Mortgage securing payment thereof, and the Mortgagor shall have
the right to issue and reissue any of the Notes from time to time as its
interest or as convenience may require, without in any manner extinguishing or
affecting the Indebtedness, the obligations under any of the Notes, or the
security of this Mortgage.

 

9



--------------------------------------------------------------------------------

ARTICLE III

ASSIGNMENT OF RENTS AND LEASES

3.01 Assignment. As additional security hereunder, Mortgagor has absolutely and
unconditionally granted, assigned, transferred and conveyed, and does hereby
absolutely and unconditionally grant, assign, transfer and convey unto
Mortgagee, for its benefit and the benefit of the other Secured Persons and
other holders of the Indebtedness, all of the Mortgagor’s estate, right, title,
interest, claim and demand, as landlord or lessor, under any and all of the
Leases and Rents, together with the immediate and continuing right to collect
and receive such Rents. Mortgagor directs and instructs any and all payors of
Rents to pay to Mortgagee all of the Rents until such time as such payors have
been furnished with evidence that the Release Date has occurred. Mortgagor
agrees that no payors of Rents shall have any responsibility for the application
of any funds paid to Mortgagee. While the above assignment is an absolute
assignment and not an assignment for additional security only, the Mortgagee
hereby grants to the Mortgagor a license to collect and apply the Rents and to
enforce the obligations of tenants and other counterparties under the Leases.
Immediately upon the occurrence of and during the continuance of any Event of
Default, but subject to the provisions of the Credit Agreement, the license
granted in the immediately preceding sentence shall automatically cease and
terminate upon such Event of Default and for so long as the same continues.
Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfers and other instruments as may be required or desired by
Mortgagee or any party in order to have said proceeds and revenues so paid to
Mortgagee. Mortgagee is fully authorized to receive and receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of Mortgagor or Mortgagee for the account of Mortgagor received
from or in connection with said revenues or proceeds and to hold the proceeds
thereof in a bank account as additional collateral securing the Indebtedness;
and to execute transfer orders in the name of Mortgagor, or otherwise, with
warranties binding Mortgagor. All proceeds received by Mortgagee pursuant to
this grant and assignment shall be applied as provided in Section 5.16.
Mortgagee shall not be liable for any delay, neglect or failure to effect
collection of any proceeds or to take any other action in connection therewith
or hereunder; but Mortgagee shall have the right, at its election, in the name
of Mortgagor or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to collect such funds and to
protect the interests of Mortgagee and/or Mortgagor, with all costs, expenses
and attorneys’ fees incurred in connection therewith being paid by Mortgagor.
Mortgagor hereby appoints Mortgagee as its attorney-in-fact to pursue any and
all rights of Mortgagor to liens on and security interests in the Rents. The
power of attorney granted to Mortgagee in this Section 3.01, being coupled with
an interest, shall be irrevocable so long as the Indebtedness or any part
thereof remains unpaid. Until such time as an Event of Default has occurred and
is continuing, but subject to the provisions of the Credit Agreement, Mortgagee
hereby grants to Mortgagor a license to collect and apply the Rents and to
enforce the obligations of tenants and other counterparties under the Leases,
which license shall automatically terminate upon such Event of Default and for
so long as the same continues.

3.02 No Modification of Payment Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of the Mortgagor to make prompt payment
of all principal and interest owing on the Indebtedness when and as the same
become due regardless of whether the Rents herein assigned are sufficient to pay
the same and the rights provided in accordance with the foregoing assignment
provision shall be cumulative of all other security of any and every character
now or hereafter existing to secure payment of the Indebtedness.

 

10



--------------------------------------------------------------------------------

3.03 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has
taken all actions necessary to obtain, and that upon recordation of this
Mortgage in each county in which the Mortgaged Property is located, Mortgagee
shall have, to the extent permitted under applicable law, a valid and fully
perfected, first priority, present assignment of the Rents. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage, Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and to the extent permitted under applicable law, all
third parties, including, without limitation, any subsequently appointed trustee
in any case under the Bankruptcy Code, without the necessity of commencing a
foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

3.04 Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of Section 552(b)
of the Bankruptcy Code, (b) the security interest created by this Mortgage
extends to property of Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents and (c) such security interest shall
extend to all Rents acquired by the estate after the commencement of any case in
bankruptcy.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Mortgagor hereby represents, warrants and covenants as follows:

4.01 Title. The Mortgagor has good and defensible title to and is possessed of
the Mortgaged Property and has good title to the UCC Collateral. The Collateral
is free of all Liens except Permitted Encumbrances.

4.02 Defend Title. This Mortgage is, and always will be kept, a direct first
priority Lien upon the Collateral; provided that Permitted Encumbrances may
exist as provided in the Credit Agreement, but no intent to subordinate the
priority of the Liens created hereby is intended or inferred by such existence.
The Mortgagor will not create or suffer to be created or permit to exist any
Lien, security interest or charge prior or junior to or on a parity with the
Lien of this Mortgage upon the Collateral or any part thereof other than such
Permitted Encumbrances. The Mortgagor will warrant and defend the title to the
Collateral, subject to the Permitted Encumbrances, against the claims and
demands of all other Persons whomsoever and will maintain and preserve the Lien
created hereby (and its priority) until the Release Date. If (i) an adverse
claim is made against or a cloud develops upon the title to any part of the
Collateral other than a Permitted Encumbrance or (ii) any Person, including the
holder of a Permitted Encumbrance, shall challenge the priority or validity of
the Liens created by this Mortgage, then the Mortgagor agrees to immediately
defend against such adverse claim, take appropriate action to remove such cloud
or subordinate such Permitted Encumbrance, in each case, at the Mortgagor’s sole
cost and expense. The Mortgagor further agrees that the Mortgagee may take such
other action as it reasonably deems advisable to

 

11



--------------------------------------------------------------------------------

protect and preserve its interests in the Collateral, and in such event the
Mortgagor will indemnify the Mortgagee against any and all cost, attorneys’ fees
and other expenses which it may incur in defending against any such adverse
claim or taking action to remove any such cloud.

4.03 Not a Foreign Person. Mortgagor is not a “foreign person” within the
meaning of the Code, Sections 1445 and 7701 (i.e., Mortgagor is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and any regulations
promulgated thereunder).

4.04 Power to Create Lien and Security. Mortgagor has full power and lawful
authority to grant, bargain, sell, assign, transfer, mortgage and convey a Lien
on all of the Collateral in the manner and form herein provided. No
authorization, approval, consent or waiver of any lessor, sublessor,
Governmental Authority or other Person or Persons whomsoever is required in
connection with the execution and delivery by Mortgagor of this Mortgage except
to the extent the approval or consent of the Department of the Interior, United
States of America or any of its agencies or similar Governmental Authority, as
the case may be, is required by applicable law or regulation to the transfer or
assignment of an interest in any of the Mortgaged Property.

4.05 Leases and Contracts; Performance of Obligations. All Contracts, Easements,
Subject Leases, Leases, and other agreements and leases forming a part of the
Mortgaged Property are in full force and effect, and Mortgagor agrees to so
maintain them in full force and effect. All rents, royalties and other payments
due and payable by Mortgagor under the provisions of such Contracts, Easements,
Subject Leases, Leases, and other agreements and leases, or otherwise attendant
to the ownership or operation of the Mortgaged Property by Mortgagor, have been,
and will continue to be, properly and timely paid. Mortgagor is not in default
with respect to Mortgagor’s obligations (and Mortgagor is not aware of any
default by any third party with respect to such third party’s obligations) under
such Contracts, Easements, Subject Leases, Leases, or other agreements or
leases, or otherwise attendant to the ownership or operation of any part of the
Mortgaged Property and Mortgagor will fulfill all such obligations coming due in
the future.

4.06 Operation of Mortgaged Property. The Mortgaged Property is being, and
hereafter will be, maintained and operated in a good and workmanlike manner, in
accordance with the standard of care typical in the industry and in conformity
in all material respects with all any applicable Governmental Requirements, all
rules, regulations and orders of all duly constituted authorities having
jurisdiction, and in conformity with all Contracts, Easements and other
agreements and leases forming a part of the Mortgaged Property. Mortgagor has,
and will have in the future, all governmental licenses and permits necessary or
appropriate to own and operate any Mortgaged Property.

4.07 Abandon, Sales. Mortgagor will not sell, lease, assign, transfer or
otherwise dispose or abandon any of the Collateral except as permitted by the
Credit Agreement.

 

12



--------------------------------------------------------------------------------

4.08 Failure to Perform. Mortgagor agrees that if it fails to perform any act or
to take any action which Mortgagor is required to perform or take hereunder or
pay any money which Mortgagor is required to pay hereunder, the Mortgagee, in
Mortgagor’s name or its or their own name, may, but shall not be obligated to,
perform or cause to perform such act or take such action or pay such money, and
any expenses so incurred by either of them and any money so paid by either of
them shall be a demand obligation owing by Mortgagor to Mortgagee, and the
Mortgagee, upon making such payment, shall be subrogated to all of the rights of
the Person receiving such payment. Each amount due and owing by Mortgagor to the
Mortgagee pursuant to this Mortgage shall bear interest from the date of such
expenditure or payment to such Person until paid at the Post-Default Rate, and
all such amounts together with such interest thereon shall be a part of the
Indebtedness.

4.09 Maintenance of Rights of Way, Easements and Licenses. Mortgagor shall
maintain all material rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements and franchises necessary for the use of the
Mortgaged Property except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Mortgagor will not, without the
prior written consent of Mortgagee, consent to any public restriction (including
any zoning ordinance) or private restriction as to the use of the Mortgaged
Property, except for any Permitted Encumbrances existing as of the date hereof
and except where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. Mortgagor shall comply with all restrictive
covenants affecting the Mortgaged Property, and all zoning ordinances and other
public or private restrictions as to the use of the Mortgaged Property (except,
in each case, where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect).

4.10 Compliance with Laws. Mortgagor shall comply with all laws in accordance
with Section 8.09 of the Credit Agreement.

4.11 Maintenance of Property. Mortgagor shall maintain the Mortgaged Property in
accordance with Section 8.06 of the Credit Agreement.

4.12 Payment of Taxes. Mortgagor shall pay all tax liabilities in accordance
with Section 8.04 of the Credit Agreement.

4.13 Insurance. Mortgagor shall maintain insurance in accordance with
Section 8.07 of the Credit Agreement.

4.14 Subject Leases. Mortgagor agrees that the representations and warranties
set forth in Section 7.16 of the Credit Agreement as they relate to the Subject
Leases are true and correct, and that Mortgagor is not in material default under
any of the terms of the Subject Leases and there are no circumstances which,
with the passage of time or the giving of notice or both, would constitute a
material event of default under the Subject Leases.

4.15 Estoppel. Mortgagor shall request and use commercially reasonable efforts
to furnish to Mortgagee, from time to time upon receipt of reasonable notice
from Mortgagee, in form and substance reasonably satisfactory to Mortgagee, an
estoppel certificate from the lessor under the Subject Leases with respect to
such Subject Leases, which estoppel shall certify at a minimum that such Subject
Leases are in full force and effect and the dates to which the ground rent and
other charges, if any, have been paid in advance, and stating whether or not
Mortgagor is in default in the performance of any covenant, agreement or
condition contained in the Subject Leases and if so, specifying each such
default.

 

13



--------------------------------------------------------------------------------

ARTICLE V

RIGHTS AND REMEDIES

5.01 Event of Default. An “Event of Default” under the Credit Agreement shall be
an Event of Default under this Mortgage.

5.02 Foreclosure and Sale. (a) If an Event of Default shall occur and be
continuing, Mortgagee shall have the right and option to proceed with
foreclosure and to sell, to the extent permitted by law, all or any portion of
the Mortgaged Property at one or more sales, as an entirety or in parcels, at
such place or places and otherwise in such manner and upon such notice as may be
required by law, or, in the absence of any such requirement, as the Mortgagee
may deem appropriate, and to make conveyance to the purchaser or purchasers.
Where the Mortgaged Property is situated in more than one jurisdiction, notice
as above provided shall be posted and filed in all such jurisdictions (if such
notices are required by law), and all such Mortgaged Property may be sold in any
such jurisdiction and any such notice shall designate the jurisdiction where
such Mortgaged Property is to be sold. Nothing contained in this Section 5.02
shall be construed so as to limit in any way Mortgagee’s rights to sell the
Mortgaged Property, or any portion thereof, by private sale if, and to the
extent that, such private sale is permitted under the laws of the applicable
jurisdiction or by public or private sale after entry of a judgment by any court
of competent jurisdiction so ordering. Mortgagor hereby irrevocably appoints the
Mortgagee with full power of substitution to be the attorney-in-fact of
Mortgagor and in the name and on behalf of Mortgagor to execute and deliver any
deeds, transfers, conveyances, assignments, assurances and notices which
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which Mortgagor ought to do and perform under the covenants herein
contained and generally, to use the name of Mortgagor in the exercise of all or
any of the powers hereby conferred on the Mortgagee; provided that the Mortgagee
shall not exercise such power unless an Event of Default has occurred and is
continuing. At any such sale: (i) whether made under the power herein contained
or any other legal enactment, or by virtue of any judicial proceedings or any
other legal right, remedy or recourse, it shall not be necessary for the
Mortgagee to have physically present, or to have constructive possession of, the
Mortgaged Property (Mortgagor hereby covenanting and agreeing to deliver to the
Mortgagee any portion of the Mortgaged Property not actually or constructively
possessed by the Mortgagee immediately upon demand by the Mortgagee) and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale, (ii) each instrument of conveyance executed
by the Mortgagee shall contain a general warranty of title, binding upon
Mortgagor and its successors and assigns, (iii) each and every recital contained
in any instrument of conveyance made by the Mortgagee shall conclusively
establish the truth and accuracy of the matters recited therein, including,
without limitation, nonpayment of the Indebtedness, advertisement and conduct of
such sale in the manner provided herein and otherwise by law and appointment of
any successor Mortgagee hereunder, (iv) any and all prerequisites to the
validity thereof shall be conclusively presumed to have been performed, (v) the
receipt of the Mortgagee or of such other Person making the sale shall be a
sufficient discharge to the purchaser or purchasers for its purchase money and
no such purchaser or purchasers, or its assigns or personal representatives,
shall thereafter

 

14



--------------------------------------------------------------------------------

be obligated to see to the application of such purchase money, or be in any way
answerable for any loss, misapplication or nonapplication thereof, (vi) to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against any and
all other Persons claiming or to claim the property sold or any part thereof,
by, through or under Mortgagor, and (vii) to the extent and under such
circumstances as are permitted by law, Mortgagee may be a purchaser at any such
sale, and shall have the right, after paying or accounting for all costs of said
sale or sales, to credit the amount of the bid upon the amount of the
Indebtedness (in the order of priority set forth in Section 5.16 hereof) in lieu
of cash payment.

(b) If an Event of Default shall occur and be continuing, then (i) the Mortgagee
shall be entitled to all of the rights, powers and remedies afforded a secured
party by the UCC with reference to the UCC Collateral and (ii) the Mortgagee may
proceed as to any Collateral in accordance with the rights and remedies granted
under this Mortgage or applicable law in respect of the Collateral. Such rights,
powers and remedies shall be cumulative and in addition to those granted to the
Mortgagee under any other provision of this Mortgage or under any other Secured
Document. Written notice mailed to the Mortgagor as provided herein at least ten
(10) days prior to the date of public sale of any part of the Collateral which
is personal property subject to the provisions of the UCC, or prior to the date
after which private sale of any such part of the Collateral will be made, shall
constitute reasonable notice.

5.03 Substitute Agents. The Mortgagee may appoint or delegate any one or more
Persons as agent to perform any act or acts necessary or incident to any sale
held by the Mortgagee, including the posting of notices and the conduct of sale,
but in the name and on behalf of the Mortgagee. If the Mortgagee shall have
given notice of sale hereunder, any successor or substitute mortgagee agent
thereafter appointed may complete the sale and the conveyance of the property
pursuant thereto as if such notice had been given by the successor or substitute
mortgagee agent conducting the sale.

5.04 Power of Sale. Upon the occurrence of any Event of Default, or at any time
thereafter, Mortgagee shall have the right and power to sell (and Mortgagor
hereby grants to and confers upon Mortgagee the right and power to sell) that
portion of the Mortgaged Property constituting real property under the laws of
the State of Oklahoma in accordance with the procedures set forth in the
Oklahoma Power of Sale Mortgage Foreclosure Act, 46 Okla. Stat. §§ 40-49, as
amended and in effect from time to time (the “POS Act”), and other applicable
law. If no cure is effected within the statutory time limits specified in the
POS Act, Mortgagee may accelerate the Obligations without further notice (the
aforementioned statutory cure period shall run concurrently with any contractual
provision for notice and/or cure period before acceleration of debt) and may
then proceed in the manner and subject to the conditions of the POS Act to send
to Mortgagor and other necessary parties a Notice of Sale and to sell and convey
the Mortgaged Property in accordance with the POS Act. The sale shall be made at
one or more sales, as an entirety or in parcels, upon such notice, at such time
and places, subject to all conditions and with the proceeds thereof to be
applied all as provided in the POS Act. No action of Mortgagee based upon the
provisions contained herein or contained in the POS Act, including, without
limitation, the giving of the Notice of Intent to Foreclose by Power of Sale or
the Notice of Sale, shall constitute an election of remedies which would
preclude Mortgagee from pursuing judicial foreclosure before or at any time
after commencement of the power of sale foreclosure procedure.

 

15



--------------------------------------------------------------------------------

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

5.05 Judicial Foreclosure; Receivership. If any of the Indebtedness shall become
due and payable and shall not be promptly paid, the Mortgagee shall have the
right and power to proceed by a suit or suits in equity or at law, whether for
the specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure hereunder
or for the sale of the Collateral under the judgment or decree of any court or
courts of competent jurisdiction, or for the appointment of a receiver pending
any foreclosure hereunder or the sale of the Collateral under the order of a
court or courts of competent jurisdiction or under executory or other legal
process, or for the enforcement of any other appropriate legal or equitable
remedy. Any money advanced by the Mortgagee in connection with any such
receivership shall be a demand obligation (which obligation the Mortgagor hereby
expressly promises to pay) owing by the Mortgagor to the Mortgagee and shall
bear interest from the date of making such advance by the Mortgagee until paid
at the Post-Default Rate.

5.06 Foreclosure for Installments. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall also have the option to
proceed with foreclosure in satisfaction of any installments of the Indebtedness
which have not been paid when due through the courts or by proceeding with
foreclosure in satisfaction of the matured but unpaid portion of the
Indebtedness as if under a full foreclosure, conducting the sale as herein
provided and without declaring the entire principal balance and accrued interest
due; such sale may be made subject to the unmatured portion of the Indebtedness,
and any such sale shall not in any manner affect the unmatured portion of the
Indebtedness, but as to such unmatured portion of the Indebtedness this Mortgage
shall remain in full force and effect just as though no sale had been made
hereunder. It is further agreed that several sales may be made hereunder without
exhausting the right of sale for any unmatured part of the Indebtedness, it
being the purpose hereof to provide for a foreclosure and sale of the security
for any matured portion of the Indebtedness without exhausting the power to
foreclose and sell the Mortgaged Property for any subsequently maturing portion
of the Indebtedness.

5.07 Separate Sales. The Collateral may be sold in one or more parcels and to
the extent permitted by applicable law in such manner and order as the
Mortgagee, in their sole discretion, may elect, it being expressly understood
and agreed that the right of sale arising out of any Event of Default shall not
be exhausted by any one or more sales.

5.08 Possession of Collateral. Mortgagor agrees to the full extent permitted by
applicable that, in case one or more of the Events of Default shall have
occurred and be continuing, then the Mortgagee shall have the right and power to
enter into and upon and take possession of all or any part of the Collateral in
the possession of Mortgagor, its successors or assigns, or its agents or
servants,

 

16



--------------------------------------------------------------------------------

and may exclude Mortgagor, its successors or assigns, and all Persons claiming
under Mortgagor, and its agents or servants wholly or partly therefrom; and,
holding the same, Mortgagee may use, lease, administer, manage, operate and
control the Collateral and conduct the business thereof to the same extent as
Mortgagor, its successors or assigns, might at the time do and may exercise all
rights and powers of Mortgagor, in the name, place and stead of Mortgagor, or
otherwise as Mortgagee shall deem best. All costs, expenses and liabilities of
every character incurred by the Mortgagee in administering, managing, operating,
and controlling the Mortgaged Property shall constitute a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Mortgagee and shall bear interest from date of expenditure until paid at the
Post-Default Rate, all of which shall constitute a portion of the Indebtedness.

5.09 Occupancy After Foreclosure. In the event there is a foreclosure sale
hereunder and at the time of such sale Mortgagor or Mortgagor’s heirs, devisees,
representatives, successors or assigns or any other Person claiming any interest
in the Collateral by, through or under Mortgagor, are occupying or using the
Mortgaged Property or any part thereof, each and all shall immediately become
the tenant of the purchaser at such sale, which tenancy shall be a tenancy from
day to day, terminable at the will of either the landlord or tenant, or at a
reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; to the extent permitted by applicable
law, the purchaser at such sale shall, notwithstanding any language herein
apparently to the contrary, have the sole option to demand immediate possession
following the sale or to permit the occupants to remain as tenants at will. In
the event the tenant fails to surrender possession of said property upon demand,
the purchaser shall be entitled to institute and maintain a summary action for
possession of the Mortgaged Property (such as an action for forcible entry and
detainer) in any court having jurisdiction.

5.10 Remedies Cumulative, Concurrent and Nonexclusive. Every right, power,
privilege and remedy herein given to the Mortgagee shall be cumulative and in
addition to every other right, power, privilege and remedy herein specifically
given or now or hereafter existing in equity, at law or by statute (including
specifically those granted by the UCC and applicable to the Collateral or any
portion thereof). Each and every right, power, privilege and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and so often and in such order as may be deemed expedient by the Mortgagee,
and the exercise, or the beginning of the exercise, or the abandonment, of any
such right, power, privilege or remedy shall not be deemed a waiver of the right
to exercise, at the same time or thereafter any other right, power, privilege or
remedy. No delay or omission by the Mortgagee or any other Secured Person in the
exercise of any right, power, privilege or remedy shall impair any such right,
power, privilege or remedy or operate as a waiver thereof or of any other right,
power, privilege or remedy then or thereafter existing.

5.11 No Release of Obligations. Neither Mortgagor nor any other Person hereafter
obligated for payment of all or any part of the Indebtedness shall be relieved
of such obligation by reason of (a) the failure of the Mortgagee to comply with
any request of Mortgagor or of any Person so obligated to foreclose the Lien of
this Mortgage or to enforce any provision hereunder or under the Credit
Agreement or any other Secured Document; (b) the release, regardless of
consideration, of the Mortgaged Property or any portion thereof or interest
therein or the addition of any other property to the Mortgaged Property; (c) any
agreement or stipulation between any

 

17



--------------------------------------------------------------------------------

subsequent owner of the Mortgaged Property and Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of this Mortgage without
first having obtained the consent of, given notice to or paid any consideration
to the Mortgagor, any Guarantor or such other Person, and in such event the
Mortgagor, any Guarantor and all such other Persons shall continue to be liable
to make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by Mortgagee; or
(d) by any other act or occurrence save and except upon the occurrence of the
Release Date.

5.12 Release of and Resort to Collateral. Mortgagee may release, regardless of
consideration, any part of the Collateral without, as to the remainder, in any
way impairing, affecting, subordinating or releasing the Lien created in or
evidenced by this Mortgage or its stature as a first and prior Lien in and to
the Collateral, and without in any way releasing or diminishing the liability of
any Person liable for the repayment of the Indebtedness. For payment of the
Indebtedness, Mortgagee may resort to any other security therefor held by the
Mortgagee in such order and manner as Mortgagee may elect.

5.13 Sales Acknowledgment. Any and all statements of fact or other recitals made
in any deed or deeds, or other instruments of transfer, given in connection with
a sale as to nonpayment of the Indebtedness or as to the occurrence of any Event
of Default, or as to the Mortgagee’s having declared all of the Indebtedness to
be due and payable, or as to the request to sell, or as to notice of time, place
and terms of sale and the Mortgaged Property to be sold having been duly given,
or as to any other act or thing having been duly done, shall be taken as prima
facie evidence of the truth of the facts so stated and recited. With respect to
any sale held in foreclosure of the Liens covered hereby, it shall not be
necessary for the Mortgagee, any public officer acting under execution or order
of the court or any other Person, to have physically present or constructively
in his/her or its possession either at the time of or prior to such sale, the
Mortgaged Property or any part thereof.

5.14 Waiver of Redemption, Notice and Marshalling of Assets, Etc. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefits that might accrue to Mortgagor by virtue of any
present or future moratorium law or other law exempting the Collateral from
attachment, levy or sale on execution or providing for any stay of execution,
exemption from civil process, redemption or extension of time for payment;
(b) all notices of any Event of Default or of Mortgagee’s or any other Secured
Person’s intention to accelerate maturity of the Indebtedness or of Mortgagee’s
election to exercise or its actual exercise of any right, remedy or recourse
provided for hereunder or under the Secured Documents or available at law; and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation. If any law referred to in this Mortgage and now in force, of which
Mortgagor or its successor or successors might take advantage despite the
provisions hereof, shall hereafter be repealed or cease to be in force, such law
shall thereafter be deemed not to constitute any part of the contract herein
contained or to preclude the operation or application of the provisions hereof.
If the laws of any state which provides for a redemption period do not permit
the redemption period to be waived, the redemption period shall be specifically
reduced to the minimum amount of time allowable by statute. The foregoing
notwithstanding, appraisement of the Mortgaged Property is hereby waived, or
not, at the option of Mortgagee, which option Mortgagee shall exercise at or
prior to the time judgment is rendered in any judicial foreclosure.

 

18



--------------------------------------------------------------------------------

5.15 Discontinuance of Proceedings. If the Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted hereunder or under any Secured
Document and shall thereafter elect to discontinue or abandon same for any
reason, Mortgagee shall have the unqualified right so to do and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Indebtedness, this Mortgage, the Credit Agreement, the other
Secured Documents, the Collateral and otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.

5.16 Application of Proceeds. The proceeds of any sale of the Collateral or any
part thereof and all other monies received by the Mortgagee in any proceedings
for the enforcement hereof or otherwise, whose application has not elsewhere
herein been specifically provided for, shall be applied:

(a) First, to the payment of all expenses incurred by Mortgagee incident to the
enforcement of this Mortgage, the Credit Agreement, any other Secured Document
or any of the Indebtedness (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and court costs, compensation of
agents and employees and legal fees), and to the payment of all other charges,
expenses, liabilities and advances incurred or made by Mortgagee under this
Mortgage or in executing any power hereunder; and

(b) Second, as set forth in Section 10.02(c) of the Credit Agreement.

5.17 Indemnity. The Indemnified Parties shall not be liable, in connection with
any action taken, for any loss sustained by the Mortgagor resulting from an
assertion that the Mortgagee has received funds from the production of
Hydrocarbons claimed by third persons or any act or omission of any Indemnified
Party in administering, managing, operating or controlling the Mortgaged
Property INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF AN
INDEMNIFIED PARTY unless such loss is caused by the willful misconduct or gross
negligence of the Indemnified Party seeking indemnity. No Indemnified Party will
be obligated to perform or discharge any obligation, duty or liability of the
Mortgagor. The Mortgagor shall and does hereby agree to indemnify each
Indemnified Party for, and to hold each Indemnified Party harmless from, any and
all liability, loss or damage which may or might be incurred by any Indemnified
Party by reason of this Mortgage or the exercise of rights or remedies
hereunder. If any Indemnified Party shall make any expenditure on account of any
such liability, loss or damage, the amount thereof, including costs, expenses
and reasonable attorneys’ fees, shall be a demand obligation (which obligation
the Mortgagor hereby expressly promises to pay) owing by the Mortgagor to such
Indemnified Party and shall bear interest from the date expended until paid at
the Post-Default Rate. To the extent permitted by applicable law, the Mortgagor
hereby assents to, ratifies and confirms any and all actions of each Indemnified
Party with respect to the Mortgaged Property taken under and in compliance with
the terms of this Mortgage. The liabilities of the Mortgagor as set forth in
this Section 5.17 shall survive the termination of this Mortgage.

 

19



--------------------------------------------------------------------------------

5.18 Rights Under Oklahoma Oil and Gas Owner’s Lien Act. Mortgagor hereby
grants, sells, assigns and sets over unto Mortgagee during the term hereof all
of Mortgagor’s rights and interests pursuant to the provisions of the Oil and
Gas Owners’ Lien Act of 2010 (52 Okla. Stat. §§ 549.1-549.12 (the “Owners’ Lien
Act”)), hereby vesting in Mortgagee all of Mortgagor’s rights as an interest
owner to the continuing security interest in and lien upon the oil or gas
severed or the proceeds of sale. Mortgagee may, at its option, file the verified
notice of lien in order to perfect such lien, but shall not be obligated to make
such filing and shall not be held liable to the Mortgagor for any act or
omission pursuant to the Owners’ Lien Act.

ARTICLE VI

[RESERVED]

ARTICLE VII

MISCELLANEOUS

7.01 Instrument Construed as Mortgage, Etc. This Mortgage may be foreclosed at
the option of Mortgagee as to any or all such portions of the Collateral in any
manner permitted by the laws of the jurisdiction in which such portions of the
Mortgaged Property is situated. This Mortgage may be construed as a mortgage,
deed of trust, chattel mortgage, conveyance, assignment, security agreement,
fixture filing, pledge, financing statement, hypothecation or contract, or any
one or more of them, in order fully to effectuate the Lien hereof and the
purposes and agreements herein set forth.

7.02 Release of Mortgage.

(a) Upon the Release Date, the Mortgagee shall promptly cause satisfaction,
termination, release, reassignment and discharge of this Mortgage to be entered
upon the record at the expense of the Mortgagor and shall execute and deliver or
cause to be executed and delivered such instruments of satisfaction,
termination, release, reassignment and discharge as may be appropriate.
Otherwise, this Mortgage shall remain and continue in full force and effect.

(b) If any of the Mortgaged Property shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Credit Agreement,
then the Mortgagee, at the request and sole expense of the Mortgagor, shall
promptly execute and deliver to the Mortgagor all releases, re-conveyances or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on the Mortgaged Property.

7.03 Severability. If any provision hereof is invalid or unenforceable in any
jurisdiction, the other provisions hereof shall remain in full force and effect
in such jurisdiction and the remaining provisions hereof shall be liberally
construed in favor of Mortgagee and the other Secured Persons in order to
effectuate the provisions hereof, and the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

7.04 Successors and Assigns of Parties. The terms used to designate Mortgagee
and Mortgagor shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such Persons.

 

20



--------------------------------------------------------------------------------

7.05 Satisfaction of Prior Encumbrance. To the extent that proceeds of the
Credit Agreement are used to pay indebtedness secured by any outstanding Lien,
security interest, charge or prior encumbrance against the Mortgaged Property,
such proceeds have been advanced at Mortgagor’s request, and Mortgagee and the
Lenders shall be subrogated to any and all rights and Liens owned by any owner
or holder of such outstanding Liens, security interests, charges or
encumbrances, irrespective of whether said Liens are or have been released, and
it is expressly understood that, in consideration of the payment of such other
indebtedness, Mortgagor hereby waives and releases all demands and causes of
action for offsets and payments to, upon and in connection with the said
indebtedness. This Mortgage is made with full substitution and subrogation of
the Mortgagee and its successor and assigns in and to all covenants and
warranties by others heretofore given or made in respect of the Mortgaged
Property or any part thereof.

7.06 Application of Payments to Certain Obligations. If any part of the
Indebtedness cannot be lawfully secured by this Mortgage or if any part of the
Collateral cannot be lawfully subject to the Lien hereof to the full extent of
the Indebtedness, then all payments made shall be applied on said Indebtedness
first in discharge of that portion thereof which is not secured by this
Mortgage.

7.07 Nature of Covenants. The covenants and agreements herein contained shall
constitute covenants running with the land and interests covered or affected
hereby and shall be binding upon the heirs, legal representatives, successors
and assigns of the parties hereto.

7.08 Notices. All notices, requests, consents, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed
sufficiently given or furnished if delivered by registered or certified United
States mail, postage prepaid, or by personal service (including express or
courier service) at the addresses specified in Section 7.11 (unless changed by
similar notice in writing given by the particular party whose address is to be
changed). Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery at the
address and in the manner provided herein, upon receipt; provided that, service
of notice as required by the laws of any state in which portions of the
Mortgaged Property may be situated shall for all purposes be deemed appropriate
and sufficient with the giving of such notice.

7.09 Counterparts. This Mortgage is being executed in several counterparts, all
of which are identical, except that to facilitate recordation, if the Mortgaged
Property is situated in more than one county, descriptions of only those
portions of the Mortgaged Property located in the county in which a particular
counterpart is recorded may be attached as Exhibit A or Exhibit B to such
counterpart. Each of such counterparts shall for all purposes be deemed to be an
original and all such counterparts shall together constitute but one and the
same instrument. This Mortgage and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

7.10 Governing Law. This Mortgage shall be construed under and governed by the
laws of the State of Oklahoma.

 

21



--------------------------------------------------------------------------------

7.11 Financing Statement; Fixture Filing. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all Fixtures
included within the Mortgaged Property and is to be filed or filed for record in
the real estate records, mortgage records or other appropriate records of each
jurisdiction where any part of the Mortgaged Property (including said Fixtures)
are situated. In addition, Mortgagor hereby grants permission to and authorizes
Mortgagee, its counsel or its representatives, at any time and from time to
time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Mortgaged Property without the signature of the Mortgagee in such
form and in such offices as the Mortgagee reasonably determines appropriate to
perfect the security interests of the Mortgagee under this Mortgage. The
Mortgagor also authorizes the Mortgagee, its counsel or its representative, at
any time and from time to time, to file or record such financing statements that
describe the collateral covered thereby as “all assets of the Mortgagor”, “all
personal property of the Mortgagor” or words of similar effect. The Mortgagor
shall pay all costs of filing such instruments. In that regard, the following
information is provided:

 

Name and Address of    Secured Party:    Royal Bank of Canada   

Royal Bank Plaza, 200 Bay Street

12th Floor, South Tower

   Toronto, Ontario M5J 2W7    Attention: Manager, Agency Services   

Facsimile: (416) 842-4023

 

with a copy (which shall not constitute notice) to:

  

Royal Bank of Canada

2800 Post Oak Boulevard

   Suite 3900    Houston, Texas 77056    Attn: Don McKinnerney    Email:
Don.McKinnerney@rbccm.com    And:   

Paul Hastings LLP

600 Travis St., Suite 5800

   Attention: Patty Wrench, Paralegal    Telephone: (713) 860-7341    Email:
patriciawrench@paulhastings.com Name and Address of    Debtor:    Blue Mountain
Midstream, LLC    600 Travis Street, Suite 5100    Houston, Texas 77002    Attn:
Greg Harper, CEO   

Email: greg.harper@bmtnm.com

 

 

22



--------------------------------------------------------------------------------

   with a copy (which shall not constitute notice) to:    Kirkland & Ellis LLP
   609 Main Street    Houston, Texas 77002    Attn: Mary Kogut, Partner   
Telephone: (713) 836-3650    Email: mkogut@kirkland.com State of Formation   
/Location:    Organizational Number:    Delaware – 2261444 Principal Place of
Business    of Debtor:    600 Travis Street, Suite 1500    Houston, Texas 77002
Description of Real Estate    to which Collateral is    Attached or upon which
   it is Located:    See Exhibit A and Exhibit B Owner of an Interest of   
Record in the Real Estate:    Mortgagor

7.12 Exculpation Provisions. Each of the parties hereto specifically agrees that
it has a duty to read this Mortgage; and agrees that it is charged with notice
and knowledge of the terms of this Mortgage; that it has in fact read this
Mortgage and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Mortgage; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Mortgage; and has received the advice of its attorney in
entering into this Mortgage; and that it recognizes that certain of the terms of
this Mortgage result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. Each party hereto agrees and covenants that it will not
contest the validity or enforceability of any exculpatory provision of this
Mortgage on the basis that the party had no notice or knowledge of such
provision or that the provision is not “conspicuous.”

7.13 References. The words “herein,” “hereof,” “hereunder” and other words of
similar import when used in this Mortgage refer to this Mortgage as a whole, and
not to any particular article, section or subsection. Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Mortgage
unless otherwise stated herein. Any reference herein to an exhibit or schedule
shall be deemed to refer to the applicable exhibit or schedule attached hereto
unless otherwise stated herein. The words “include”, “includes” and “including”
as used in this Mortgage shall be deemed to be followed by the phrase “without
limitation”.

7.14 Limit on Indebtedness. It is the intention of the Mortgagor and the Secured
Persons that this Mortgage not constitute a fraudulent transfer or fraudulent
conveyance under any state or federal law that may be applied hereto. The
Mortgagor and, by the Mortgagee’s acceptance hereof, the Mortgagee and the
Secured Persons hereby acknowledge and agree that, notwithstanding any

 

23



--------------------------------------------------------------------------------

other provision of this Mortgage: (a) the indebtedness secured hereby shall be
limited to the maximum amount of indebtedness that can be incurred or secured
by the Mortgagor without rendering this Mortgage voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers, and (b) the Property
granted by the Mortgagor hereunder shall be limited to the maximum amount of
Property that can be granted by the Mortgagor without rendering this Mortgage
voidable under applicable law relating to fraudulent conveyances or fraudulent
transfers.

ARTICLE VIII

LEASEHOLD PROVISIONS

8.01 No Merger. Until the Release Date, the fee title to and the leasehold
estate in the real property subject to any Subject Leases shall not merge but
shall always be kept separate and distinct notwithstanding the union of such
estates in the lessor or Mortgagor, or in a third party, by purchase or
otherwise. If Mortgagor acquires the fee title or any other estate, title or
interest in the Leased Real Estate, or any part thereof, the lien of this
Mortgage shall attach to, cover and be a lien upon such acquired estate, title
or interest and the same shall thereupon be and become a part of the Mortgaged
Property with the same force and effect as if specifically encumbered herein.
Mortgagor agrees to execute all instruments and documents that Mortgagee may
reasonably require to ratify, confirm and further evidence the lien of this
Mortgage on the acquired estate, title or interest. Furthermore, Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact to execute and
deliver, following an Event of Default, all such instruments and documents in
the name and on behalf of Mortgagor. This power, being coupled with an interest,
shall be irrevocable until the Release Date.

8.02 No Assignment. Notwithstanding anything to the contrary contained herein,
this Mortgage shall not constitute an assignment of any Subject Leases or Leased
Real Estate within the meaning of any provision thereof prohibiting its
assignment and Mortgagee shall have no liability or obligation thereunder by
reason of its acceptance of this Mortgage. Mortgagee shall be liable for the
obligations of the tenant or grantee arising out of any Subject Leases or Leased
Real Estate for only that period of time for which Mortgagee is in possession of
the Land or has acquired, by foreclosure or otherwise, and is holding all of
Mortgagor’s right, title and interest therein.

8.03 Required Consents. Mortgagor shall not (i) execute an assignment or pledge
of the Subject Leases relating to all or any portion of the Mortgaged Property,
other than in favor of Mortgagee, or (ii) except as expressly permitted under
the Credit Agreement, execute or permit to exist any lease of any of the
Mortgaged Property without the prior written consent of Mortgagee.

8.04 Performance of Subject Leases. To the extent required under the Credit
Agreement, Mortgagor shall pay or cause to be paid all rent and other charges
required under the Subject Leases as and when the same are due and shall
promptly and faithfully perform or cause to be performed all other material
terms, obligations, covenants, conditions, agreements, indemnities,
representations, warranties or liabilities of the lessee under the Subject
Leases within the respective time periods provided therein for Mortgagor’s
performance. Mortgagor, unless permitted pursuant to the Credit Agreement, shall
not without the prior written consent of Mortgagee (which may

 

24



--------------------------------------------------------------------------------

be granted or withheld in Mortgagee’s sole but reasonable discretion), (i) in
any manner, cancel, terminate, assign or surrender, or permit the cancellation,
termination, assignment or surrender, of the Subject Leases, unless required
under the terms of the Subject Leases, (ii) except with respect to renewals of
the Subject Leases on then current fair market terms and the exercise of any
extension options in the Subject Leases, or unless required under the terms of
the Subject Leases, modify, amend or permit any modification or amendment of any
of the material terms of the Subject Leases, (iii) except as required under the
Subject Leases, permit the subordination of the Subject Leases to any deed of
trust or mortgage other than this Mortgage, or (iv) waive any of its material
rights against the lessor under the Subject Leases. Mortgagor shall pay all
taxes and maintain the Leased Real Estate in accordance with the Subject Leases.

8.05 Attorney-in-Fact. Mortgagor shall do, or cause to be done, all things
necessary to preserve and keep unimpaired all rights of Mortgagor as lessee
under the Subject Leases, and to prevent any material default beyond any
applicable notice and grace period under the Subject Leases, or any termination,
surrender, cancellation, forfeiture, subordination or impairment thereof. During
any period during which an Event of Default shall exist, Mortgagor does hereby
authorize and irrevocably appoint and constitute Mortgagee as its true and
lawful attorney-in-fact, which appointment is coupled with an interest, in its
name, place and stead, (i) following Mortgagee’s notice to Mortgagor to do and
take, but without any obligation so to do, if Mortgagor fails to do so at least
five (5) Business Days prior to the expiration of any applicable cure period,
any action which Mortgagee in its commercially reasonable judgment deems
necessary to cure any default, or to prevent any imminent default, by Mortgagor
under the Subject Leases or this Mortgage, even if the existence of such default
or the nature thereof is questioned or denied by the Mortgagor and (ii) to enter
into and upon the Leased Real Estate or any part thereof to such extent and as
often as Mortgagee, in its sole discretion, deems necessary or desirable in
order to take any action permitted to be taken by Mortgagee pursuant to clause
(i), to the end that the rights of Mortgagor in and to the leasehold estate
created by the Subject Leases shall be kept unimpaired and free from default.
All reasonable sums so expended by Mortgagee, with interest thereon at the
Post-Default Rate from the date of demand therefor, shall be paid by Mortgagor
to Mortgagee promptly upon demand by Mortgagee. Mortgagor shall, within five
(5) Business Days after written request by Mortgagee, execute and deliver to
Mortgagee, or to any Person designated by Mortgagee, such further instruments,
agreements, powers, assignments, conveyances or the like as may be necessary to
complete or perfect the interest, rights or powers of Mortgagee pursuant to this
clause (b). The rights of Mortgagee created in this Section 8.05 shall be in
addition to, and not in limitation of or in substitution of, any notice and cure
rights granted to Mortgagee as a leasehold Mortgagee pursuant to the terms of
the Subject Leases.

8.06 Notice of Default. Mortgagor shall use commercially reasonable efforts to
enforce and abide by the material obligations of the lessor and the Mortgagor
under the Subject Leases and shall promptly notify Mortgagee in writing of any
material stated default by either the lessor or Mortgagor in the performance or
observance of any of the terms, covenants and conditions contained in the
Subject Leases. Mortgagor shall (i) promptly notify Mortgagee in writing of any
material default (or alleged material default) by the Mortgagor or the lessor in
the performance or observance of any of the material terms, covenants or
conditions on the part of the Mortgagor or the lessor to be performed or
observed under the Subject Leases; and (ii) promptly deliver to Mortgagee after
receipt a copy of any notice

 

25



--------------------------------------------------------------------------------

of default or noncompliance, demand or complaint made by the lessor with respect
the Subject Leases (including, without limitation, any termination of the
Subject Leases). If the lessor under the Subject Leases shall deliver to
Mortgagee a copy of any notice of default given to Mortgagor, such notice shall
constitute full authority and protection to Mortgagee for any actions taken or
omitted to be taken in good faith by Mortgagee on such notice.

8.07 Notice of Eviction. If any action or proceeding shall be instituted to
evict Mortgagor or to recover possession of the Mortgaged Property from
Mortgagor of any part thereof or interest therein or any action or proceeding
otherwise affecting the Subject Leases or this Mortgage shall be instituted,
then Mortgagor shall, promptly after receipt, deliver to Mortgagee a true and
complete copy of each petition, summons, complaint, notice of motion, order to
show cause and all other pleadings and papers, however designated, served in any
such action or proceeding.

8.08 Forbearance. No forbearance of any of Mortgagor’s obligations under the
Subject Leases, pursuant to the Subject Leases or otherwise, shall release
Mortgagor from any of its obligations under this Mortgage or the Secured
Documents, including its obligations to pay rent and to perform all of the
terms, provisions, covenants, conditions and agreements of the lessee under the
Subject Leases.

8.09 Vested Rights. Upon the occurrence and during the continuance of any Event
of Default hereunder and upon written notice from Mortgagee to Mortgagor, all
rights of consent and approval, and all elections of Mortgagor as lessee under
the Subject Leases, together with the right to terminate or to modify the
Subject Leases, which have been assigned for collateral purposes to Mortgagee,
shall automatically vest exclusively in and be exercisable solely by Mortgagee.

8.10 Notice of Material Adverse Effect. To the extent required by
Section 8.02(c) of the Credit Agreement, Mortgagor will give Mortgagee written
notice of any event with respect to the Subject Leases that would reasonably be
expected to have a Material Adverse Effect. If such event is a claim, action or
proceeding by lessor or its successors or assigns under and pursuant to the
provisions of the Subject Leases, Mortgagee shall have the right to participate
in any such claim, action or proceeding as an interested party.

8.11 Notice of Payments. Promptly after written demand from Mortgagee, Mortgagor
shall deliver to Mortgagee proof of payment of all items that are required to be
paid by Mortgagor under the Subject Leases, including, without limitation, rent,
taxes, operating expenses and other charges.

8.12 Bankruptcy.

(a) The Lien of this Mortgage shall attach to all of Mortgagor’s rights and
remedies at any time arising under or pursuant to Section 365 of the Bankruptcy
Code, including all of Mortgagor’s rights to remain in possession of the Leased
Real Estate. Mortgagor shall not, without Mortgagee’s prior written consent,
elect or agree to treat the Subject Leases as terminated or rejected under
Sections 363 or 365 of the Bankruptcy Code. Any such election made without
Mortgagee’s consent shall be void.

 

26



--------------------------------------------------------------------------------

The Lien of this Mortgage shall attach to all of Mortgagor’s rights and remedies
at any time arising under or pursuant to Section 363 of the Bankruptcy Code,
including, without limitation, all of Mortgagor’s rights to object to any sale
by the lessor under the Subject Leases and/or any property located thereon
pursuant to such Section 363 of the Bankruptcy Code or to seek adequate
protection with respect to the Subject Leases and all of Mortgagor’s right,
title and interest in the other Mortgaged Property in connection with any such
sale. Mortgagor shall take all measures necessary to preserve the Subject Leases
and Mortgagor’s interest in the Premises and other Mortgaged Property in
connection with any such sale.

(b) Mortgagee shall have the right, if an Event of Default shall have occurred
and be continuing or if Mortgagor fails to do so at least five (5) Business Days
prior to the last day on which Mortgagor has the right to do so, to proceed in
its own name or in the name of Mortgagor in respect of any claim, suit, action
or proceeding relating to the rejection of the Subject Leases by the lessor
thereunder or any other party, including the right to file and prosecute under
the Bankruptcy Code, without joining or the joinder of Mortgagor, any proofs of
claim, complaints, motions, applications, notices and other documents, and
provided an Event of Default shall have occurred and be continuing, Mortgagor
hereby unconditionally assigns, transfers and sets over to Mortgagee all of
Mortgagor’s claims and rights to the payment of damages (including but not
limited to the right to any offsets or credits) arising from any rejection of
the Subject Leases by the lessor under the Bankruptcy Code and to all sums that
may be payable with respect to the Subject Leases and/or Mortgagor’s interest in
the Leased Real Estate or the other Mortgaged Property in connection with a sale
by the lessor of the Leased Real Estate pursuant to Section 363 of the
Bankruptcy Code. Any amounts received by Mortgagee as damages arising out of the
rejection of the Subject Leases as aforesaid shall be applied first to all costs
and expenses of Mortgagee including reasonable attorneys’ fees) incurred in
connection with the exercise of any of its rights or remedies under this
paragraph. Mortgagor acknowledges that the assignment of all claims and rights
to the payment of damages from the rejection of the Subject Leases made under
the granting clauses of this Mortgage constitutes a present irreversible and
unconditional assignment and Mortgagor shall, at the request of Mortgagee,
promptly make, execute, acknowledge and deliver, in form and substance
satisfactory to Mortgagee, all such additional instruments, agreements and other
documents, as may at any time hereafter be required by Mortgagee to carry out
such assignment.

(c) If pursuant to Section 365 of the Bankruptcy Code, Mortgagor shall seek to
offset against the rent reserved in the Subject Leases the amount of any damages
caused by the nonperformance by the lessor or any other party of any of their
respective obligations under such Subject Leases after the rejection by the
lessor or such other party of such Subject Leases under the Bankruptcy Code,
then Mortgagor shall, if an Event of Default shall have occurred, prior to
effecting such offset, notify Mortgagee of its intent to do so, setting forth
the amount proposed to be so offset and the basis therefor. In such event,
Mortgagee shall have the right to object to all or any part of such offset that,
in the reasonable judgment of Mortgagee, would constitute a breach of such
Subject Leases, and in the event of such objection, Mortgagor shall not affect
any offset of the amounts found objectionable by Mortgagee. Neither Mortgagee’s
failure to object as aforesaid nor any objection relating to such offset shall
constitute an approval of any such offset by Mortgagee.

 

27



--------------------------------------------------------------------------------

(d) If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under the Subject Leases, shall
determine to reject the Subject Leases or any of the Leases pursuant to
Section 365 of the Bankruptcy Code, then Mortgagor shall give Mortgagee not less
than twenty (20) days prior notice of the date on which Mortgagor shall apply to
the Bankruptcy Court for authority to reject the Subject Leases or any of the
Leases. Mortgagee shall have the right, but not the obligation, to serve upon
the Mortgagor within such twenty (20) day period a notice stating that (A) the
Mortgagee demands that the Mortgagor assume and assign the Subject Leases or any
other Lease in question to the Mortgagee pursuant to Section 365 of the
Bankruptcy Code and (B) the Mortgagee covenants to cure (or provide adequate
assurance of prompt cure of) all defaults and provide adequate assurance of
future performance under the Subject Leases or such other Lease. If the
Mortgagee serves upon the Mortgagor the notice described in the preceding
sentence, the Mortgagor shall not seek to reject the Subject Leases or such
other Lease and shall comply with the demand provided for in clause (A) of the
preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by the Mortgagee of the covenant provided for
in clause (B) of the preceding sentence.

8.13 Subject Leases Termination. If any Subject Lease shall be terminated prior
to the natural expiration of its terms, and if, pursuant to any provision of
such Subject Lease or otherwise, Mortgagee or its designee shall acquire from
the lessor under such Subject Lease a new lease of the Leased Real Estate or any
part thereof, Mortgagor shall have no right, title or interest in or to such new
lease or the leasehold estate created thereby, or renewal privileges therein
contained.

8.14 Lessor Obligations. Notwithstanding anything to the contrary set forth
herein, to the extent that any covenant or other obligation of Mortgagor
contained herein shall be expressly imposed upon the lessor under any Subject
Lease pursuant to the provisions thereof, Mortgagor shall not be deemed to be in
default of such obligation or covenant under such Subject Lease, provided that
Mortgagor shall be using commercially reasonable efforts to enforce such
obligations of such lessor in accordance with the terms of such Subject Lease.

8.15 Relationship to the Subject Leases. Notwithstanding anything to the
contrary set forth herein, to the extent the performance of any of Mortgagor’s
obligations pursuant to Article VIII hereof are prohibited under any Subject
Lease, Mortgagor shall not be obligated to comply with such obligations until
such time as such prohibition becomes permissible or consent is obtained under
such Subject Lease.

[SIGNATURES BEGIN NEXT PAGE]

 

28



--------------------------------------------------------------------------------

EXECUTED as of the date of Mortgagor’s acknowledgement to be effective as of the
Effective Date.

 

BLUE MOUNTAIN MIDSTREAM, LLC By:  

 

Name:   Greg Harper Title:   Chief Executive Officer

 

THE STATE OF TEXAS            §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me this              day of August, 2018
by Greg Harper, Chief Executive Officer of Blue Mountain Midstream, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

 

Notary Public

Seal: My commission expires:                                              

[Signature Page to Mortgage]

 



--------------------------------------------------------------------------------

EXHIBIT A

See the attached.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

See the attached.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases from the Assignor
and assumes, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable Governmental Requirements, all claims, suits, causes of action and
any other right of the Assignor (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.  Assignor:

                                                

2.  Assignee:

                                                    [and is an
Affiliate/Approved Fund of [identify Lender]]

3.  Borrower:

   Blue Mountain Midstream LLC

4.  Administrative Agent:

   Royal Bank of Canada, as the Administrative Agent under the Credit Agreement

 

Exhibit G

Page 1



--------------------------------------------------------------------------------

5.  Credit Agreement:

   The Credit Agreement dated as of August 10, 2018 among Blue Mountain
Midstream LLC, the Lenders party thereto, and Royal Bank of Canada, as
Administrative Agent and Issuing Bank (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time)

6.  Assigned Interest:

  

 

Commitment Assigned

   Aggregate Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned
of
Commitment/Loans      $        $          %      $        $          %      $  
     $          %  

Effective Date:                                          , 20         [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE   [NAME OF ASSIGNEE]     By:  

 

  Name:     Title:      

 

Exhibit G

Page 2



--------------------------------------------------------------------------------

[Consented to and] Accepted::

ROYAL BANK OF CANADA,

as Administrative Agent

By:  

                                      

Name:   Title:   [Consented to:] [NAME OF RELEVANT PARTY] By:  

                                  

Name:   Title:  

 

Exhibit G

Page 3



--------------------------------------------------------------------------------

ANNEX 1 – Exhibit G

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit G

Page 4



--------------------------------------------------------------------------------

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit G

Page 5



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF COMMITMENT INCREASE AGREEMENT

THIS COMMITMENT INCREASE AGREEMENT (this “Agreement”) dated as of
[                        ] is among [Insert name of Existing Lender] (“Existing
Lender”), Blue Mountain Midstream LLC, a Delaware limited liability company (the
“Borrower”), and Royal Bank of Canada, administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the lenders from time to time party to the Credit Agreement referred to below.
Each capitalized term used herein but not otherwise defined herein has the
meaning given such term in the Credit Agreement as set forth herein.

R E C I T A L S

A. The Borrower, the Administrative Agent and certain Lenders have heretofore
entered into a Credit Agreement, dated as of August 10, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

B. The Borrower has requested pursuant to Section 2.06(d) of the Credit
Agreement that the aggregate Commitments of all Lenders be increased to
$[                                    ], and Existing Lender has agreed to
increase its Loan Commitment.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.01 Commitment Increase.

(a) Pursuant to Section 2.06(d) of the Credit Agreement, effective as of the
Increase Effective Date (as defined below) the Existing Lender’s Commitment is
hereby increased from $[                                    ] to
$[                                    ].

(b) Effective as of the Increase Effective Date the increase in the Existing
Lender’s Commitment hereby supplements Annex I to the Credit Agreement, such
that after giving effect to the inclusion of the Commitment increase
contemplated hereby [and by any other Commitment Increase Agreement entered into
by another Existing Lender and/or any Additional Lender Agreement entered into
by an Additional Lender, in any case in respect of the Borrower’s requested
increase in the Commitments], the Administrative Agent will amend and restate
Annex I to the Credit Agreement to reflect such Commitment increase[s] and
forward a copy thereof to the Borrower, the Issuing Bank and each Lender.

Section 1.02 Representations and Warranties; Agreements. The Existing Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, (ii) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered thereunder, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to increase its Commitment, on the basis of which it has
made such analysis and decision

 

Exhibit G-1-1



--------------------------------------------------------------------------------

independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with the terms of the Credit Agreement, all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.06(d) of the Credit Agreement).

Section 1.03 Effectiveness. This Agreement shall become effective as of
[                    ] (the “Increase Effective Date”), subject to (a) the
satisfaction of the conditions set forth in Section 2.06(d) of the Credit
Agreement and (b) the Administrative Agent’s receipt of counterparts of this
Agreement duly executed on behalf of Existing Lender and the Borrower.

Section 1.04 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.05 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 1.06 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 1.07 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

Exhibit G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER: BLUE MOUNTAIN MIDSTREAM LLC By:  

                                          

Name:  

                                          

Title:  

                                              

ADMINISTRATIVE AGENT: ROYAL BANK OF CANADA, as Administrative Agent By:  

                                                      

Name:  

                                              

Title:  

                                              

EXISTING LENDER: [                                    
                                                   ] By:  

                                              

Name:  

                                              

Title:  

 

Exhibit H-2

Page 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF ADDITIONAL LENDER AGREEMENT

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of
[                                    ] is among [Insert name of Additional
Lender] (the “Additional Lender”), Blue Mountain Midstream LLC, a Delaware
limited liability company (the “Borrower”), and Royal Bank of Canada,
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders from time to time party to
the Credit Agreement referred to below. Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Credit
Agreement.

R E C I T A L S

A. The Borrower, the Administrative Agent and certain Lenders have heretofore
entered into a Credit Agreement, dated as of August 10, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

B. The Borrower has requested pursuant to Section 2.06(d) of the Credit
Agreement that the Commitments be increased to
$[                                    ], and the Lenders party to the Credit
Agreement on the date of such request have not elected to increase their
respective Commitments in the full amount of such increase; therefore, the
Borrower desires to cause the Additional Lender to become a Lender under the
Credit Agreement by executing this Agreement in order to increase the
Commitments.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.01 Additional Lender.

(a) Pursuant to Section 2.06(d) of the Credit Agreement, effective as of the
Increase Effective Date (as defined below) [Insert name of Additional Lender] is
hereby added as a Lender under the Credit Agreement with a Commitment of
$[                                    ].

(b) Effective as of the Increase Effective Date: the Additional Lender shall
become a Lender for all purposes of the Credit Agreement and shall have all of
the rights and obligations of a Lender thereunder. The Additional Lender’s
Commitment hereby supplements Annex I to the Credit Agreement, such that after
giving effect to the inclusion of such Additional Commitment increase
contemplated hereby [and by any Commitment Increase Agreement entered into by
any Existing Lender and/or any other Additional Lender Agreement entered into by
another Additional Lender, in any case in respect of the Borrower’s requested
increase in the Commitments], the Administrative Agent will amend and restate
Annex I to the Credit Agreement to reflect such Commitment increases and forward
a copy thereof to the Borrower, the Issuing Bank and each Lender.

 

Exhibit G-2-1



--------------------------------------------------------------------------------

Section 1.03 Representations and Warranties; Agreements. Each Additional Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender under the Credit Agreement, (iii) from and after the Increase Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to acquire its Commitment, as the case
may be, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if the Additional Lender is a Foreign Lender, any documentation
required to be delivered by such Additional Lender pursuant to Section 5.03(f)
of the Credit Agreement has been duly completed and executed by the Additional
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with the terms of the Credit Agreement, all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.06(d) of the Credit Agreement).

Section 1.04 Effectiveness. This Agreement shall become effective as of
[                        ] (the “Increase Effective Date”), subject to (a) the
satisfaction of the conditions set forth in Section 2.06(d) of the Credit
Agreement and (b) the Administrative Agent’s receipt of (i) counterparts of this
Agreement duly executed on behalf the Additional Lender and the Borrower; and
(ii) an Administrative Questionnaire duly completed by the Additional Lender.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 1.07 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Exhibit G-2-2



--------------------------------------------------------------------------------

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement; provided
that all communications and notices hereunder to each Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.

[Remainder of Page Intentionally Left Blank]

 

Exhibit G-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER: BLUE MOUNTAIN MIDSTREAM LLC By:  

                                                  

Name:  

                                      

Title:  

                                      

ADMINISTRATIVE AGENT: ROYAL BANK OF CANADA, as Administrative Agent By:  

                                      

Name:  

                                      

Title:  

                                      

EXISTING LENDER: [                                          
                                          ] By:  

                                      

Name:  

                                      

Title:  

                                      

 

Exhibit H-2

Page 1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PREPAYMENT NOTICE

Date:                         ,             

To: Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 10, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Blue Mountain Midstream
LLC, a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto, and Royal Bank of Canada, as Administrative Agent
and Issuing Bank.

Pursuant to Section 3.04(a)(ii) of the Credit Agreement, the undersigned hereby
notifies the Administrative Agent of a prepayment of Loans as follows:

☐ A Repayment of ABR Loans

☐ A Repayment of Eurodollar Loans

b.    On                                                   (a Business Day).

[1)    In the amount of $                                                 .

c.    For Eurodollar Loans: with an Interest Period of              months.]3

The prepayment referenced herein complies with the second sentence of
Section 3.04(a)(ii) of the Agreement.

BLUE MOUNTAIN MIDSTREAM, LLC

 

            By:  

                 

            Name:               Title:  

 

 

3 

Repeat these lines as necessary for each separate interest period to be repaid.

 

Exhibit I

Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

SECURITY INSTRUMENTS

 

1.

UCC-1 Financing Statement for the Borrower, to be filed with the Secretary of
State of the State of Delaware

2.

UCC-1 Financing Statement for the Borrower, to be filed with the Secretary of
State of the State of Oklahoma (Transmitting Utility Filing)

 

Schedule 1.01(a)



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

EFFECTIVE DATE PROPERTIES

See attached.

 

Schedule 1.01(b)



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

None.

 

Schedule 7.14



--------------------------------------------------------------------------------

SCHEDULE 7.15

CAPITALIZATION AND ORGANIZATIONAL INFORMATION

 

Name

  

Jurisdiction of
Organization

  

Jurisdictions
Qualified to do
Business

   Organizational
Identification
Number   

Authorized/Issued/

Outstanding

Equity Interests

  

Warrants, Options,
Subscription Rights,
Convertible Securities, or
Other Rights to Purchase
Capital Stock or LLC
Company Interests

Blue Mountain Midstream LLC    Delaware   

Delaware

Oklahoma

Texas

Kansas

   2261444   

Authorized—Unlimited

Class A Voting Units and 32,500 Class B Non-Voting Units

Issued—667,500 Class A Units to Linn Energy Holdco II LLC

   None

Shareholder Agreements etc.

None.



--------------------------------------------------------------------------------

SCHEDULE 7.19

MORTGAGE FILING JURISDICTIONS

 

1.

Canadian County, Oklahoma

2.

Grady County, Oklahoma

 

Schedule 7.19



--------------------------------------------------------------------------------

SCHEDULE 7.23

MATERIAL CONTRACTS

 

1.

Amended and Restated Gathering Agreement between Roan Resources (as successor in
interest to Linn Energy Holdings, LLC) and Blue Mountain LLC (f/k/a Linn
Midstream, LLC) dated effective as of April 1, 2017.

2.

Gas Gathering, Processing and Purchase Agreement by and between Gaedeke Merge,
LP and Blue Mountain Midstream LLC dated January 1, 2018.

 

Schedule 7.23



--------------------------------------------------------------------------------

SCHEDULE 7.31

IMPROVED MORTGAGED PROPERTIES

 

1.

1475 North Cemetery Road Tuttle OK 73089

2.

1372 County Road 1200 Tuttle OK 73089

 

Schedule 7.31



--------------------------------------------------------------------------------

SCHEDULE 9.05

EXISTING INVESTMENTS

None.

 

Schedule 9.05



--------------------------------------------------------------------------------

SCHEDULE 9.13

TRANSACTIONS WITH AFFILIATES

 

1.

Management Services and Transition Agreement between Borrower and Riviera
Operating, LLC dated effective as of April 1, 2018.

 

Schedule 9.13